 

Exhibit 10.1

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

Dated as April 24, 2015

among

SPRINT SPECTRUM L.P.,

individually and as Servicer,

THE PERSONS PARTY HERETO AS SELLERS,

as Sellers,

THE VARIOUS CONDUIT PURCHASERS, COMMITTED PURCHASERS, AND PURCHASER AGENTS FROM
TIME TO TIME PARTY HERETO,

MIZUHO BANK, LTD.,

as Collateral Agent,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

as Administrative Agent,

and

MIZUHO BANK, LTD.,

as Administrative Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I PURCHASES AND REINVESTMENTS

     1   

SECTION 1.1

 

Purchases; Limits on Purchasers’ Obligations.

     1   

SECTION 1.2

 

Purchase Procedures; Assignment of the Sellers’ Interests.

     2   

SECTION 1.3

 

Reinvestments of Certain Collections; Payment of Remaining Collections; Asset
Portfolios.

     8   

SECTION 1.4

 

Repurchase of Certain Receivables.

     12   

SECTION 1.5

 

Sellers Jointly and Severally Liable for Obligations.

     13   

ARTICLE II COMPUTATIONAL RULES

     16   

SECTION 2.1

 

Selection of Rate Tranches.

     16   

SECTION 2.2

 

Computation of each Purchaser’s Investment and each Purchaser’s Tranche
Investment.

     17   

SECTION 2.3

 

Computation of Yield.

     18   

SECTION 2.4

 

Estimates of Yield Rate, Fees, Etc.

     18   

ARTICLE III SETTLEMENTS

     18   

SECTION 3.1

 

Settlement Procedures.

     18   

SECTION 3.2

 

Deemed Collections; Reduction of Purchasers’ Total Investment, Etc.

     23   

SECTION 3.3

 

Payments and Computations, Etc.

     26   

SECTION 3.4

 

Treatment of Collections and Deemed Collections.

     31   

SECTION 3.5

 

Extension of the Purchase Termination Date.

     31   

ARTICLE IV FEES AND YIELD PROTECTION

     32   

SECTION 4.1

 

Fees.

     32   

SECTION 4.2

 

Yield Protection.

     32   

SECTION 4.3

 

Funding Losses.

     34   

SECTION 4.4

 

Removal of Purchasers.

     35   

SECTION 4.5

 

Non-Reinvestment Events.

     36   

ARTICLE V CONDITIONS OF PURCHASES

     37   

SECTION 5.1

 

Conditions Precedent to Effectiveness.

     37   

SECTION 5.2

 

Conditions Precedent to All Purchases and Reinvestments.

     39   

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     40   

SECTION 6.1

 

Representations and Warranties of the Sellers.

     40   

SECTION 6.2

 

Representations and Warranties of Sprint Spectrum.

     44   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE VII GENERAL COVENANTS OF SELLERS AND SERVICER

     48   

SECTION 7.1

 

Affirmative Covenants of the Sellers.

     48   

SECTION 7.2

 

Reporting Requirements of the Sellers.

     51   

SECTION 7.3

 

Negative Covenants of the Sellers.

     52   

SECTION 7.4

 

Affirmative Covenants of Sprint Spectrum.

     55   

SECTION 7.5

 

Reporting Requirements of Sprint Spectrum.

     57   

SECTION 7.6

 

Negative Covenants of Sprint Spectrum.

     60   

SECTION 7.7

 

Nature of Obligations.

     62   

SECTION 7.8

 

Corporate Separateness; Related Matters and Covenants.

     62   

ARTICLE VIII ADMINISTRATION AND COLLECTION

     66   

SECTION 8.1

 

Designation of the Servicer.

     66   

SECTION 8.2

 

Duties of the Servicer.

     68   

SECTION 8.3

 

Rights of the Collateral Agent.

     69   

SECTION 8.4

 

Responsibilities of the Servicer.

     71   

SECTION 8.5

 

Further Action Evidencing Purchases and Reinvestments.

     71   

SECTION 8.6

 

Application of Collections.

     71   

SECTION 8.7

 

Collections outside the Lockbox Accounts.

     71   

SECTION 8.8

 

Clean-up Call.

     71   

SECTION 8.9

 

ISC Cap Reserve Account; ISC Cap Pool Hold-Back Amount; Calculation Agents.

     72   

ARTICLE IX SECURITY INTEREST

     73   

SECTION 9.1

 

Grant of Security Interest.

     73   

SECTION 9.2

 

Remedies; Waiver.

     74   

ARTICLE X EVENTS OF TERMINATION

     75   

SECTION 10.1

 

Events of Termination.

     75   

ARTICLE XI PURCHASER AGENTS; COLLATERAL AGENT; ADMINISTRATIVE AGENTS; CERTAIN
RELATED MATTERS

     77   

SECTION 11.1

 

Limited Liability of Purchasers, Purchaser Agents, Collateral Agent and the
Administrative Agents.

     77   

SECTION 11.2

 

Authorization and Action of each Purchaser Agent.

     77   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 11.3

 

Authorization and Action of each Administrative Agent and Collateral Agent.

     78   

SECTION 11.4

 

Delegation of Duties of each Purchaser Agent.

     78   

SECTION 11.5

 

Delegation of Duties of each Administrative Agent and the Collateral Agent.

     78   

SECTION 11.6

 

Successor Administrative Agent and Collateral Agent.

     78   

SECTION 11.7

 

Indemnification.

     79   

SECTION 11.8

 

Reliance, etc.

     79   

SECTION 11.9

 

Purchasers and Affiliates.

     80   

SECTION 11.10

 

Sharing of Recoveries.

     80   

SECTION 11.11

 

Non-Reliance.

     80   

ARTICLE XII INDEMNIFICATION

     81   

SECTION 12.1

 

Indemnities by the Sellers.

     81   

SECTION 12.2

 

Indemnity by the Servicer.

     83   

ARTICLE XIII MISCELLANEOUS

     83   

SECTION 13.1

 

Amendments, Etc.

     83   

SECTION 13.2

 

Notices, Etc.

     84   

SECTION 13.3

 

Successors and Assigns; Participations; Assignments.

     84   

SECTION 13.4

 

No Waiver; Remedies; Set-Off.

     87   

SECTION 13.5

 

Binding Effect; Survival.

     87   

SECTION 13.6

 

Costs and Expenses.

     88   

SECTION 13.7

 

No Proceedings.

     89   

SECTION 13.8

 

Confidentiality.

     89   

SECTION 13.9

 

Captions and Cross References.

     92   

SECTION 13.10

 

Integration.

     92   

SECTION 13.11

 

Governing Law.

     92   

SECTION 13.12

 

Waiver of Jury Trial.

     93   

SECTION 13.13

 

Consent to Jurisdiction; Waiver of Immunities.

     93   

SECTION 13.14

 

Execution in Counterparts.

     93   

SECTION 13.15

 

Pledge to a Federal Reserve Bank.

     94   

SECTION 13.16

 

Severability.

     94   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 13.17

 

No Party Deemed Drafter.

     94   

SECTION 13.18

 

Excluded Originator.

     94   

SECTION 13.19

 

Restatement; No Novation.

     95   

SECTION 13.20

 

Sprint Financing.

     96   

 

APPENDIX A    Definitions SCHEDULE I    Payment Instructions SCHEDULE II   
Related Originators and Related Sellers SCHEDULE III    Credit and Collection
Policy SCHEDULE IV    Form of ISC Contract SCHEDULE V    ISC Advance Rate Matrix
SCHEDULE VI    Form of Collection Account Agreement SCHEDULE VII    ISC Pool
Commitments and SCC Pool Commitments SCHEDULE 1.2(a)    Purchase Notice SCHEDULE
3.2(b)    Paydown Notice SCHEDULE 6.1(l)    UCC Details SCHEDULE 6.1(m)   
Lock-Box Information SCHEDULE 13.2    Addresses for Notices EXHIBIT 3.1(a)   
Form of Information Package EXHIBIT 7.5    Form of Compliance Certificate

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

This AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT dated as of April 24,
2015 (this “Agreement”), is entered into by and among SPRINT SPECTRUM L.P., a
Delaware limited partnership (“Sprint Spectrum”), individually and as Servicer,
THE PERSONS IDENTIFIED ON THE SIGNATURE PAGES HERETO AS SELLERS (each a “Seller”
and together, the “Sellers”), the various CONDUIT PURCHASERS, COMMITTED
PURCHASERS and PURCHASER AGENTS from time to time party hereto, THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“BTMUNY”), as SCC Administrative
Agent (as defined below), MIZUHO BANK, LTD., (“Mizuho”) as ISC Administrative
Agent (as defined below), and Mizuho, as Collateral Agent (as defined below).

B A C K G R O U N D:

The Sellers, Sprint Spectrum, the Purchasers (as defined below), the Purchaser
Agents (as defined below) and the SCC Administrative Agent have entered into
that certain Receivables Purchase Agreement dated as of May 16, 2014 (the
“Original RPA”), pursuant to which, on the terms and conditions set forth
therein, the Purchasers agreed to purchase SCC Receivables from the Sellers. The
parties hereto desire to amend and restate the Original RPA in order to, among
other things, effect the sale by the Sellers of the ISC Receivables (as defined
below) and the Purchase of such ISC Receivables by the ISC Administrative Agent
on behalf of the Purchasers as set forth herein and to effect the appointment of
Mizuho, as Collateral Agent and ISC Administrative Agent.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

Capitalized terms used and not otherwise defined in this Agreement are used as
defined in (or by reference in) Appendix A, and the other interpretive
provisions set out in Appendix A shall be applied in the interpretation of this
Agreement.

ARTICLE I

PURCHASES AND REINVESTMENTS

SECTION 1.1 Purchases; Limits on Purchasers’ Obligations. Upon the terms and
subject to the conditions of this Agreement, any Seller (on behalf of all
Sellers, or the Servicer on their behalf) may, from time to time prior to the
Purchase Termination Date, request that the Purchasers (which in the case of the
Conduit Purchasers, shall be in their sole discretion), make purchases of SCC
Pool Receivables and the Related Assets or to make purchases of ISC Pool
Receivables and the Related Assets (each such purchase of SCC Pool Receivables
or ISC Pool Receivables, as the case may be, whether made by a Conduit Purchaser
or a Committed Purchaser, a “Purchase”) and the Purchaser Agents on behalf of
the Purchasers in their Purchaser Group in respect of each such Purchase shall
make payments to the Sellers in its Ratable Share in

 

1



--------------------------------------------------------------------------------

respect thereof. The aggregate purchase price for the Purchase of each Pool
Receivable and Related Assets in respect of a Receivable Pool shall be comprised
of an initial purchase price (the “Initial Cash Purchase Price”) and a deferred
purchase price payable pursuant to Section 1.2(g) (the “RPA Deferred Purchase
Price”). If any Conduit Purchaser is unwilling or unable for any reason to make
its Purchaser Group’s Ratable Share of any of the Initial Cash Purchase Price of
any proposed Purchase in respect of a Receivable Pool, the Sellers shall be
deemed to have automatically requested that the Committed Purchaser in such
Conduit Purchaser’s Purchaser Group make such Ratable Share of any such
Purchase, in accordance with Section 1.2(b) in a cash amount equal to the lesser
of: (i) the amount requested by the Sellers under Section 1.2(a) and (ii) after
giving effect to any other Purchases on such day, the largest amount that will
not cause (a) the Purchasers’ Pool Investment in respect of such Receivable Pool
to exceed the Purchasers’ Pool Commitment in respect of such Receivable Pool,
(b) the sum of the Purchasers’ Pool Investment and the Required Reserves in
respect of such Receivable Pool to exceed the Net Portfolio Balance for such
Receivable Pool or (c) the aggregate Investment of such Purchaser’s Purchaser
Group in respect of such Receivable Pool to exceed the Pool Commitment in
respect of such Receivable Pool of the Committed Purchasers in such Purchaser
Group; provided, that the aggregate Initial Cash Purchase Price with respect to
each Purchase made pursuant to this Section 1.1 relating to a Receivable Pool
shall be an amount at least equal to $10,000,000 for any Purchase, and, in each
case, in integral multiples of $100,000 in excess thereof. Each Committed
Purchaser shall, subject to the terms and conditions hereof, make its Purchaser
Group’s Ratable Share of any Purchase in respect of a Receivable Pool deemed
requested by the Sellers above (unless its related Conduit Purchaser is making
such Ratable Share of such Purchase), in such amount as would not cause its
Purchaser Group Investment in respect of such Receivable Pool after giving
effect to such Purchase (and any other Purchase to be made by such Purchaser
Group on such date) to exceed its Purchaser Group’s Commitment in respect of
such Receivable Pool . At no time shall a Conduit Purchaser that is not a
Committed Purchaser have any obligation or commitment to make any Purchase. Each
Purchaser will also make reinvestment Purchases in respect of each Receivable
Pool (each such Purchase, a “Reinvestment”), in its Purchaser Group’s Ratable
Share, as, and to the extent, described in Section 1.3. In respect of each
Purchase of Pool Receivables, the excess of (i) in respect of the Purchase of
SCC Pool Receivables, the aggregate Unpaid Balances of such SCC Pool Receivables
as of such Purchase Date and (ii) in respect of the Purchase of ISC Pool
Receivables, the aggregate Unpaid Balances of such ISC Pool Receivables as of
such Purchase Date, over the Initial Cash Purchase Price (including a
Reinvestment of Collections) in respect of such Purchase shall constitute the
RPA Deferred Purchase Price payable with respect to the Purchase of such Pool
Receivables pursuant to Section 1.2(g).

SECTION 1.2 Purchase Procedures; Assignment of the Sellers’ Interests.

(a) Notice of Purchase. Each Purchase of SCC Pool Receivables or ISC Pool
Receivables, as the case may be, shall be made on notice from any Seller or the
Servicer (on behalf of all Sellers) to the applicable Administrative Agent not
later than 11:00 a.m. (New York City time) on the third (3rd) Business Day
preceding the date of such proposed Purchase and Purchases of SCC Pool
Receivables and ISC Pool Receivables may be made in one notice to both
Administrative Agents. Any such notice of a proposed Purchase shall be in
substantially the form of Schedule 1.2(a) hereto and shall specify (A) the
desired amount and date of such proposed Purchase (which shall be a

 

2



--------------------------------------------------------------------------------

Business Day), (B) the amount of such proposed Purchase and (C) a pro forma
calculation of the Net Portfolio Balance for the related Receivable Pool after
giving effect to such Purchase; provided, however, that, Sellers (and the
Servicer on their behalf) shall not submit, and the Purchasers shall not be
required to fund, more than six (6) Purchases per calendar month. If any Conduit
Purchaser is willing and able, in its sole discretion, to make its Purchaser
Group’s Ratable Share of a Purchase requested of it pursuant to this
Section 1.2(a) subject to the terms and conditions hereof, such Conduit
Purchaser shall make such Purchase by transferring such amount in accordance
with clause (b) below on the requested Purchase Date. If any Conduit Purchaser
is unwilling or unable for any reason to make its Purchaser Group’s Ratable
Share of such Purchase, subject to the terms and conditions hereof, the
Committed Purchaser in such Conduit Purchaser’s Purchaser Group shall, subject
to the terms and conditions hereof, make such Purchaser Group’s Ratable Share of
such Purchase by transferring such amount in accordance with clause (b) below on
the requested Purchase Date.

Not later than noon (New York City time) on the Business Day following its
receipt of a Purchase notice in respect of Receivables of a Receivable Pool
pursuant to the foregoing paragraph (it being understood that any such notice
received by the applicable Administrative Agent after 11:00 a.m. (New York City
time) shall be deemed to have been received on the following Business Day) the
applicable Administrative Agent shall deliver a copy of such Purchase notice to
each Purchaser Agent and the other Administrative Agent (or shall advise each
Purchaser Agent and the other Administrative Agent as to the contents thereof)
and shall advise each Purchaser Agent of the amount of the requested Purchase to
be funded by each Purchaser Group in accordance with each Purchaser Group’s
Ratable Share.

(b) Payment of Initial Cash Purchase Price. On the date of each Purchase
hereunder in respect of Receivables of a Receivable Pool (the “Purchase Date”)
(or on the Delayed Purchase Date with respect to a Purchaser Group that has
delivered a related Delayed Purchase Notification pursuant to Section 1.2(i)),
the applicable Purchasers shall, upon satisfaction of the applicable conditions
set forth herein (including in Article V), pay their Purchaser Group’s Ratable
Share of the aggregate Initial Cash Purchase Price with respect to such Purchase
in immediately available funds to the Sellers at the account of the Sellers
specified on Schedule I or at such other account designated from time to time by
the Servicer (on behalf of the Sellers) in a written notice to the applicable
Administrative Agent. The Initial Cash Purchase Price in respect of the
Receivables relating to a Receivable Pool shall also be deemed to be paid to the
Sellers for any Pool Receivable and Related Assets by the amounts of any
Collections in respect of such Receivable Pool applied as a Reinvestment in a
new Pool Receivable and Related Assets in accordance with Section 1.3. The
amount funded by the Purchasers in respect of each Purchase shall be allocated
among the various Sellers on the applicable Purchase Date ratably in proportion
to the amounts of their respective Eligible Receivables funded thereby, as
reasonably determined by the Servicer. The Servicer shall maintain such books of
account and other records adequate to make, evidence and record such
allocations.

 

3



--------------------------------------------------------------------------------

(c) Sale of Pool Receivables. On the date of each Purchase and Reinvestment of
Pool Receivables relating to a Receivable Pool hereunder, each Seller sells,
assigns and transfers to the Collateral Agent (for the benefit of the
Purchasers) (ratably, according to each Purchaser’s Investment), in
consideration of the aggregate Initial Cash Purchase Price and the RPA Deferred
Purchase Price in respect of such Receivable Pool, as applicable, effective on
and as of the date of each Purchase and Reinvestment, all of its right, title
and interest in, to and under (i) all Pool Receivables relating to each
Receivable Pool, (ii) all Related Assets with respect to each Pool Receivable,
(iii) all Collections with respect to such Pool Receivables, (iv) the Lock-Box
Accounts and all Collections relating to such Receivable Pool on deposit
therein, and all certificates and instruments, if any, from time to time
evidencing such Lock-Box Accounts and amounts on deposit therein, (v) all rights
(but none of the obligations) of the Sellers under the Sale Agreement relating
to each Receivable Pool, and (vi) all proceeds of, and all amounts received or
receivable under any or all of the foregoing (with respect to each Receivable
Pool, an “Asset Portfolio”).

(d) Characterization as a Purchase and Sale; Recharacterization. (i) It is the
intention of the parties to this Agreement that the transfer and conveyance of
each Seller’s right, title and interest in, to and under each Asset Portfolio to
the Collateral Agent (for the benefit of the Purchasers) pursuant to this
Agreement shall constitute a purchase and sale and not a pledge for security,
and such purchase and sale of the Asset Portfolios to the Collateral Agent (for
the benefit of the Purchasers) hereunder shall be treated as a sale for all
purposes (except as may be permitted for tax purposes as provided in
Section 1.2(d)(ii)). The provisions of this Agreement and the other Transaction
Documents shall be construed to further these intentions of the parties. If,
notwithstanding the foregoing, the transfer and conveyance of any Asset
Portfolio to the Collateral Agent (for the benefit of the Purchasers) is
characterized by any bankruptcy trustee or any other Person as a pledge and not
a sale, the parties intend that each Seller shall be deemed hereunder to have
granted, and each Seller does hereby grant, to the Collateral Agent (for the
benefit of the Purchasers) a security interest in and general lien on all of
such Seller’s right, title and interest now or hereafter existing in, to and
under all of such Seller’s assets, whether now owned or hereafter acquired, and
wherever located (whether or not in the possession or control of such Seller),
including all of such Seller’s right, title and interest in, to and under such
Asset Portfolio. For the avoidance of doubt, the foregoing is in addition to,
and shall not be construed to limit, Section 9.1 or the Sellers’ grants of
security interests thereunder.

(ii) Tax Treatment.

(A) It is the intention of the Sellers (or, if applicable, the Originators), the
Servicer, the Administrative Agents and the Purchasers that, for purposes of
U.S. federal income tax and state and local taxes measured by net income, each
Purchase and Reinvestment will be treated as a loan from the applicable
Purchaser to the applicable Originator or Seller, as the case may be under
applicable tax laws (it being understood that all payments to the Purchasers, in
their capacity as such, representing Yield, fees and other amounts accrued under
this Agreement or the other Transaction Documents shall be deemed to constitute
interest payments

 

4



--------------------------------------------------------------------------------

or other payments in connection with such loan), and none of the Sellers (or, if
applicable, the Originators), the Servicer, any Administrative Agent, the
Collateral Agent nor the Purchasers shall take any position inconsistent
therewith for such tax purposes, unless otherwise required by applicable laws as
confirmed in the opinion of nationally recognized tax counsel and the person
taking any such inconsistent position provides written advance notice to the
other Affected Parties of such change in position, it being understood that the
parties to this Agreement will otherwise defend in good faith such agreed-upon
position prior to such change in position.

(B) The Servicer and each Seller, by entering into this Agreement, and the
Purchasers, by funding the Purchase of the Asset Portfolios and any
Reinvestment, agree to treat the Purchase of the Asset Portfolios and any
Reinvestment, for purposes of U.S. federal income tax and state and local taxes
measured by net income, and for state and local sales and other transactional
tax purposes, as creating indebtedness secured by the Asset Portfolios.
Accordingly, the Sellers (or, if applicable, the Originators), rather than the
Collateral Agent, the Administrative Agents, the Purchasers or any other
Affected Party, shall be entitled to and shall retain the benefit of (1) any bad
debt deduction for written-off receivables for purposes of U.S. federal income
tax and state and local taxes measured by net income and (2) any deduction,
credit or refund with respect to state and local sales and other transactional
taxes paid or collected and remitted to the appropriate Governmental Authority
on written-off receivables. The provisions of this Agreement and all related
Transaction Documents shall be construed to further these intentions of the
parties.

(e) Purchasers Limitation on Payments. Notwithstanding any provision contained
in this Agreement or any other Transaction Document to the contrary, none of the
Purchasers, Purchaser Agents, the Collateral Agent or the Administrative Agents
shall be obligated (whether on behalf of a Purchaser or otherwise) to, pay any
amount to any Seller as a Reinvestment under Section 1.3 or in respect of any
portion of the RPA Deferred Purchase Price relating to any Receivable Pool,
except to the extent that Collections in respect of the applicable Receivable
Pool are available for distribution to the Sellers for such purpose in
accordance with this Agreement. In addition, notwithstanding anything to the
contrary contained in this Agreement or any other Transaction Document, the
obligations of any Purchaser that is a commercial paper conduit or similar
vehicle under this Agreement and all other Transaction Documents shall be
payable by such Purchaser solely to the extent of funds received from the
Sellers in accordance herewith or from any party to any Transaction Document in
accordance with the terms thereof in excess of funds necessary to pay such
Person’s matured and maturing Commercial Paper Notes or other senior
indebtedness when due. Any amount which an Administrative Agent, the Collateral
Agent, a Purchaser Agent or a Purchaser is not obligated to pay pursuant to the
operation of the two preceding sentences shall not constitute a claim (as
defined in § 101 of the Bankruptcy Code) against, or corporate obligation of,
any Purchaser Agent, the Collateral Agent, any Purchaser or any Administrative
Agent, as applicable, for any such insufficiency unless and until such amount
becomes available for distribution to the Sellers pursuant to the terms hereof.

 

5



--------------------------------------------------------------------------------

(f) Obligations Not Assumed. The foregoing sale, assignment, transfer and
conveyance does not constitute, and is not intended to result in, the creation
or an assumption by any Administrative Agent, any Purchaser Agent, the
Collateral Agent or any Purchaser of any obligation or liability of any Seller,
any Originator, the Servicer, or any other Person under or in connection with
all, or any portion of, any Asset Portfolio, all of which shall remain the
obligations and liabilities of the Sellers, Originators, the Servicer and such
other Persons, as applicable.

(g) RPA Deferred Purchase Price. In accordance with the terms of this Agreement,
the Servicer shall, on behalf of the Collateral Agent, the applicable
Administrative Agent, and each Purchaser, be deemed to automatically and
immediately pay to the Sellers the RPA Deferred Purchase Price relating to each
Receivable Pool from time to time (i) prior to the Final Payout Date, when and
to the extent funds are available therefor pursuant to Section 1.3 and
(ii) after the Final Payout Date, on each Business Day from Collections received
in respect of such Receivable Pool to the extent such Collections exceed the
accrued and unpaid Servicing Fee, in each case without further set-off or
counterclaim. Any payment of any amount of RPA Deferred Purchase Price shall be
deemed to be made by each Purchaser Group according to its Ratable Share of such
amount. Collections in respect of a Receivable Pool remitted to the Sellers in
payment of the RPA Deferred Purchase Price in respect of a Receivable Pool
hereunder shall be allocated among the various Sellers ratably in proportion to
the amounts of their respective Eligible Receivables relating to such Receivable
Pool funded thereby, as reasonably determined by the Servicer. The Servicer
shall maintain such books of account and other records adequate to make,
evidence and record such allocations.

(h) Obligations. Each Committed Purchaser’s obligations hereunder shall be
several, such that the failure of any Committed Purchaser to make a payment in
connection with any Purchase hereunder, shall not relieve any other Committed
Purchaser of its obligations hereunder to make payment for any Purchase.

(i) Delayed Funding. Notwithstanding anything to the contrary in this Agreement,
at any time after any Seller delivers a Purchase notice in respect of a
Receivable Pool pursuant to Section 1.2(a), and prior to the Purchase Date
requested thereby, any Purchaser Agent (on behalf of the Purchasers in its
Purchaser Group) that has delivered the certifications set forth in the
following paragraph may notify the applicable Administrative Agent, each
Purchaser Agent and the Servicer and the Sellers in writing (such notice, a
“Delayed Purchase Notification”) of its Purchaser Group’s intention to fund all
or any portion of its Ratable Share of such Purchase on the Delayed Purchase
Date rather than on the requested Purchase Date. If any Purchaser Agent so
delivers a Delayed Purchase Notification with respect to a requested Purchase
Date, no Purchaser shall be obligated to, or shall, fund the related Purchase
(or such Purchaser’s portion thereof) until the applicable Delayed Purchase
Date, and the Sellers may (i) not later than three (3) Business Days prior to
such Delayed Purchase Date, deliver an updated Purchase notice to the applicable
Administrative Agent in accordance with Section 1.2(a) specifying the
information set forth in clauses (A) through (C) thereof with respect to such
Delayed Purchase Date, and such Delayed Purchase Date shall constitute a
Purchase Date for all purposes hereof or (ii) at any time prior to the third
(3rd) Business

 

6



--------------------------------------------------------------------------------

Day preceding the Delayed Purchase Date, rescind the Purchase notice partially
or in its entirety (and if partially, pro rata among the Purchaser Groups in
accordance with the terms of this Agreement and the amount of such partial
reduction shall be an amount at least equal to $10,000,000 for any Purchase and
in integral multiples of $100,000 in excess thereof). In the event the Sellers
comply with clause (i) above following any Delayed Purchase Notification, all
Purchaser Groups shall fund their respective portions of the applicable Purchase
on the applicable Delayed Purchase Date (rather than on the Sellers’ originally
requested Purchase Date) so long as all conditions precedent to Purchases set
forth herein are satisfied on such Delayed Purchase Date.

If any Purchaser Agent delivers a Delayed Purchase Notification pursuant to this
Section 1.2(i), such Purchaser Agent shall (i) concurrently with such delivery,
deliver to the applicable Administrative Agent, each Purchaser Agent and the
Sellers a certification by such Purchaser Agent or the Committed Purchaser in
its Purchaser Group certifying that such Committed Purchaser intends to take
similar action in other substantially similar purchase or financing arrangements
(which are subject to comparable funding levels) in which it is involved in a
correlative role, and (ii) not less than 60 days prior to delivering its first
Delayed Purchase Notification hereunder, deliver to the applicable
Administrative Agent, each Purchaser Agent and the Servicer (on behalf of the
Sellers) a certification by such Purchaser Agent or the Committed Purchaser in
its Purchaser Group certifying that (x) such Committed Purchaser (or its holding
company) is required to comply with a “liquidity coverage ratio” (including as
set forth in “Basel III” or as “Basel III” or portions thereof may be adopted in
any particular jurisdiction) which negatively impacts such Committed Purchaser’s
(or its holding company’s) capital requirements for holding interests or
obligations hereunder and (y) implementing the delayed funding mechanics
provided in this Section reduces the negative impact on such “liquidity coverage
ratio” on such Committed Purchaser’s (or its holding company’s) regulatory
capital requirements. The Administrative Agents, the Purchaser Agents, the
Purchasers and the Sellers may, without incurring any liability to any party
hereto or any other Person, rely and act upon the foregoing certifications and
any related Delayed Purchase Notification without further investigation or
inquiry. Notwithstanding anything to the contrary in this Agreement, for the
avoidance of doubt, the parties hereto hereby agree that this Section 1.2(i) and
the delayed funding mechanism described herein shall not apply to Reinvestments
permitted hereunder.

(j) Upgrade Program. To the extent an ISC Contract evidencing an ISC Upgrade
Receivable permits the Obligor to terminate the ISC Contract upon the trade-in
of a qualifying device (the “Surrendered Device”) in accordance with the Upgrade
Program, then, notwithstanding any other provision of, or failure to satisfy any
condition under, the Transaction Documents (but only so long as no Event of
Termination has occurred and is continuing), upon receipt of such Surrendered
Device, the Servicer, on behalf of the Purchasers, shall deliver such
Surrendered Device to or at the direction of the applicable Seller (whereupon
the applicable Seller may distribute or otherwise transfer such Surrendered
Device to the applicable Originator or another Affiliate) and such delivery
shall fulfill both the Surrendered Device Return Requirement attributable to
such ISC Upgrade Receivable and the obligation of the ISC Administrative Agent
on behalf of the Purchasers to pay the ISC Conditional DPP relating to such ISC
Upgrade Receivable.

 

7



--------------------------------------------------------------------------------

SECTION 1.3 Reinvestments of Certain Collections; Payment of Remaining
Collections; Asset Portfolios.

(a) On the close of business on each Business Day during the period from the
Closing Date, with respect to the SCC Receivable Pool and the Restatement
Effective Date, with respect to the ISC Receivable Pool, to the Final Payout
Date, the Servicer shall in respect of each Receivable Pool out of all
Collections from Pool Receivables relating to such Receivable Pool received (or
deemed received) since the end of the immediately preceding Business Day:

(i) set aside and hold in trust for the applicable Administrative Agent on
behalf of each Purchaser Group, an amount (the “Pool Hold-Back Amount”) (based
on information provided by such Administrative Agent pursuant to Article II)
equal to the sum of: (a) the estimated amount of aggregate Yield accrued in
respect of each Rate Tranche relating to such Receivable Pool, (b) all other
Obligations payable to the Administrative Agents, the Collateral Agent,
Purchaser Agents, Purchasers or any other Affected Party hereunder which have
been allocated by the Servicer to such Receivable Pool pursuant to
Section 8.2(a) and (c) the estimated amount of such Receivable Pool’s Pro Rata
Share of the Servicing Fee (in each case, accrued through such day and not so
previously set aside or anticipated to accrue through the end of the then
current Settlement Period, as determined by the Servicer based upon, among other
relevant information, the then outstanding Purchasers’ Pool Investment and the
Yield Rates then in effect in respect of such Receivable Pool), and (d) in
respect of the ISC Receivable Pool, an amount equal to the then current
Estimated ISC Cap Deficiency Amount, and prior to the time that an amount equal
to the ISC Cap Reserve Amount has been remitted to the ISC Cap Reserve Account
following the Cap Account Trigger Date pursuant to Section 8.9(b), an amount
equal to the ISC Cap Reserve Amount; provided, that the Servicer shall not be
required to hold Collections relating to any Receivable Pool that have been so
set aside in a separate deposit account containing only such Collections, and
may commingle such Collections with its own funds, so long as the Servicer is
able, on each Business Day and on an equitable and consistent basis, to identify
which funds are Collections relating to each such Receivable Pool; it being
understood that the Collateral Agent and applicable Administrative Agent, on
behalf of Purchasers, shall have a claim against the Servicer to make payments
pursuant to Sections 1.3(c), 3.1(b) or 3.1(d) in respect of a Receivable Pool
(which claims shall be full recourse to the Servicer) in an amount equal to the
amount of such Collections relating to such Receivable Pool that have not been
set aside but that have been so commingled; provided further, that the Servicer
shall hold Collections that have been so set aside in a separate deposit account
containing only such Collections if the Collateral Agent or any Administrative
Agent has requested that the Servicer not commingle funds during the continuance
of any Specified Unmatured Event, Event of Termination, Collection Control Event
or Non-Reinvestment Event; and

 

8



--------------------------------------------------------------------------------

(ii) subject to Sections 3.1(b), 3.1(c)(iv), 3.1(d), 3.2(a) and 3.2(b), apply
such Collections in excess of the Pool Hold-Back Amount relating to such
Receivable Pool which are not required to be set aside and held in trust
pursuant to clause (i) above (including any such Collections not set aside but
commingled), to make Reinvestments in additional Pool Receivables and Related
Assets relating to such Receivable Pool and, to the extent of any such amounts
remaining after such Reinvestments, to be applied as RPA Deferred Purchase Price
on existing Pool Receivables and Related Assets relating to such Receivable
Pool; provided, that, (A) if (I) the sum of the Purchasers’ Pool Investment and
the Required Reserves in respect of any Receivable Pool would exceed the Net
Portfolio Balance for such Receivable Pool, (II) any Purchaser Group Investment
in respect of such Receivable Pool would exceed the related Purchaser Group
Commitment in respect of such Receivable Pool, (III) the Purchasers’ Pool
Investment in respect of such Receivable Pool would exceed the Purchasers’ Pool
Commitment in respect of such Receivable Pool or (IV) the aggregate Investment
of any Exiting Purchaser is greater than zero (in each case, at such time and
after giving effect to such Reinvestment), then the Servicer shall only make
Reinvestments or apply such remaining amounts as RPA Deferred Purchase Price, as
applicable, after first setting aside and holding in trust for the benefit of
the applicable Administrative Agent on behalf of each Purchaser Group, in
addition to the Pool Hold-Back Amount, a portion of such available Collections
relating to such Receivable Pool not previously set aside for such purpose and
then so held in respect of such Receivable Pool equal to the sum of the
following amounts (the “Pool Deficiency Amount”) (i) the amount, if any, which
is necessary to reduce the sum of the Purchasers’ Pool Investment in such
Receivable Pool and the Required Reserves in respect of such Receivable Pool at
such time to an amount equal to the Net Portfolio Balance for such Receivable
Pool at such time, plus (ii) the amount, if any, which is necessary to reduce
the aggregate Investment in respect of such Receivable Pool of all Exiting
Purchasers in such Receivable Pool to zero, plus (iii) the amount necessary to
reduce the Purchasers’ Pool Investment in respect of such Receivable Pool to an
amount equal to the Purchasers’ Pool Commitment in respect of such Receivable
Pool, plus (iv) the amount, if any, necessary to reduce each Purchaser Group
Investment in respect of such Receivable Pool to an amount equal to or less than
the related Purchaser Group Commitment in respect of such Receivable Pool, plus
(v) the amount, if any, equal to the difference between the Available Pool
Deficiency Amount in respect of the other Receivable Pool which has been set
aside for the purposes set forth in clauses (i) through (iv) in respect of such
other Receivable Pool and the Pool Deficiency Amount for such other Receivable
Pool, in each case, at such time (any remaining Collections relating to such
Receivable Pool after giving effect to this proviso shall then be applied as
described above in this Section 1.3(a)(ii)); and (B) if the conditions precedent
to Reinvestment in clauses (a) or (b) of Section 5.2 are not satisfied or no
Reinvestments are to be made in accordance with Section 3.2(d), then the
Servicer shall not apply any of such remaining Collections to a Reinvestment or
as RPA Deferred Purchase Price pursuant to this clause (ii) (it being understood
and agreed that, in any event, no portion of the

 

9



--------------------------------------------------------------------------------

RPA Deferred Purchase Price in respect of any Receivable Pool may be paid to any
Seller on any applicable date if, on or prior to such date, an Event of
Termination, Collection Control Event or Non-Reinvestment Event has occurred and
is continuing or the Liquidation Period has commenced, in each case, until
Obligations have been indefeasibly paid in full in cash).

(b) Unreinvested Collections. Subject to Sections 1.3(a)(ii) and 3.1(c)(iv), the
Servicer shall in respect of each Receivable Pool set aside and hold in trust
for the applicable Administrative Agent on behalf of each Purchaser Group, all
Collections in respect of the Pool Deficiency Amount relating to such Receivable
Pool which, pursuant to clause (ii) of Section 1.3(a), may not be reinvested in
the Pool Receivables and Related Assets or applied as RPA Deferred Purchase
Price in respect of such Receivable Pool; provided, that the Servicer may in
respect of any Receivable Pool commingle such Collections with its own funds, so
long as the Servicer is able, on each Business Day and on an equitable and
consistent basis, to identify which funds are Collections relating to each such
Receivable Pool; it being understood that the Collateral Agent and the
applicable Administrative Agent, on behalf of Purchaser Groups, shall have a
claim against the Servicer to make payments pursuant to Sections 1.3(c), 3.1(b)
or 3.1(d) (which claims shall be full recourse to the Servicer) in an amount
equal to the amount of such Collections that have not been set aside or that
have been so commingled; provided further, that the Servicer shall hold
Collections that have been so set aside in a separate deposit account containing
only such Collections if the Collateral Agent or any Administrative Agent has
requested that the Servicer not commingle funds during the continuance of any
Specified Unmatured Event, Event of Termination, Collection Control Event or
Non-Reinvestment Event. If, prior to the date when Collections in respect of a
Receivable Pool are required to be paid to the Purchaser Agents, pursuant to
Section 1.3(c), the amount of such Collections so set aside in respect of a
Receivable Pool exceeds the sum of the Pool Hold-back Amount plus the Pool
Deficiency Amount in respect of such Receivable Pool and the conditions
precedent to Reinvestment set forth in clauses (a) and (b) of Section 5.2 are
satisfied and Reinvestments in respect of such Receivable Pool are permitted in
accordance with Section 3.2(d), then the Servicer shall apply such Collections
(or, if less, a portion of such Collections equal to the amount of such excess)
in accordance with Section 1.3(a)(ii) to the making of a Reinvestment in respect
of such Receivable Pool or otherwise to the payment of RPA Deferred Purchase
Price in respect of such Receivable Pool.

(c) Payment of Amounts Set Aside.

(i) The Servicer shall, from the portion of the Pool Hold-Back Amount relating
to each Receivable Pool set aside and held in trust pursuant to clause (i) of
Section 1.3(a) in respect of Yield on a Rate Tranche relating to such Receivable
Pool not funded by the issuance of Commercial Paper Notes (including under a
Liquidity Agreement or an Enhancement Agreements) pay to the applicable
Purchaser Agent such Yield on the last day of the then current Yield Period for
such Rate Tranche based on information provided by such Purchaser Agent pursuant
to Article II, or during the Liquidation Period or after the occurrence of an
Event of Termination, Collection Control Event or Non-Reinvestment

 

10



--------------------------------------------------------------------------------

Event that remains continuing, on such earlier date or dates as the applicable
Administrative Agent or the Collateral Agent shall require on at least one
(1) Business Day’s prior written notice to the Servicer.

(ii) The Servicer shall, from the portion of the Pool Hold-Back Amount relating
to each Receivable Pool set aside and held in trust pursuant to clause (i) of
Section 1.3(a) above and not applied pursuant to clause (i) of this
Section 1.3(c) and not set aside in respect of such Receivable Pool’s Pro Rata
Share of the Servicing Fee, pay to the applicable Administrative Agent in
respect of amounts owing to it in its capacity as Administrative Agent and each
applicable Purchaser Agent and the Collateral Agent in respect of amounts owed
to it and to the members of its Purchaser Group on the Settlement Date for each
Settlement Period, as provided in Section 3.1, or during the Liquidation Period
or after the occurrence of an Event of Termination, Collection Control Event or
Non-Reinvestment Event that remains continuing, on such earlier date or dates as
the Collateral Agent or the applicable Administrative Agent shall require on at
least one (1) Business Day’s prior written notice to the Servicer.

(iii) If as of any Reporting Date prior to the Cap Account Trigger Date, the ISC
Cap Pool Hold-Back Amount (including the portion of the ISC Cap Pool Hold-Back
Amount which represents the then current Estimated ISC Cap Deficiency Amount) is
less than the ISC Cap Reserve Amount as of such Reporting Date, the Sellers and
the Servicer shall as promptly as practicable (and in any event within one
(1) Business Day) cause an amount equal to such shortfall to be added to the ISC
Cap Pool Hold-Back Amount. To the extent that prior to the Cap Account Trigger
Date, the ISC Cap Pool Hold-Back Amount exceeds the sum of (x) the then current
ISC Cap Reserve Amount, and (y) the then current Estimated ISC Cap Deficiency
Amount as of such Reporting Date, such excess may be applied in accordance with
Section 1.3(a).

(iv) On the Cap Account Trigger Date, the Servicer shall remit to the ISC Cap
Reserve Account from the ISC Cap Pool Hold-Back Amount, an amount equal to the
then current ISC Cap Reserve Amount. If as of any Reporting Date after the Cap
Account Trigger Date, an ISC Cap Deficiency Amount exists, then the Servicer
shall, from the portion of the Pool Hold-Back Amount set aside and held in trust
pursuant to clause (i) of Section 1.3(a) above in respect of the Estimated ISC
Cap Deficiency Amount, remit to the ISC Cap Reserve Account such ISC Cap
Deficiency Amount. If after the Cap Account Trigger Date, the Estimated ISC Cap
Deficiency Amount set aside and held in trust pursuant to clause (i) of
Section 1.3(a) is less the ISC Cap Deficiency Amount, the Servicer and the
Sellers shall as promptly as practicable (and in any event within one
(1) Business Day) remit, or cause to be remitted to the ISC Cap Reserve Account
an amount equal to such shortfall. To the extent that the Estimated ISC Cap
Deficiency Amount set aside pursuant to clause (i) of Section 1.3(a) above
exceeds the ISC Cap Deficiency Amount as of any Reporting Date, such excess may
be applied in accordance with Section 1.3(a).

(v) The Servicer shall, from the Available Pool Deficiency Amount set aside and
held in trust pursuant to Section 1.3(b) above, pay to the applicable Purchaser
Agents the amounts required to be paid pursuant to, and for application, in
accordance with Section 3.1(c)(ii).

 

11



--------------------------------------------------------------------------------

SECTION 1.4 Repurchase of Certain Receivables.

(a) On each day during a Settlement Period, each Seller shall in respect of the
SCC Receivable Pool be deemed to have immediately repurchased from the
Collateral Agent on behalf of the Purchasers any Receivables that become Aged
Receivables on such day, and the Collateral Agent on behalf of the Purchasers
shall convey (without any further action on any of their part required to
accomplish such conveyance) to such Seller such Aged Receivables on such day and
prior to such Aged Receivables being written off as uncollectible, it being
understood and agreed that (i) the repurchase thereof shall be settled on the
first Settlement Date to occur after the end of such Settlement Period in
accordance with the following provisions of this Section, (ii) a Seller shall
repurchase, and the Collateral Agent on behalf of the Purchasers shall so convey
to such Seller, related Aged Receivables pursuant to this Section only to the
extent that the aggregate Unpaid Balance of all of the Aged Receivables relating
to the SCC Receivable Pool repurchased by the Sellers during any Settlement
Period would not exceed 8.0% of the aggregate initial Unpaid Balance of
Receivables relating to both Receivable Pools transferred to the Purchasers
pursuant to this Agreement during the related Settlement Period, and
(iii) unless the Seller has paid the related repurchase price pursuant to clause
(b)(ii)(B) below in cash by deposit to a Lock-Box Account on the applicable
Settlement Date, no such repurchase or reconveyance shall occur if any Event of
Termination, Unmatured Event of Termination, Specified Unmatured Event,
Non-Reinvestment Event or Collection Control Event has occurred and is
continuing or after the expiration of any applicable grace period, if any, would
result therefrom.

(b) The repurchase price applicable to each conveyance payable on the Settlement
Date in respect of any Settlement Period shall be comprised of (i) the Funding
Advance Rate for such Aged Receivables times the aggregate Unpaid Balance of
such Aged Receivables plus (ii) the remaining Unpaid Balance of such Aged
Receivables after application of clause (i) above. The amount in clause
(i) shall be paid by the Seller (A) first, as a setoff against any RPA Deferred
Purchase Prices payable to such Seller (and to which such Seller otherwise would
have been entitled) and (B) second, at the Seller’s option (subject to clause
(a)(iii) above), in cash by deposit to a Lock-box Account on the applicable
Settlement Date from any other funds not constituting Collections, available to
the Seller at such time. The amount in clause (ii) above shall be paid by the
Seller through the extinguishment of its right to payment on the remaining
Unpaid Balance of such Aged Receivables.

(c) For purposes of this Section:

(i) “Aged Receivable” means, on any date of determination, any Receivable
relating to the SCC Receivable Pool that becomes more than 90 days past due on
such date or that is at risk of imminent write-off as determined by the Servicer
in accordance with the Credit and Collection Policy.

(ii) “Funding Advance Rate” means in respect of any Receivable relating to the
SCC Receivable Pool, as of any Settlement Date, a fraction, expressed as a
percentage, (a) the numerator of which is the Purchasers’ Pool Investment in
respect of the SCC Receivable Pool, and (b) the denominator of which is the Net
Portfolio Balance in respect of the SCC Receivable Pool.

 

12



--------------------------------------------------------------------------------

For the avoidance of doubt, no Receivable repurchased pursuant to this Section
shall, as a result of such repurchase, be excluded from (i) any calculation of
the SCC Adjusted Dilution Ratio, the SCC Delinquency Ratio, the SCC Dilution
Horizon Ratio, the SCC Dilution Ratio, the SCC Loss Horizon Ratio, the SCC Loss
Ratio, the SCC Loss-to-Liquidation Ratio, the SCC Peak Loss Ratio or any
component of the foregoing or (ii) Defaulted Receivables for purposes of clause
(c) of the definition of “Eligible Receivable”.

SECTION 1.5 Sellers Jointly and Severally Liable for Obligations.

(a) Joint and Several Liability. Notwithstanding anything to the contrary herein
or in any other Transaction Document, each Seller shall be jointly and severally
liable for all the other Sellers’ Obligations. Each Seller acknowledges, agrees,
represents and warrants the following:

(i) Inducement. Each Purchaser, the Collateral Agent and each Administrative
Agent has been induced to enter into this Agreement and each Purchaser has been
induced to make Investments and Reinvestments in part based upon the assurances
by each Seller that such Seller desires that the other Sellers’ Obligations be
honored and enforced as separate obligations of such Seller, should the
Collateral Agent or any Administrative Agent (on behalf of the Purchasers)
desire to do so.

(ii) Combined Liability. Notwithstanding the foregoing, the Sellers shall be
jointly and severally liable to the Purchasers for all the Sellers’ Obligations,
including, without limitation, all their respective representations, warranties,
covenants, payment obligations and indemnities, and the Collateral Agent or any
Administrative Agent (on behalf of each Purchaser) may at its option enforce any
Obligation of a Seller against any one or all of the Sellers.

(iii) Separate Exercise of Remedies. Subject to Section 11.3(b), the Collateral
Agent or any Administrative Agent (on behalf of the Purchasers) may exercise
remedies against each Seller and its property (including the Collateral)
separately, whether or not the Collateral Agent or any Administrative Agent
exercises remedies against the other Sellers or their property. Subject to
Sections 11.3(b), the Collateral Agent may enforce one or all Sellers’
Obligations without enforcing the other Sellers’ Obligations. Any failure or
inability of the Collateral Agent to enforce a Seller’s Obligations shall not in
any way limit the Collateral Agent’s or any Administrative Agent’s right to
enforce the Obligations of the other Sellers.

 

13



--------------------------------------------------------------------------------

(b) Guaranty. Without limiting clause (a) above, each Seller hereby
unconditionally guarantees to the Collateral Agent, each Administrative Agent,
each Purchaser, each Purchaser Agent and each other Affected Party the prompt
payment of the Obligations of the other Sellers in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise) and
the timely performance by the other Sellers of all their other obligations under
this Agreement and the other Transaction Documents. This guaranty is a guaranty
of payment and not of collection and is a continuing guaranty and shall apply to
all of the Sellers’ Obligations whenever arising. Notwithstanding any provision
to the contrary contained herein or in any other Transaction Document, to the
extent the liability of a Seller for the Obligations of the other Sellers under
this Section 1.5 shall be adjudicated to be invalid or unenforceable for any
reason (including, without limitation, because of any applicable state or
federal law relating to fraudulent conveyances or transfers) then the liability
of such Seller for the Obligations of the other Seller under this Section 1.5
shall be limited to the maximum amount that is permissible under applicable law
(whether federal or state or otherwise).

(c) Obligations Unconditional. The obligations of each Seller under this
Section 1.5 are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the Transaction
Documents or any other agreement or instrument referred to therein, to the
fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor. Each Seller agrees that this
Section 1.5 may be enforced by the Collateral Agent, each Administrative Agent,
the Purchasers, the Purchaser Agents and the other Affected Parties without the
necessity at any time of resorting to or exhausting any other security or
collateral and without the necessity at any time of having recourse to any other
Transaction Documents or any collateral hereafter securing the Obligations of a
Seller or otherwise, and each Seller hereby waives the right to require any
Affected Party to make demand on or proceed against any Seller, Servicer, any
Originator or any other Person (including a co-guarantor) or to require any
Affected Party to pursue any other remedy or enforce any other right. Each
Seller further agrees that it shall have no right of subrogation, indemnity,
reimbursement or contribution against the other Sellers or any other guarantor
of any Seller’s Obligations for amounts paid under this Section 1.5 until the
Final Payout Date. Each Seller further agrees that nothing contained herein
shall prevent any Affected Party from suing on any of the other Transaction
Documents or foreclosing its or their, as applicable, security interest in or
lien on any collateral securing the Obligations or from exercising any other
rights available to it or them, as applicable, under this Agreement, any other
Transaction Document, or any other instrument of security, if any, and the
exercise of any of the aforesaid rights and the completion of any foreclosure
proceedings shall not constitute a discharge of such Seller’s obligations
hereunder; it being the purpose and intent of each Seller that its obligations
under this Section 1.5 shall be absolute, independent and unconditional under
any and all circumstances. Neither any Seller’s obligations under this
Section 1.5 nor any remedy for the enforcement thereof shall be impaired,
modified, changed or released in any manner whatsoever by an impairment,
modification, change, release, increase or limitation of the liability of the
other Sellers, of Servicer or of any Originator or by reason of the bankruptcy
or insolvency of the other Sellers, of Servicer or of any Originator. Each
Seller waives any and all notice of the creation, renewal, extension or accrual
of any of the Obligations of the other Sellers and notice of or proof of
reliance by any Affected Party on the guarantees set forth in this Section 1.5
or acceptance thereof. The Obligations, and any part of them, shall conclusively
be deemed to have been created, contracted or incurred, or

 

14



--------------------------------------------------------------------------------

renewed, extended, amended or waived, in reliance upon the guarantees set forth
in this Section 1.5. All dealings between any Seller (or any of its Affiliates,
including the initial Servicers and the Originators), on the one hand, and the
Affected Parties, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guarantees set forth in this
Section 1.5. Each Seller hereby subordinates to the Obligations of the other
Sellers all debts, liabilities and other obligations, whether direct, indirect,
primary, secondary, several, joint and several or otherwise, and irrespective of
whether such debts, liabilities and obligations be evidenced by note, contract,
open account, book entry or otherwise, owing to such Seller by the other
Sellers, Servicer, any Originator or any of their respective Affiliates.

(d) Modifications. Each Seller agrees that (i) all or any part of the other
Sellers’ Collateral now or hereafter held for the Obligations, if any, may be
exchanged, compromised or surrendered from time to time; (ii) none of the
Affected Parties shall have any obligation to protect, perfect, secure or insure
any such security interests, liens or encumbrances now or hereafter held, if
any, for the Obligations; (iii) the time or place of payment of the other
Sellers’ Obligations may be changed or extended, in whole or in part, to a time
certain or otherwise, and may be renewed or accelerated, in whole or in part;
(iv) the other Sellers and any other party liable for payment of the other
Sellers’ Obligations may be granted indulgences generally; (v) any of the other
Sellers’ rights, duties, obligations or liabilities under any of the Transaction
Documents may be modified, amended or waived; (vi) any party (including any
co-guarantor) liable for the payment of all or any part of the Obligations may
be granted indulgences or be released; and (vii) any deposit balance for the
credit of the other Sellers or any other party liable for the payment of the
Obligations or liable upon any security therefor may be released, in whole or in
part, at, before or after the stated, extended or accelerated maturity of the
Obligations, all without notice to or further assent by such Seller.

(e) Waiver of Rights. Each Seller hereby expressly waives diligence,
presentment, demand, protest or notice of any kind whatsoever, as well as any
requirement that the Affected Parties (or any of them) exhaust any right to take
any action against any Seller, any Originator, Servicer or any other Person
(including the filing of claims in the event of receivership or bankruptcy of
any Seller, Servicer, any Originator or any other entity) or with respect to any
collateral or collateral security at any time securing any of the Obligations,
and hereby consents to any and all extensions of time of the due performance of
any or all of the Obligations. Each Seller agrees that it shall not exercise or
assert any right which it may acquire by way of contribution, reimbursement or
subrogation under this Agreement unless and until, subject to Section 13.5, the
occurrence of the Purchase Termination Date (as defined below). Each Seller also
hereby expressly waives all other defenses it may have as a guarantor or a
surety generally or otherwise based upon suretyship, impairment of collateral or
otherwise in connection with the Obligations whether in equity or at law other
than, subject to Section 13.5, the occurrence of the Purchase Termination Date.
Each Seller agrees that its obligations hereunder shall be irrevocable and
unconditional.

(f) Reinstatement. Notwithstanding anything contained in this Agreement or the
other Transaction Documents, the obligations of each Seller under this
Section 1.5 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the other
Sellers’ Obligations is rescinded or must be otherwise restored by any holder of
any of the other Sellers’ Obligations, whether as a result of any proceedings in

 

15



--------------------------------------------------------------------------------

bankruptcy or reorganization or otherwise, and each Seller agrees that it will
indemnify each Affected Party on demand for all reasonable costs and expenses
(including, without limitation, reasonable fees of counsel) incurred by such
Person in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.

(g) Remedies. Each Seller acknowledges and agrees that its obligations under
this Section 1.5 are secured in accordance with the terms of this Agreement
(including, without limitation, the terms of Sections 1.2(d)).

(h) Subrogation. Each Seller agrees that, until the indefeasible payment of all
the Obligations in full in cash and the termination of the Pool Commitments in
respect of both of the Receivable Pools, it will not exercise, and hereby
waives, any right of reimbursement, subrogation, contribution, offset or other
claims against the other Sellers arising by contract or operation of law in
connection with any payment made or required to be made by such Seller under
this Section 1.5. After the indefeasible payment in full in cash of all the
Obligations and the termination of the Pool Commitments in respect of both of
the Receivable Pools, each Seller shall be entitled to exercise against the
other Sellers all such rights of reimbursement, subrogation, contribution, and
offset, and all such other claims, to the fullest extent permitted by law.

(i) Maximum Guaranty Amount. Notwithstanding any other provision of this
Agreement to the contrary, in the event that any action is brought seeking to
invalidate any Seller’s obligations under this Agreement under any fraudulent
conveyance or fraudulent transfer theory, such Seller shall be liable under this
Agreement only for an amount equal to the maximum amount of liability that could
have been incurred under applicable law by such Seller under any guaranty of the
other Sellers’ Obligations (or any portion thereof) at the time of the execution
and delivery of this Agreement (or, if such date is determined not to be the
appropriate date for determining the enforceability of such Seller’s obligations
hereunder for fraudulent conveyance or transfer purposes, on the date determined
to be so appropriate) without rendering such a hypothetical guaranty voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer
(the “Maximum Guaranty Amount”), and not for any greater amount, as if such
Seller’s obligations under this Agreement had instead been the Maximum Guaranty
Amount.

ARTICLE II

COMPUTATIONAL RULES

SECTION 2.1 Selection of Rate Tranches. Subject to the requirements set forth in
this Article II, each Purchaser Agent shall from time to time, only for purposes
of computing Yield relating to each Receivable Pool with respect to each
Purchaser in its Purchaser Group, account for such Purchaser’s Investment in
respect of each Receivable Pool in terms of one or more Rate Tranches, and the
applicable Yield Rate may be different for each Rate Tranche. Each Purchaser’s
Investment in respect of each Receivable Pool shall be allocated to each Rate
Tranche by the related Purchaser Agent to reflect the funding sources for each
portion of the Asset Portfolio relating thereto, so that:

(a) there will be one or more Rate Tranches in respect of each Receivable Pool,
selected by each Purchaser Agent, reflecting the portion, if any, of the
aggregate Investment of the Purchasers in its Purchaser Group in respect of each
Receivable Pool funded or maintained by such Purchasers other than through the
issuance of Commercial Paper Notes (including by outstanding Liquidity Advances
or by funding under an Enhancement Agreement); and

 

16



--------------------------------------------------------------------------------

(b) there will be a Rate Tranche in respect of each Receivable Pool, selected by
each Purchaser Agent, equal to the excess of the aggregate Investment of the
Purchasers in its Purchaser Group in respect of such Receivable Pool over the
aggregate amounts allocated at such time pursuant to clause (a) above, which
Rate Tranche shall reflect the portion of such aggregate Investment in respect
of such Receivable Pool funded or maintained by such Purchasers through the
issuance of Commercial Paper Notes.

Each Purchaser Agent may in respect of a Receivable Pool, in its sole
discretion, declare any Yield Period applicable to any Investment of a Purchaser
in its Purchaser Group in respect of such Receivable Pool to be terminated and
allocate the portion of such Purchaser’s Investment allocated to such Yield
Period to one or more other Yield Periods and Yield Rates as such Purchaser
Agent shall select.

SECTION 2.2 Computation of each Purchaser’s Investment and each Purchaser’s
Tranche Investment. In making any determination of the Purchasers’ Total
Investment, the Purchasers’ Pool Investment in respect of a Receivable Pool, any
Purchaser’s Investment in a Receivable Pool and any Purchaser’s Tranche
Investment with respect to a Receivable Pool, the following rules shall apply:

(a) each Purchaser’s Investment in respect of a Receivable Pool shall not be
considered reduced by any allocation, setting aside or distribution of any
portion of Collections unless such Collections shall have been actually received
by the applicable Purchaser Agent for application hereunder to reduce the
applicable Purchaser’s Investment in such Receivable Pool in accordance with the
terms hereof;

(b) each Purchaser’s Investment in any Receivable Pool (or any other amounts
payable under any Transaction Document) shall not be considered reduced (or
paid) by any distribution of any portion of Collections or other payments, as
applicable, if at any time such distribution or payment is rescinded or must
otherwise be returned for any reason; and

(c) if there is any reduction in any Purchaser’s Investment in respect of a
Receivable Pool, there shall be a corresponding reduction (in the aggregate) in
such Purchaser’s Tranche Investment in respect of such Receivable Pool with
respect to one or more Rate Tranches selected by the related Purchaser Agent in
its reasonable discretion.

 

17



--------------------------------------------------------------------------------

SECTION 2.3 Computation of Yield. In making any determination of Yield, the
following rules shall apply:

(a) Each Purchaser Agent shall determine the Yield accruing with respect to each
Rate Tranche relating to a Receivable Pool for the Purchasers in its Purchaser
Group, based on the Yield Period therefor determined in accordance with
Section 2.1 and the other terms hereof (or, in the case of the Rate Tranche
funded by Commercial Paper Notes, each Settlement Period), in accordance with
the definition of Yield;

(b) no provision of this Agreement shall require the payment or permit the
collection of Yield in excess of the maximum permitted by applicable Law; and

(c) Yield for any Rate Tranche shall not be considered paid by any distribution
or other payment if at any time such distribution or payment is rescinded or
must otherwise be returned for any reason.

SECTION 2.4 Estimates of Yield Rate, Fees, Etc. It is understood and agreed that
(a) the Yield Rate for any Rate Tranche may change from one applicable Yield
Period or Settlement Period to the next, and the applicable Bank Rate, Base Rate
or CP Rate used to calculate the applicable Yield Rate may change from time to
time and at any time during an applicable Yield Period or Settlement Period,
(b) any rate information provided by any Purchaser Agent to any Seller or the
Servicer shall be based upon such Purchaser Agent’s good faith estimate, (c) the
amount of Yield actually accrued with respect to a Rate Tranche during any Yield
Period (or, in the case of the Rate Tranche funded by Commercial Paper Notes,
any Settlement Period) may exceed, or be less than, the amount set aside with
respect thereto by the Servicer, and (d) the amount or amounts provided for in
Section 4.3 payable to any Affected Party accrued hereunder with respect to any
Settlement Period may exceed, or be less than, the amount set aside with respect
thereto by the Servicer. Failure to set aside any amount so accrued shall not
relieve the Servicer of its obligation to remit Collections to the applicable
Purchaser Agent or otherwise to any other Person with respect to such accrued
amount, as and to the extent provided in Section 3.1.

ARTICLE III

SETTLEMENTS

SECTION 3.1 Settlement Procedures.

The parties hereto will take the following actions with respect to each
Settlement Period:

(a) Information Package. On the twentieth (20th) day of each calendar month (or
if such day is not a Business Day, the next Business Day) following the Cut-Off
Date for such Settlement Period, (each a “Reporting Date” for and related to the
Settlement Period ending immediately prior to such date), the Servicer shall
deliver to the Collateral Agent and each Administrative Agent an e-mail
attaching an Excel file and a file in .pdf or similar format signed by the
Servicer containing the information described in Exhibit 3.1(a), including the
information calculated by the Servicer pursuant to this Section 3.1 (each, an
“Information Package”) for the related Settlement Period; provided, that each

 

18



--------------------------------------------------------------------------------

Administrative Agent may modify, in good faith and in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment, the
information relating to its related Receivable Pool required to be provided by
the Servicer in, or the form of, the Information Package upon reasonable prior
notice to the Servicer; provided, further, that during the Liquidation Period,
during the continuance of an Event of Termination, an Unmatured Event of
Termination, Collection Control Event or Non-Reinvestment Event, the Collateral
Agent or any Administrative Agent may request, in its reasonable discretion, the
Servicer to, and the Servicer agrees to, deliver any information related to the
Asset Portfolios or the transactions contemplated hereby that can reasonably be
produced by Servicer with its then-current reporting system at such time as the
Collateral Agent or such Administrative Agent shall reasonably request
(including a calculation of Required Reserves for each Receivable Pool and each
component thereof) on each Business Day.

(b) Yield; Other Amounts Due. On or before the second (2nd) Business Day prior
to each Reporting Date, each Purchaser Agent shall notify the Servicer of
(i) the amount of Yield accrued in respect of each related Rate Tranche for the
Purchasers in each Purchaser Group for each Receivable Pool during such
Settlement Period and (ii) all Fees and other amounts accrued and payable or to
be paid by the Sellers under this Agreement and the other Transaction Documents
on the related Settlement Date (other than amounts described in clause
(c) below) to any Purchaser Agent or any Purchaser in, or Affected Party related
to, any Purchaser Group. The Sellers (or the Servicer on their behalf), on the
Settlement Date for such Settlement Period, or when otherwise required hereunder
prior to each such date, shall pay such Yield and all Fees and other amounts due
in respect of such Settlement Period to the applicable Purchaser Agent out of
amounts set aside pursuant to Section 1.3 for such purpose and, to the extent
such amounts were not so set aside, the Sellers hereby agree to pay such amounts
(notwithstanding any limitation on recourse or other liability limitation
contained herein to pay such amounts). Each Cap Calculation Agent shall, on or
before the second (2nd) Business Day prior to each Reporting Date, notify the
Servicer of the ISC Cap Reserve Amount.

(c) Settlement Computations.

(i) On each Reporting Date, the Servicer shall include in the Information
Package calculations, as of the most recent Cut-Off Date for the related
Settlement Period, and based upon the assumption in the next sentence, (A) the
Unpaid Balance of all of the Pool Receivables in each Receivable Pool, the
Purchasers’ Pool Investment for each Receivable Pool, the aggregate ISC
Conditional Unpaid Balance in respect of the ISC Receivable Pool, the
Purchasers’ Total Investment, the Purchaser Group Investment of each Purchaser
Group for each Receivable Pool, the Required Reserves for each Receivable Pool,
the Net Portfolio Balance for each Receivable Pool and each component of each of
the foregoing, (B) the amount of the reduction or increase (if any) in each of
the Required Reserves for each Receivable Pool, the Net Portfolio Balance for
each Receivable Pool, the Purchasers’ Pool Investment for each Receivable Pool,
the Purchaser Group Investment for each Receivable Pool of any Purchaser Group

 

19



--------------------------------------------------------------------------------

and the Purchasers’ Total Investment since the Cut-Off Date immediately
preceding the Cut-Off Date for the most recently ended Settlement Period,
(C) the excess (if any) of the sum of the Purchasers’ Pool Investment for each
Receivable Pool and the Required Reserves for such Receivable Pool, over the Net
Portfolio Balance for such Receivable Pool, (D) the excess (if any) of the
Purchasers’ Pool Investment in respect of such Receivable Pool , over the
Purchasers’ Pool Commitment in respect of such Receivable Pool, (E) the excess
(if any) of the Purchaser Group Investment in respect of such Receivable Pool of
each Purchaser Group, over the Purchaser Group Commitment in respect of such
Receivable Pool of each such Purchaser Group, (F) the then current ISC Cap
Reserve Amount and the then current Estimated ISC Cap Deficiency Amount, (G) the
aggregate Cap Payments received since the previous Cut-Off Date, and (H) the
aggregate Investment of any Exiting Purchasers in respect of each Receivable
Pool. Such calculations shall be based upon the assumption that Collections in
respect of each Receivable Pool set aside pursuant to Section 1.3 (and not
otherwise applied in accordance with such Section) will be paid to the
applicable Purchaser Agent for the benefit of the applicable Purchasers in its
Purchaser Group in accordance with the related Purchaser Group’s Ratable Share
of such Collections on the Settlement Date for the Settlement Period related to
such Reporting Date.

(ii) If, in respect of a Receivable Pool, according to the computations made
pursuant to clause (i) of this Section 3.1(c), the sum of the Purchasers’ Pool
Investment and the Required Reserves in respect of any Receivable Pool at such
time exceeds the Net Portfolio Balance for such Receivable Pool at such time,
the Purchasers’ Pool Investment in respect of such Receivable Pool exceeds the
Purchasers’ Pool Commitment in respect of such Receivable Pool, the Purchaser
Group Investment of any Purchaser Group in respect of such Receivable Pool
exceeds the Purchaser Group Commitment in respect of such Receivable Pool of
such Purchaser Group or the aggregate Investment of Exiting Purchasers shall
exceed zero, the Servicer shall, on behalf of the Sellers, (i) promptly notify
the Collateral Agent and the Administrative Agents thereof and (ii) immediately
pay to the applicable Purchaser Agents for the benefit of the applicable
Purchasers from Collections in respect of such Receivable Pool received during
the applicable period and not previously paid to such Purchaser Agents, which
have been set aside in respect of the Pool Deficiency Amount in respect of such
Receivable Pool in accordance with Section 1.3, (the “Available Pool Deficiency
Amount”) the amount necessary to reduce (A) the Purchasers’ Pool Investment in
respect of such Receivable Pool to the Purchasers’ Pool Commitment in respect of
such Receivable Pool, (B) the sum of the Purchasers’ Pool Investment and the
Required Reserves at such time to the Net Portfolio Balance at such time,
(C) the Purchaser Group Investment of each Purchaser Group in respect of such
Receivable Pool to the Purchaser Group Commitment of each such Purchaser Group
in respect of such Receivable Pool and (D) the aggregate Investment of all
Exiting Purchasers to zero. The Servicer shall apply such Available Pool
Deficiency Amount in respect of a Receivable Pool in the following order:
(i) first, to reduce the sum of the Purchasers’ Pool Investment and the Required
Reserves in respect of such Receivable Pool to an amount equal to the Net

 

20



--------------------------------------------------------------------------------

Portfolio Balance for such Receivable Pool at such time, (ii) second, to reduce
the sum of the Purchaser’s Pool Investment in respect of such Receivable Pool,
to an amount equal to the Purchasers’ Pool Commitment in respect of such
Receivable Pool, (iii) third, to reduce the aggregate Investment in respect of
such Receivable Pool of all Exiting Purchasers to zero, and (iv) fourth, on a
pro rata basis, the remaining Available Pool Deficiency Amount, to the other
applications for which such Available Pool Deficiency Amount was set aside in
accordance with Section 1.3.

(iii) The payments described in clause (ii) of this Section 3.1(c) shall be made
out of the Available Pool Deficiency Amount relating to such Receivable Pool set
aside pursuant to Section 1.3 and, to the extent such amounts were not so set
aside, the Sellers hereby agree to pay such amounts (notwithstanding any
limitation on recourse or other liability limitation contained herein to pay
such amounts) to the Servicer (for distribution by the Servicer to the Purchaser
Agents for the benefit of the applicable Purchasers in accordance with
Section 3.1(c)(ii)) during the relevant Settlement Period. Notwithstanding
anything to the contrary set forth above, on any date on or prior to the Final
Payout Date, if the sum of the Purchasers’ Pool Investment and the Required
Reserves in respect of a Receivable Pool at such time exceeds the Net Portfolio
Balance of such Receivable Pool at such time, the Servicer shall immediately pay
to each Purchaser Agent (ratably, based on the Purchaser Group Investment of
such Purchaser Agent’s Purchaser Group in respect of such Receivable Pool at
such time) from amounts held in trust, or that should have been so held,
pursuant to Section 1.3, an amount equal to such excess.

(iv) In addition to the payments described in clause (ii) of this
Section 3.1(c), during the Liquidation Period or after the occurrence of an
Event of Termination, Collection Control Event or Non-Reinvestment Event that
remains continuing, the Servicer shall pay to each Purchaser Agent the Ratable
Share of its Purchaser Group of all other Collections on all Pool Receivables,
whether or not required to be set aside pursuant to Section 1.3 on the dates
specified pursuant to Section 1.3(c).

(d) Order of Application. The Servicer shall distribute the funds relating to
each Receivable Pool (and in respect of the accrued and unpaid Yield referred to
in clause (ii) below, first from Cap Payments received since the prior Cut-Off
Date, if any) required to be distributed pursuant to this Section 3.1 with
respect to any Settlement Period, in the following order of priority:

(i) to the Collateral Agent and the Administrative Agents in respect of all
expenses and Indemnified Amounts payable to the Collateral Agent and the
Administrative Agents (solely in their capacities as such) under this Agreement
and the other Transaction Documents and allocated to such Receivable Pool in
accordance with Section 8.2; provided, that, the aggregate amount paid under
this Section 3.1(d)(i) shall not exceed $400,000 in any calendar year;

 

21



--------------------------------------------------------------------------------

(ii) to the applicable Administrative Agent in respect of such Receivable Pool
(in the case of Fees) and each Purchaser Agent (in the case of Yield and Fees)
ratably (based on the aggregate accrued and unpaid Yield and Fees payable to
them and the members of their respective Purchaser Groups) Yield accrued and
unpaid on all Rate Tranches relating to such Receivable Pool for the Purchasers
in its Purchaser Group howsoever funded or maintained during the related
Settlement Period and to the accrued and unpaid Fees relating to such Receivable
Pool for its Purchaser Group (or for itself in the case of the applicable
Administrative Agent);

(iii) to the Servicer, such Receivable Pool’s Pro Rata Share of all accrued and
unpaid Servicing Fee (if the Servicer is not Sprint Spectrum or an Affiliate of
Sprint Corporation);

(iv) to each Purchaser Agent ratably (based on their respective Purchaser Group
Investments) in respect of such Receivable Pool, to the reduction of the
Purchasers’ Pool Investment in respect of such Receivable Pool (x) if
clause (y) below does not then apply, to the extent such reduction is required
under Section 3.1(c) or 3.2(b) or (y) during the Liquidation Period or during
the continuance of an Event of Termination, Collection Control Event or a
Non-Reinvestment Event, first (1) to reduce the Purchasers’ Pool Investment in
respect of such Receivable Pool to zero, and (2) then to reduce the Purchasers’
Pool Investment in respect of the other Receivable Pool to zero; provided, that
for the avoidance of doubt, any amounts paid to any Purchaser Agent pursuant to
this clause (iii) shall be applied in reduction of the Investment of the
relevant Purchasers in such Purchaser Agent’s Purchaser Group;

(v) to the extent not paid pursuant to Section 3.1(d)(i) above, to the
Collateral Agent and the Administrative Agents in respect of all expenses and
Indemnified Amounts payable to the Collateral Agent and the Administrative
Agents (solely in their capacities as such) under this Agreement and the other
Transaction Documents and allocated to such Receivable Pool in accordance with
Section 8.2;

(vi) to each Purchaser Agent ratably (based on the aggregate accrued and unpaid
Obligations owing to their respective Purchaser Groups) all accrued and unpaid
Obligations owed to any Affected Parties in such Purchaser Agent’s Purchaser
Group (x) first, to the unpaid Obligations to the extent that such Obligations
have been allocated to such Receivable Pool in accordance with Section 8.2, and
(y) second, to the unpaid Obligations to the extent that such Obligations have
been allocated to the other Receivable Pool; and

(vii) to the Servicer (i) first, to accrued and unpaid Servicing Fee relating to
such Receivable Pool in an amount equal to such Receivable Pool’s Pro Rata Share
of such Servicing Fee and (ii) second, to the accrued and unpaid Servicing Fee
in an amount equal to the other Receivable Pool’s Pro Rata Share of such
Servicing Fee (in each case if the Servicer is Sprint Spectrum or an Affiliate
of Sprint Corporation).

 

22



--------------------------------------------------------------------------------

(e) Non-Distribution of Servicing Fee. The amounts (if any) in respect of a
Receivable Pool set aside by the Servicer pursuant to Section 1.3 in respect of
the Servicing Fee may be retained by the Servicer or any permitted subservicer
for its own account; provided, however, that if a Specified Unmatured Event,
Event of Termination, Collection Control Event or Non-Reinvestment Event in
respect of such Receivable Pool has occurred and remains continuing, the
Servicer shall, if so instructed by the Collateral Agent or the applicable
Administrative Agent, cease retaining the Servicing Fee pursuant to this clause
(e) and shall instead pay such Servicing Fee only on Settlement Dates in
accordance with the priority for distributions set forth in Section 3.1(d). To
the extent the Servicer sets aside and retains such amounts in respect of a
Receivable Pool, no distribution shall be made in respect of the Servicing Fee
in respect of a Receivable Pool pursuant to Section 3.1(d)(iii) or
Section 3.1(d)(iv) above.

(f) Delayed Payment. Notwithstanding anything in this Agreement to the contrary,
if, on any day for payment described in this Section 3.1 (or in Section 1.3(c)
in respect of accrued Yield on Rate Tranches relating to a Receivable Pool
funded by Liquidity Advances or under an Enhancement Agreement), Collections in
respect of such Receivable Pool during the relevant Settlement Period or Yield
Period were less than the aggregate amounts of such Yield payable hereunder, the
Servicer shall not make any payment otherwise required, and the next available
Collections shall be applied to such payment, and no Reinvestment or payment of
RPA Deferred Purchase Price shall be permitted hereunder until such amount
payable has been paid in full. The foregoing shall not limit or otherwise affect
the full recourse nature of any Seller’s obligations hereunder.

SECTION 3.2 Deemed Collections; Reduction of Purchasers’ Total Investment, Etc.

(a) Deemed Collections. If on any day:

(i) the Unpaid Balance of any Pool Receivable is:

(A) reduced or cancelled as a result of Dilution; and

(B) less than the amount included in calculating the Net Portfolio Balance for
the Receivable Pool relating to such Receivable for purposes of any Information
Package (for any reason other than as a result of Dilution or such Pool
Receivable becoming a Defaulted Receivable or due to the application of
Collections received with respect to such Pool Receivable);

(ii) any Pool Receivable (or the terms of any related Contract governing such
Pool Receivable or in respect of any ISC Upgrade Receivable, the Upgrade
Program) is extended, amended, waived or otherwise modified (except as expressly
permitted under Section 8.2(b));

 

23



--------------------------------------------------------------------------------

(iii) the due date for payment of any Pool Receivable is extended to a date that
is more than 30 days after such Pool Receivable’s original due date; or

(iv) any of the representations or warranties of any Seller set forth in
Section 6.1(n) were untrue when made with respect to any Pool Receivable;

then, on such day, the Sellers shall be deemed to have received a Collection of
such Pool Receivable and the Sellers shall pay to the applicable Administrative
Agent (for the Purchaser Agents) on the next Settlement Date (or during the
Liquidation Period or after the occurrence of an Event of Termination, a
Collection Control Event or a Non-Reinvestment Event that remains continuing,
within one (1) Business Day from the event giving rise to such Deemed
Collection) for application as provided in this Agreement an amount equal to:

(1) in the case of clause (i) above, in the amount of such reduction or
cancellation or the difference between the actual Unpaid Balance (as determined
immediately prior to the applicable event) and the amount included in respect of
such Pool Receivable in calculating the Net Portfolio Balance for the related
Receivable Pool or, with respect to clauses (ii) and (iii) above, in the amount
that such extension, amendment, modification or waiver affects the Unpaid
Balance of the related Pool Receivable in the sole determination of the
applicable Administrative Agent, as applicable; or

(2) in the case of clause (iv) above, in the amount of the entire Unpaid Balance
of the relevant Pool Receivable or Pool Receivables (as determined immediately
prior to the applicable event) with respect to which such representations or
warranties were or are untrue.

Collections deemed received by the Sellers under this Section 3.2(a) are herein
referred to as “Deemed Collections”. If the Deemed Collections in respect of any
Pool Receivable relating to a Receivable Pool is determined as provided in
clause (2) above, upon the payment or deemed payment of such Deemed Collections,
the portion of the RPA Deferred Purchase Price relating to such Pool Receivable
shall be deemed to be fully satisfied and discharged, without any further action
on the part of any Person. Notwithstanding anything to the contrary set forth
herein (including, without limitation, Sections 3.2(a)(ii), 7.3(b), 7.6(a) and
7.6(b) and 8.2(b)), neither the Servicer nor any Seller shall permit any Obligor
with respect to an ISC Receivable to extend, amend, terminate, waive or
otherwise modify the related ISC Contract or the Upgrade Program in a manner
that reduces the Unpaid Balance of such ISC Receivable unless prior to any such
extension, amendment, termination, waiver or modification a corresponding Deemed
Collection payment equal to the amount of such reduction in respect of the
related Pool Receivable is made in connection therewith.

(b) The Sellers’ Optional Reduction of Purchasers’ Pool Investment. The Sellers
may at any time and from time to time elect to reduce (in whole or in part)
Purchasers’ Pool Investment relating to any Receivable Pool as follows:

(i) the Servicer (on behalf of the Sellers) shall give the Collateral Agent and
each Administrative Agent at least five (5) Business Days’ prior written notice
(which shall be in substantially the form of Schedule 3.2(b) hereto) of such
elected reduction (including the amount of such proposed reduction and the
proposed date on which such reduction will commence);

 

24



--------------------------------------------------------------------------------

(ii) on the proposed date of commencement of such reduction and on each day
thereafter, the Servicer shall refrain from making Reinvestments of Collections
pursuant to Section 1.3 in respect of such Receivable Pool until the amount
thereof not so reinvested shall equal the desired amount of reduction; and

(iii) the Servicer shall hold such Collections in trust for Purchasers, pending
payment to the applicable Purchaser Agents, as provided in Section 1.3;
provided, that,

(A) the amount of any such reduction shall be not less than $10,000,000 and
shall be an integral multiple of $100,000; and

(B) each Seller shall use reasonable efforts to choose a reduction amount, and
the date of commencement thereof, so that such reduction shall commence and
conclude in the same Settlement Period.

(c) The Sellers’ Optional Permanent Reduction of Purchase Facility. The Sellers
may, upon at least thirty (30) days’ prior written notice to the Collateral
Agent and each Administrative Agent, terminate the Purchase Facility and the
Purchasers’ Total Commitment in whole without penalty or premium (other than any
amounts payable pursuant to Section 4.3) or, the Sellers may, upon at least ten
(10) Business Days’ prior written notice to the Collateral Agent and each
Administrative Agent, from time to time, irrevocably reduce in whole or part
without penalty or premium the unused portion of the Purchasers’ Pool Commitment
in respect of any Receivable Pool; provided, that each partial reduction shall
be in the amount of at least $10,000,000, or an integral multiple of $100,000 in
excess thereof, and that, unless terminated in whole, the Purchasers’ Total
Commitment shall in no event be reduced below $500,000,000. Any such partial
reduction of the Purchasers’ Pool Commitment in respect of any Receivable Pool
shall be ratably allocated (based on then-existing Pool Commitments) among the
Committed Purchasers to reduce their respective Pool Commitments in respect of
such Receivable Pool. No termination of the Purchase Facility in whole shall be
effective unless and until the Purchasers’ Total Investment is reduced to zero
and all other Obligations and other amounts owed to the Collateral Agent, the
Administrative Agents, the Purchaser Agents, the Purchasers and the other
Affected Parties under this Agreement and each of the other Transaction
Documents have been paid in full. Notwithstanding anything to the contrary set
forth in this Agreement, any reduction of the Purchase Facility or the
Purchasers’ Total Commitment pursuant to this Section 3.2(c) shall be on a pro
rata basis in respect of each Receivable Pool.

(d) No Reinvestments if Purchasers’ Total Investment is Zero. Notwithstanding
anything to the contrary set forth herein (including Section 3.1), after

 

25



--------------------------------------------------------------------------------

giving effect to any reduction of the Purchasers’ Total Investment to zero, so
long as there are no outstanding Obligations, no further Reinvestments shall be
made in respect of any Receivable Pool and all Collections shall immediately be
paid to the Sellers as the RPA Deferred Purchase Price, in accordance with
Section 1.3 unless and until a new Purchase is made in accordance with Sections
1.1 and 1.2.

SECTION 3.3 Payments and Computations, Etc.

(a) Payments. All amounts to be paid to, or deposited by any Seller, the
Servicer or Sprint Corporation with, the Collateral Agent, any Administrative
Agent, any Purchaser Agent or any other Person hereunder (other than amounts
payable under Sections 3.3(e) and 4.2) shall be paid or deposited in accordance
with the terms hereof no later than 11:00 a.m. (New York City time) on the day
when due in U.S. Dollars in same day funds to the applicable account set forth
on Schedule I or to such other account as the Collateral Agent, any
Administrative Agent or any Purchaser Agent, as applicable, shall designate in
writing to the Servicer from time to time.

(b) Late Payments. The Sellers or the Servicer, as applicable, shall, out of
amounts set aside pursuant to Section 1.3 for such purpose and to the extent
permitted by Law, pay to the applicable Purchaser Agent, for the benefit of the
applicable Affected Party, interest on all amounts not paid or deposited by such
party on the date when due hereunder at an annual rate equal to 2.00% above the
Base Rate, payable on demand, provided, that such interest rate shall not at any
time exceed the maximum rate permitted by applicable Law.

(c) Method of Computation. All computations of interest, Yield, SCC Liquidation
Discount, SCC Yield Reserve, ISC Yield and Fee Reserve, any fees payable under
Section 4.1 and any other fees payable by the Sellers to the Collateral Agent,
any Purchaser, any Purchaser Agent, any Administrative Agent or any other
Affected Party in connection with Purchases hereunder shall be made on the basis
of a year of 360 days for the actual number of days (including the first day but
excluding the last day) elapsed (except that calculations with respect to the
Prime Rate shall be on the basis of a year of 365 or 366 days, as the case may
be).

(d) Payment of Currency and Setoff. All payments by the Sellers or the Servicer
to any Affected Party or any other Person shall be made in U.S. Dollars and
without set-off or counterclaim. Any of the Sellers’ or the Servicer’s
obligations hereunder shall not be satisfied by any tender or recovery of
another currency except to the extent such tender or recovery results in receipt
of the full amount of U.S. Dollars.

(e) Taxes.

(i) Except to the extent required by applicable Law, any and all payments and
deposits required to be made hereunder, under any other Transaction Document or
under any instrument delivered hereunder or thereunder to any Affected Party or
otherwise hereunder or thereunder by any Seller or the Servicer shall be made
free and clear of, and without withholding or deduction

 

26



--------------------------------------------------------------------------------

for, any and all present or future Indemnified Taxes. If any Seller or the
Servicer shall be required by applicable Law to make any such withholding or
deduction, (A) such Seller (or the Servicer, on its behalf) shall make an
additional payment to such Affected Party, in an amount sufficient so that,
after making all required withholdings or deductions (including withholdings or
deductions applicable to additional sums payable under this Section 3.3(e)),
such Affected Party receives an amount equal to the sum it would have received
had no such withholdings or deductions been made, (B) such Seller (or the
Servicer, on its behalf) shall make such deductions and (C) such Seller (or the
Servicer, on its behalf) shall pay the full amount deducted to the relevant
taxation authority or other Governmental Authority in accordance with applicable
Law.

(ii) The Sellers will indemnify each Affected Party for the full amount of
(A) Indemnified Taxes (including any Indemnified Taxes imposed by any
jurisdiction on amounts payable under this Section) paid by such Affected Party,
as the case may be, and any reasonable expenses payable by such Affected Party
arising therefrom or with respect thereto; and (B) any incremental U.S. federal
income or withholding Taxes or state or local Taxes measured by net income that
arise because a Purchase of any Asset Portfolio is not treated by a taxing
authority as intended for purposes of U.S. federal income Tax or state or local
Taxes measured by net income under Section 1.2(d)(ii)(A) (such indemnification
described in this clause (B) will include U.S. federal income and withholding
Taxes and state and local Taxes measured by net income necessary to make such
Affected Party whole on an after-tax basis taking into account the taxability of
receipt of payments under this clause (B) and any reasonable expenses (other
than Taxes) arising out of, relating to, or resulting from the foregoing);
provided, however, that no Affected Party shall be entitled to indemnification
under this clause (B) for Taxes other than Taxes attributable solely and
directly to income derived from the transactions effectuated by the Transaction
Documents. Notwithstanding anything to the contrary in this Agreement, no
Affected Party shall recover, whether through a payment of additional amounts
pursuant to Section 3.3(e)(i) or a payment pursuant to the indemnification
obligations of this Section 3.3(e)(ii), more than once for any Tax imposed. Any
indemnification under this Section 3.3(e)(ii) shall be paid on the next
Settlement Date (or during the Liquidation Period or after the occurrence of an
Event of Termination, Collection Control Event or Non-Reinvestment Event that
remains continuing, within two (2) Business Days) after the date any Affected
Party makes written demand therefor, together with a statement of reasons for
such demand and the calculations of such amount. Such calculations, if made in
good faith, absent manifest error, shall be final and conclusive on all parties.

(iii) Within 10 days after the date of any payment of Taxes withheld by any
Seller or the Servicer, as applicable, in respect of any payment to any Affected
Party, such Seller(s) or the Servicer, as applicable, will furnish to the
Administrative Agents, the original or a certified copy of a receipt evidencing
payment thereof (or other evidence reasonably satisfactory to the Administrative
Agents).

 

27



--------------------------------------------------------------------------------

(iv) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section shall survive the
payment in full of Obligations hereunder.

(v) (A) Any Affected Party that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Transaction Document
shall deliver to the Servicer (on behalf of the Sellers) and the Administrative
Agents, at the time or times reasonably requested by any Seller or the Servicer
and at the time or times prescribed by applicable Law, such properly completed
and executed documentation reasonably requested by any Seller or the Servicer as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Affected Party, if reasonably requested by any
Seller or the Servicer, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by any Seller or the Servicer as will
enable such Seller or the Servicer to determine whether or not such Affected
Party is subject to backup withholding or information reporting requirements.
Notwithstanding the foregoing, submission of such documentation (other than any
documentation required by clause (B) below) shall not be required if in the
Purchaser’s reasonable judgment such completion, execution or submission would
subject such Purchaser to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Purchaser.

(B) Without limiting the generality of the foregoing,

(1) Each Affected Party that is not a “United States person,” within the meaning
of Section 7701(a)(30) of the Code, shall, on or before the date it becomes a
party to this Agreement, deliver to the Servicer (on behalf of the Sellers) and
the SCC Administrative Agent such certificates, documents or other evidence, as
required by the Code or Treasury Regulations issued pursuant thereto, including
Internal Revenue Service Form W-8BEN, Form W-8BEN-E, Form W-8ECI, W-IMY (or any
successor form), with appropriate attachments, or any other applicable
certificate or statement of exemption, properly completed and duly executed by
such Affected Party establishing that any payment made or deemed made to such
Affected Party is (i) not subject to United States Federal withholding Tax under
the Code because such payments are effectively connected with the conduct by
such Affected Party of a trade or business in the United States, (ii) exempt or
entitled to a reduction from United States Federal withholding tax under a
provision of an applicable Tax treaty, (iii) eligible for the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, in which case
such Affected Party shall also deliver a certificate to the effect that such
Affected Party is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder”

 

28



--------------------------------------------------------------------------------

of any Seller, within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
or (iv) made to a person who is not the beneficial owner of the payments. In
addition, each such Affected Party shall, if legally able to do so, thereafter
deliver such certificates, documents or other evidence from time to time
establishing that payments received hereunder are not subject to, or subject to
a reduced rate of, such withholding upon receipt of a written request therefor
from a Seller or the SCC Administrative Agent.

(2) Each Affected Party that is a “United States person,” shall, on or before
the date it becomes a party to this Agreement, deliver to the Servicer (on
behalf of the Sellers) and the SCC Administrative Agent such certificates,
documents or other evidence, as required by the Code or Treasury Regulations
issued pursuant thereto, including Internal Revenue Service Form W-9 (or any
successor form) or any other applicable certificate or statement of exemption
properly completed and duly executed by such Affected Party establishing that
payment made to such Affected Party is not subject to United States Federal
backup withholding Tax under the Code. In addition, each such Affected Party
shall, if legally able to do so, thereafter deliver such certificates, documents
or other evidence from time to time establishing that payments received
hereunder are not subject to such withholding upon receipt of a written request
therefor from any Seller or the SCC Administrative Agent.

(3) Each Affected Party that is entitled to any exemption or reduction of
non-U.S. withholding tax with respect to any payment under this Agreement shall,
on or before the date it becomes a party to this Agreement, deliver to the
Servicer (on behalf of the Sellers) and the SCC Administrative Agent such
certificates, documents or other evidence as may reasonably be requested by the
Servicer (on behalf of the Sellers) or the SCC Administrative Agent,
establishing that such payment is not subject to, or is subject to a reduced
rate of, withholding. In addition, each such Affected Party shall, if legally
able to do so, thereafter deliver such certificates, documents or other evidence
from time to time establishing that payments received hereunder are not subject
to such withholding, or are subject to a reduced rate of withholding, upon
receipt of a written request therefor from the Servicer (on behalf of the
Sellers) or the SCC Administrative Agent.

(4) If a payment made to an Affected Party under any Transaction Document would
be subject to U.S. federal

 

29



--------------------------------------------------------------------------------

withholding Tax imposed by FATCA if such Affected Party were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Affected Party
shall deliver to the Sellers (or the Servicer on behalf of the Sellers) and the
SCC Administrative Agent at the time or times prescribed by law and at such time
or times reasonably requested by the Sellers (or the Servicer on behalf of
Sellers) or the SCC Administrative Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Sellers (or the
Servicer on behalf of Sellers) or the SCC Administrative Agent as may be
necessary for the Sellers (or the Servicer on behalf of the Sellers) and the SCC
Administrative Agent to comply with their obligations under FATCA and to
determine that such Affected Party has complied with such Affected Party’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.

(vi) For purposes of this Section 3.3(e), “applicable Law” includes FATCA.

(vii) Any Affected Party claiming compensation under Section 4.2(a) or any
Indemnified Taxes or additional amounts payable pursuant to this Section 3.3
shall use reasonable efforts (consistent with its internal policies and legal
and regulatory restrictions) to, at the expense of the Servicer, file any
certificate or document reasonably requested in writing by any Seller or the
Servicer or to change the jurisdiction of its applicable lending office if the
making of such a filing or change would avoid the need for or reduce the amount
of any such additional amounts which may thereafter accrue and would not, in the
sole determination of such Affected Party, be otherwise disadvantageous to such
Affected Party.

(viii) If any Affected Party receives a refund in respect of any Indemnified
Taxes as to which it has been indemnified by any Seller or with respect to which
any Seller has paid additional amounts, in each case pursuant to this Section,
it shall promptly repay such refund to such Seller (to the extent of amounts
that have been paid by such Seller (or the Servicer, on its behalf) under this
Section with respect to such refund), net of all out-of-pocket expenses
(including Taxes imposed with respect to such refund) of such Affected Party and
without interest (other than interest paid by the relevant taxing authority with
respect to such refund); provided, however, that each Seller (or the Servicer,
on its behalf) upon the request of such Affected Party, agrees to return such
refund (plus penalties, interest or other charges) to such Affected Party in the
event such Affected Party or the SCC Administrative Agent is required to repay
such refund. Nothing in this Section shall obligate any Affected Party to apply
for any such refund.

 

30



--------------------------------------------------------------------------------

(ix) Subject to the provisions of this Section 3.3, if any Affected Party shall,
to its knowledge, have received notice of any attempt by a taxing authority to
impose or collect any Indemnified Tax from such Affected Party, such Affected
Party shall use commercially reasonable efforts to notify the Servicer (on the
Sellers’ behalf) of such attempt, and the Sellers shall, provided that the
Sellers shall first deposit with the applicable Purchaser Agent amounts
sufficient to indemnify the Affected Party as provided under Section 3.3(e)(ii),
have the right, at their sole expense, (A) if such Affected Party is contesting
the imposition of any such Tax in good faith by appropriate proceedings, to be
kept reasonably informed by such Affected Party about the progress of such
proceedings or (B) if such Affected Party is not so contesting, to initiate any
proceedings resisting or objecting to the imposition or collection of any such
Tax.

(x) The Servicer (on behalf of the Sellers) shall pay, or at the option of the
SCC Administrative Agent timely reimburse it for the payment of, Other Taxes.

(xi) Nothing contained in this Section shall require any Affected Party to make
available any of its Tax returns (or any other information relating to its Taxes
which it deems to be confidential).

(xii) For purposes of this Section 3.3, the term “Affected Party” shall include
any assignee pursuant to Section 13.3(c) or 13.3(d).

SECTION 3.4 Treatment of Collections and Deemed Collections. Subject to
Section 3.2(a), the Sellers shall immediately deliver to the Servicer all Deemed
Collections, and the Servicer shall hold or distribute such Deemed Collections
in accordance with the terms hereof as if such Collections had actually been
received on the date of such delivery to the Servicer. So long as any Seller or
the Servicer shall hold any Collections (including Deemed Collections) required
to be paid to the Servicer, any Purchaser, any Purchaser Agent, the Collateral
Agent, or any Administrative Agent, the Servicer shall hold and apply such
Collections in accordance with Section 1.3 and shall clearly mark its records to
reflect the same. Each Seller shall promptly enforce all obligations of
Originators under the Sale Agreement, including, payment of Deemed Collections
(as defined in the Sale Agreement).

SECTION 3.5 Extension of the Purchase Termination Date. Provided that no Event
of Termination, Unmatured Event of Termination, Collection Control Event or
Non-Reinvestment Event has occurred and is continuing, no earlier than six
months prior to (but no later than 60 days prior to) the then current Purchase
Termination Date, the Sellers may request an extension of the then current
Purchase Termination Date by submitting a request for an extension (each, an
“Extension Request”) to the Collateral Agent, each Administrative Agent, and
each Purchaser Agent. Such Extension Request must specify (i) the new proposed
Purchase Termination Date requested by the Sellers and (ii) the date (which must
be at least 45 days after the applicable Extension Request is delivered to the
Collateral Agent, each Administrative Agent, and each Purchaser Agent) as of
which each Purchaser is requested to respond to such Extension Request by (each,
a “Response Date”). Promptly upon receipt of an Extension Request, each
Purchaser Agent (on behalf of its Purchasers) shall notify the Servicer (on
behalf

 

31



--------------------------------------------------------------------------------

of the Sellers) as to whether each Purchaser in its Purchaser Group approves
such Extension Request (it being understood that each Purchaser in a Purchaser
Group may accept or decline such Extension Request in its sole discretion). The
failure of any Purchaser to affirmatively notify the Servicer (on behalf of the
Sellers) of such Purchaser’s election regarding such Extension Request by the
applicable Response Date shall be deemed to be a refusal by such Purchaser to
grant the requested extension. In the event that any Purchaser shall approve
such Extension Request, each such Purchasers and the other parties hereto that
approved such Extension Request shall enter into such documents as such
Purchasers may deem necessary or appropriate to reflect such extension with
respect to such Purchasers. In the event that any Purchaser declines an
Extension Request (any such declining Purchaser, an “Exiting Purchaser”), such
Exiting Purchaser shall so notify the Servicer (on behalf of the Sellers), the
Collateral Agent, each Administrative Agent and each of the other parties hereto
of such Exiting Purchaser’s determination. If any Committed Purchaser becomes an
Exiting Purchaser, such Committed Purchaser’s Pool Commitments in respect of
both Receivable Pools shall automatically be reduced to zero on the then-current
Purchase Termination Date, without giving effect to any other Purchaser’s
agreement to extend the Purchase Termination Date, if any.

ARTICLE IV

FEES AND YIELD PROTECTION

SECTION 4.1 Fees. From the Closing Date until the Final Payment Date, the
Sellers shall pay to each Administrative Agent, each Purchaser Agent and each
Purchaser, as applicable, all fees specified in the Fee Letters.

SECTION 4.2 Yield Protection.

(a) If any Change in Law:

(i) shall subject an Affected Party to any duty or other charge (other than
Taxes, which shall be governed by Section 3.3(e)) with respect to any Investment
or interest in any Asset Portfolio owned, maintained or funded by it (or its
participation in any of the forgoing), or any obligations or right to make
Purchases or Reinvestments or to provide funding or maintenance therefor (or its
participation in any of the foregoing);

(ii) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of any Affected Party, deposits or
obligations with or for the account of any Affected Party or with or for the
account of any Affiliate (or entity deemed by the Federal Reserve Board or other
Governmental Authority to be an affiliate) of any Affected Party, or credit
extended by any Affected Party;

(iii) shall impose any other condition affecting any Investment or any Asset
Portfolio owned, maintained or funded in whole or in part by any Affected Party,
or its obligations or rights, if any, to make (or participate in) Purchases or
Reinvestments or to provide (or participate in) funding therefor or the
maintenance thereof;

 

32



--------------------------------------------------------------------------------

(iv) shall change the rate for, or changes the manner in which the Federal
Deposit Insurance Corporation (or a successor thereto) or similar Person
assesses, deposit insurance premiums or similar charges which an Affected Party
is obligated to pay; or

(v) shall (i) change the amount of capital maintained or required or requested
or directed to be maintained by any Affected Party or (ii) subject any Affected
Party to any Taxes (other than (A) Indemnified Taxes and (B) Excluded Taxes) on
its Purchases, Asset Portfolios, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

and the result of any of the foregoing is or would be, in each case, as
determined by the applicable Purchaser Agent or the applicable Affected Party:

(A) to increase the cost to (or impose a cost on) (1) an Affected Party funding
or making or maintaining any Purchases or Reinvestments, any purchases,
reinvestments, or loans or other extensions of credit under any Liquidity
Agreement, any Enhancement Agreement or any commitment (hereunder or under any
Liquidity Agreement or any Enhancement Agreement) of such Affected Party with
respect to any of the foregoing, or (2) the Collateral Agent, any Purchaser
Agent or any Administrative Agent for continuing its relationship with any
Purchaser;

(B) to reduce the amount of any sum received or receivable by an Affected Party
under this Agreement, any Liquidity Agreement or any Enhancement Agreement (or
its participation in any such Liquidity Agreement or Enhancement Agreement) with
respect thereto; or

(C) to reduce the rate of return on the capital of such Affected Party as a
consequence of its obligations hereunder, under any Liquidity Agreement or under
any Enhancement Agreement (or its participation in any such Liquidity Agreement
or Enhancement Agreement), including its funding or maintenance of any portion
of any Investment or any Asset Portfolio, or arising in connection herewith (or
therewith) to a level below that which such Affected Party could otherwise have
achieved hereunder or thereunder,

then, subject to Section 4.2(d) below, on the Settlement Date (or during the
Liquidation Period or after the occurrence of an Event of Termination,
Collection Control Event or Non-Reinvestment Event that remains continuing,
within two (2) Business Days) following its receipt of notice from such Affected
Party (or by an Administrative Agent or a Purchaser Agent on its behalf) in
accordance with Section 4.2(c), the Sellers shall pay directly to such Affected
Party such additional amount or amounts as will compensate such Affected Party
for such additional or increased cost or such reduction.

 

33



--------------------------------------------------------------------------------

(b) Each Affected Party (or an Administrative Agent or a Purchaser Agent on its
behalf), shall promptly notify the Servicer (on behalf of the Sellers) and each
Administrative Agent of any event of which it has knowledge which will entitle
such Affected Party to compensation pursuant to this Section 4.2; provided, that
no failure to give or delay in giving such notification shall adversely affect
the rights of any Affected Party to such compensation; provided that the Sellers
shall not be required to compensate an Affected Party for any increased costs or
reductions incurred more than six months prior to the date that such Affected
Party notifies the Sellers of such event giving rise to such increased costs or
reductions and of such Affected Party’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof.

(c) In determining any amount provided for or referred to in this Section 4.2,
an Affected Party may use any reasonable averaging and attribution methods that
it, in its sole discretion, shall deem applicable. Any Affected Party (or an
Administrative Agent or a Purchaser Agent on its behalf) when making a claim
under this Section 4.2 shall submit to the Servicer (on behalf of the Sellers)
and the Administrative Agents a written statement of such increased cost or
reduced return, which statement, in the absence of manifest error, shall be
conclusive and binding so long as it reflects a reasonable basis for the
calculation of the amounts set forth therein.

(d) Failure or delay on the part of any Affected Party (or any Administrative
Agent or any Purchaser Agent) to demand compensation pursuant to this
Section 4.2 shall not constitute a waiver of such Affected Party’s (or any
Administrative Agent’s or any Purchaser Agent’s on its behalf) right to demand
such compensation; provided that the Sellers shall not be required to compensate
an Affected Party for any increased costs or reductions incurred more than six
months prior to the date that such Affected Party notifies the Sellers of the
event giving rise to such increased costs or reductions and of such Affected
Party’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof.

(e) Notwithstanding anything to the contrary set forth in this Agreement,
Sellers shall not be liable to any member of any Purchaser Group for any amounts
under this Section 4.2 caused by delivery of a Delayed Purchase Notification by
any member of such Purchaser Group.

SECTION 4.3 Funding Losses. If any Affected Party incurs any cost, loss or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Affected Party), at any
time, as a result of (a) any optional or required settlement or repayment with
respect to any Purchaser’s Tranche Investment of any Rate Tranche, howsoever
funded, being made on any day other than the scheduled last day of an applicable
Yield Period with respect thereto, (b) any Purchase not being completed by the
Sellers in accordance with its request therefor under Section 1.2, (c) the
failure to exercise or complete (in accordance with Section 3.2(b)) any
reduction in Purchasers’ Total Investment or

 

34



--------------------------------------------------------------------------------

Purchasers’ Pool Investment elected to be made under Section 3.2(b), (d) any
reduction in Purchasers’ Total Investment or Purchasers’ Pool Investment elected
under Section 3.2(b) exceeding the total amount of Rate Tranches, howsoever
funded, with respect to which the last day of the related Yield Period is the
date of such reduction or (e) the failure to reduce Purchasers’ Total Investment
or Purchasers’ Pool Investment, then, upon written notice from such Affected
Party (or any Administrative Agent or a Purchaser Agent on its behalf) to the
Servicer (on behalf of the Sellers), the Sellers shall pay to the Servicer, and
the Servicer shall pay to the applicable Purchaser Agent for the account of the
applicable Affected Parties, on the next Settlement Date (or during the
Liquidation Period, after the occurrence of an Event of Termination, Collection
Control Event or Non-Reinvestment Event that remains continuing, within two
(2) Business Days from the receipt of such notice) the amount of such cost, loss
or expense. Such written notice shall, in the absence of manifest error, be
conclusive and binding upon Seller and the Servicer so long as it reflects a
reasonable basis for the calculation of the amounts set forth therein. If an
Affected Party incurs any cost, loss or expense (including any loss or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Affected Party), at any time, and is not entitled to
reimbursement for such loss or expense in the manner set forth above, such
Affected Party shall individually bear such loss or expense without recourse to,
or payment from, any other Affected Party. Notwithstanding anything to the
contrary set forth in this Agreement, Sellers shall not be liable to any member
of any Purchaser Group for any costs, losses or expenses in this Section 4.3
caused by delivery of a Delayed Purchase Notification by any member of such
Purchaser Group.

SECTION 4.4 Removal of Purchasers. If a Removal Event has occurred with respect
to any Purchaser Group then, at any time during the 30-day period immediately
following such occurrence so long as no Event of Termination, Unmatured Event of
Termination, Collection Control Event or Non-Reinvestment Event has occurred and
remains continuing, the Sellers may, at their sole expense and effort (including
payment of any applicable processing and recordation fees), upon notice to the
Collateral Agent, the related Purchaser Agent and each Administrative Agent,
require all Purchasers in such Purchaser Group to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in this
Agreement), all of their respective interests, rights and obligations under this
Agreement and the other Transaction Documents to a willing assignee that is an
Eligible Assignee and that shall assume such interests, rights and obligations
(which assignee may be another Conduit Purchaser or Committed Purchaser, as
applicable, if such Purchaser accepts such assignment in its sole discretion)
pursuant to a written agreement reasonably acceptable to the Collateral Agent
and the Administrative Agents and the assigning Purchasers; provided, that
(x) the Sellers shall have received the prior written consent of the Collateral
Agent and each Administrative Agent with respect to any assignee that is not
already a member of a Purchaser Group hereunder, which consent shall not
unreasonably be withheld, conditioned or delayed and (y) each member of such
assigning Purchaser Group shall have received payment of an amount equal to all
outstanding Investments and Yield in respect thereof, accrued fees and all other
amounts to it hereunder, from the assignee or the Sellers; provided, further,
that any such assigning Purchaser shall be a beneficiary of any of this
Agreement’s terms that expressly survive termination of this Agreement; and
provided, still further, that if the Person then serving as the Collateral Agent
and/or an Administrative Agent is a member of the Purchaser Group being removed
pursuant to this Section, such Person shall cease to be an Administrative Agent
and/or Collateral Agent, as applicable, upon the foregoing assignment and such
assignment shall not be effective until a

 

35



--------------------------------------------------------------------------------

successor Collateral Agent and/or Administrative Agent, as the case may be, has
been appointed by the Required Purchasers and has accepted such appointment and
assumed all of the obligations of such Person.

SECTION 4.5 Non-Reinvestment Events. The following events shall be
“Non-Reinvestment Events” in respect of each Receivable Pool hereunder and any
such event occurring with respect to one Receivable Pool shall constitute a
Non-Reinvestment Event with respect to all Receivable Pools:

(a) the average of the SCC Delinquency Ratios for the SCC Receivable Pool for
the three preceding Settlement Periods shall at any time exceed 3.50%;

(b) the average of the SCC Loss Ratios for the SCC Receivable Pool for the three
preceding Settlement Periods shall at any time exceed 6.50%;

(c) the average of the SCC Dilution Ratios for the three preceding Settlement
Periods shall at any time exceed 8.00%;

(d) the average of the SCC Loss-to-Liquidation Ratios for the three preceding
Settlement Periods shall at any time exceed 4.50%;

(e) the average ISC Delinquency Ratios in respect of the ISC Receivable Pool for
the three preceding Settlement Periods shall at any time exceed 6.50%;

(f) the average of the ISC Loss Ratios in respect of the ISC Receivable Pool for
the three preceding Settlement Periods shall at any time exceed 7.25%; or

(g) at any time, either (i) the sum of the aggregate Purchasers’ Pool Investment
and the Required Reserves in respect of the ISC Receivable Pool exceeds the Net
Portfolio Balance of the ISC Receivable Pool or (ii) Purchasers’ Pool Investment
in respect of such Receivable Pool exceeds the Purchasers’ Pool Commitment in
respect of such Receivable Pool, in either case, and such circumstance shall not
have been cured within three (3) consecutive Business Days after the earlier of
the date (A) such Person receives notice of such failure from the applicable
Administrative Agent, or (B) a Responsible Officer obtains actual knowledge of
such failure; or

(h) at any time, either (i) the sum of the aggregate Purchasers’ Pool Investment
and the Required Reserves in respect of the SCC Receivable Pool exceeds the Net
Portfolio Balance of the SCC Receivable Pool or (ii) Purchasers’ Pool Investment
in respect of such Receivable Pool exceeds the Purchasers’ Pool Commitment in
respect of such Receivable Pool, in either case, and such circumstance shall not
have been cured within three (3) consecutive Business Days after the earlier of
the date (A) such Person receives notice of such failure from the applicable
Administrative Agent or (B) a Responsible Officer obtains actual knowledge of
such failure.

A Non-Reinvestment Event shall be deemed to be continuing until waived in
writing by the Collateral Agent, each Administrative Agent and the Required
Purchasers. Unless an Event of Termination, Unmatured Event of Termination,
Collection Control Event or Non-Reinvestment

 

36



--------------------------------------------------------------------------------

Event has occurred and remains continuing, upon the request of the Servicer
following each period of 6 calendar months occurring after the Closing Date,
(i) the SCC Administrative Agent and the Purchaser Agents agree to review the
percentages set forth in clauses (a) through (d) above with the Servicer in
light of the historical and anticipated character and performance of the SCC
Pool Receivables to determine whether any changes to such percentages are
necessary or appropriate at such time, and (ii) the ISC Administrative Agent and
the Purchaser Agents agree to review (x) the percentages set forth in clauses
(e) through (f) above with the Servicer and (y) the ISC Advance Rates and the
ISC Advance Rate Matrix, in each case, in light of the historical and
anticipated character and performance of the ISC Pool Receivables to determine
whether any changes to such percentages, ISC Advance Rates and the ISC Advance
Rate Matrix are necessary or appropriate at such time; provided, however, that
none of the Administrative Agents or the Purchaser Agents shall be obligated to
make any such change except in their business judgment, and any such change may
be effected only by an amendment to this Agreement in accordance with
Section 13.1.

ARTICLE V

CONDITIONS OF PURCHASES

SECTION 5.1 Conditions Precedent to Effectiveness. The effectiveness of this
amendment and restatement of the Original RPA as set forth in this Agreement is
subject to the conditions precedent that the Collateral Agent and each
Administrative Agent shall have received (unless otherwise waived), each of the
following in form and substance reasonably satisfactory to the Collateral Agent,
each Administrative Agent and each Purchaser Agent:

(a) a copy of the resolutions or unanimous written consents, as applicable, of
the board of directors or managers or member (or any authorized sub-committee),
as the case may be, of each of the Sellers, Originators, the Servicer and Sprint
Corporation required to authorize the execution, delivery and performance by it
of each Transaction Document to be delivered by it hereunder, certified by its
secretary or any other authorized person;

(b) good standing certificates (or the equivalent) for each Seller, Originator
(if applicable), the Servicer and Sprint Corporation issued by the Secretary of
State (or the equivalent) of the jurisdiction in which each such entity is
organized;

(c) a certificate of the secretary or assistant secretary of each of the
Sellers, Originators, the Servicer and Sprint Corporation certifying the names
and true signatures of the officers authorized on its behalf to sign this
Agreement and the other Transaction Documents, as applicable, to be delivered by
it hereunder (on which certificate the Collateral Agent, each Administrative
Agent and each Purchaser may conclusively rely until such time as such party
shall have received from Sellers, Originators, Servicer and Sprint Corporation,
as the case may be, a revised certificate meeting the requirements of this
clause (c));

 

37



--------------------------------------------------------------------------------

(d) copies of the certificates of incorporation or formation (or the equivalent)
of each of the Sellers, Originators, the Servicer and Sprint Corporation duly
certified by the Secretary of State (or the equivalent) of the jurisdiction in
which each such entity is organized, together with a copy of the by-laws,
limited liability company agreement (or the equivalent), all of the foregoing
duly certified by the secretary or an assistant secretary of each such Person;

(e) a search report by a nationally recognized search firm provided in writing
to the Collateral Agent and each Administrative Agent by the Servicer listing
all financing statements, state and federal tax or ERISA liens and judgments
that name any Seller or any Originator as debtor and that are filed in the
jurisdictions in which filings were made pursuant to clause (f) and any other
jurisdictions that the Collateral Agent or any Administrative Agent shall
reasonably request together with copies of such financing statements;

(f) copies of proper financing statements (form UCC-3) (including amendment and
termination statements) and release documentation each in form and substance
reasonably satisfactory to the Collateral Agent and each Administrative Agent
with respect to any financing statement included in the search report described
in clause (e) above, to the extent that any such financing statement set forth
therein covers any Pool Receivables or Related Assets, other than financing
statements filed pursuant to clauses (e) and (f) of Section 5.1 of the Original
RPA;

(g) proper financing statements (form UCC-3) to be filed under the UCC, amending
each of the financing statements filed described in clause (e) and (f) of
Section 5.1 of the Original RPA, in order to reflect the inclusion of the ISC
Receivables and the change of the “secured party” to the Collateral Agent;

(h) duly executed copies of Lock-Box Agreements with each Lock-Box Bank and
amendments thereto to reflect the change from the SCC Administrative Agent as a
party thereto to the Collateral Agent;

(i) opinions (including with respect to creation and perfection of security
interests (under the applicable UCC); non-consolidation and true sale matters;
and other standard corporate opinions reasonably required by the Collateral
Agent and each Administrative Agent;

(j) completion of satisfactory due diligence in respect of the ISC Receivable
Pool by Purchasers, Purchaser Agents, the Collateral Agent and the
Administrative Agents;

(k) a pro forma Information Package, prepared in respect of the proposed initial
Purchase, in form and substance reasonably satisfactory to the Collateral Agent
and each Administrative Agent, which shall include, without limitation, the
initial ISC Cap Reserve Amount computed two (2) Business Days prior to the
Restatement Effective Date;

(l) duly executed copies of the Transaction Documents;

 

38



--------------------------------------------------------------------------------

(m) payment by or on behalf of the Sellers of each Purchaser’s, each Purchaser
Agent’s, the Collateral Agent’s and each Administrative Agent’s reasonable
documented out-of-pocket costs and expenses required to be reimbursed hereunder;
and

(n) such other agreements, instruments, certificates, opinions and other
documents as the Collateral Agent or any Administrative Agent may reasonably
request.

SECTION 5.2 Conditions Precedent to All Purchases and Reinvestments. Each
Purchase (including the initial Purchase) and each Reinvestment hereunder in
respect of a Receivable Pool shall be subject to the further conditions
precedent that on the date of such Purchase or Reinvestment, the following
statements shall be true (and the Sellers, by accepting the amount of such
Purchase or by receiving the proceeds of such Reinvestment, shall be deemed to
have certified that):

(a) each of the representations and warranties contained in this Agreement and
in each other Transaction Document are true and correct in all material respects
(without duplication as to any materiality modifiers, qualifications, or
limitations applicable thereto) on and as of such day as though made on and as
of such day and shall be deemed to have been made on such day (except to the
extent such representations and warranties explicitly refer solely to an earlier
date, in which case they shall be true and correct as of such earlier date);

(b) no event has occurred, or would result from such Purchase or Reinvestment,
that constitutes an Event of Termination, an Unmatured Event of Termination,
Collection Control Event or Non-Reinvestment Event that remains continuing;

(c) the Purchase Termination Date has not occurred;

(d) no Amdocs Performance Event has occurred and is continuing; and

(e) no Amdocs Event has occurred and is continuing unless (i) no Material
Adverse Effect could reasonably be expected to occur as a result of such Amdocs
Event and (ii) either (x) the Amdocs Sub-Servicing Agreement requires Amdocs to
continue servicing and collecting the Pool Receivables on substantially the same
terms as in effect prior to such Amdocs Event for a period equal to or exceeding
ninety (90) days following the date of such Purchase or Reinvestment or (y) the
Servicer or Sprint Corporation has engaged a replacement sub-servicer for Amdocs
to service and collect the Pool Receivables, which replacement is a reputable
and experienced servicer of similar accounts receivable and is reasonably
acceptable to the Collateral Agent and each Administrative Agent and the
Required Purchaser Agents.

 

39



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

SECTION 6.1 Representations and Warranties of the Sellers. Each Seller
represents and warrants, as of the Restatement Effective Date and as of each
date on which a Purchase or Reinvestment is made, as follows:

(a) Organization and Good Standing. It has been duly organized in, and is
validly existing and in good standing under the Laws of its state of
organization, with organizational power and authority to own its properties and
to conduct its business as such properties are presently owned and such business
is presently conducted.

(b) Due Qualification. It has obtained all necessary licenses, approvals and
qualifications, if any, in connection with its execution and delivery of the
Transaction Documents to which it is a party and the performance by it of its
obligations contemplated in the Transaction Documents, except to the extent that
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

(c) Power and Authority; Due Authorization. It (i) has all necessary power and
authority to (A) execute and deliver this Agreement and the other Transaction
Documents to which it is a party in any capacity and (B) perform its obligations
under the Transaction Documents applicable to it and (ii) has duly authorized by
all necessary limited liability company action the execution, delivery and
performance of this Agreement and the other Transaction Documents to which it is
a party.

(d) Valid Sale; Binding Obligations. This Agreement constitutes an absolute and
irrevocable valid sale, transfer, and assignment of each Asset Portfolio to the
Collateral Agent (on behalf of Purchasers), or, alternatively, a grant of a
valid security interest in each Asset Portfolio to the Collateral Agent (on
behalf of Purchasers), enforceable against creditors of and purchasers from the
Seller; and this Agreement and each other Transaction Document to which it is a
party when duly executed and delivered by it will constitute its legal, valid
and binding obligation enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

(e) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents and the performance by it of the
terms hereof and thereof will not (i) violate or result in a default under,
(A) its certificate of formation or limited liability company agreement, or
(B) any indenture, agreement or instrument binding on it or any of its
properties, (ii) result in the creation or imposition of any Adverse Claim upon
any of its assets pursuant to the terms of any such indenture, agreement or
instrument to which it is a party or by which it or any of its properties is
bound, other than any Adverse Claim created in connection with this Agreement
and the other Transaction Documents or (iii) violate in any material respect any
Law applicable to it or its assets.

 

40



--------------------------------------------------------------------------------

(f) No Proceedings. There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to its actual
knowledge, threatened against or affecting it (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) seeking to prevent the sale and
assignment of any portion of any Asset Portfolio or the consummation of the
purposes of this Agreement or of any of the other Transaction Documents.

(g) Bulk Sales Act. No transaction contemplated hereby requires compliance by
any Seller with any bulk sales act or similar Law.

(h) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required for its due
execution, delivery and performance of this Agreement or any other Transaction
Document or the transactions contemplated thereby, except for the filing of the
UCC financing statements referred to in Article V and filings with the SEC to
the extent required by applicable Law.

(i) Use of Proceeds. The use of all funds obtained by it under this Agreement
will not conflict with or contravene any of Regulations T, U and X promulgated
by the Board of Governors of the Federal Reserve System.

(j) Quality of Title. It has acquired, for fair consideration and reasonably
equivalent value, all of the right, title and interest of its Related
Originators in each Pool Receivable originated by such Related Originators and
the Related Assets. Each Pool Receivable originated by such Related Originators
and the Related Assets related thereto, is owned by it free and clear of any
Adverse Claim (other than Permitted Adverse Claims and any Adverse Claim arising
under any Transaction Document); and upon any Purchase or Reinvestment, as
applicable, the Collateral Agent (for the benefit of the Purchasers) shall have
acquired and shall at all times thereafter continuously maintain a valid
ownership interest or first priority perfected security interest in each Pool
Receivable, together with the Related Assets free and clear of any Adverse Claim
(other than Permitted Adverse Claims and any Adverse Claim arising under any
Transaction Document); and no valid effective financing statement or other
instrument similar in effect covering any Pool Receivable, any interest therein
and the Related Assets is on file in any recording office except such as may be
filed (i) in favor of any Originator or any Seller in accordance with the
Contracts or any Transaction Document (and assigned to the Collateral Agent),
(ii) in favor of any Purchaser or the Collateral Agent in accordance with this
Agreement or any Transaction Document or (iii) in connection with any Adverse
Claim arising solely as the result of any action taken by any Purchaser (or any
assignee thereof) or by the Collateral Agent.

 

41



--------------------------------------------------------------------------------

(k) Accurate Reports. None of the reports, financial statements, certificates or
other information (other than forward-looking statements, projections and
statements of a general industry nature, as to which no representation or
warranty is made) furnished or to be furnished by or on behalf of it in writing
(including, without limitation, by electronic delivery) to any Administrative
Agent, any Purchaser or any Purchaser Agent in connection with this Agreement or
any other Transaction Document or any amendment hereto or delivered hereunder or
thereunder (as modified or supplemented by other information so furnished)
including without limitation, the reports and information provided pursuant to
Section 7.5(f) taken together with any information contained in the public
filings made by Sprint Corporation with the SEC pursuant to the 1934 Act
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading.

(l) UCC Details. Its true legal name as registered in the sole jurisdiction in
which it is organized, the jurisdiction of such organization, its organizational
identification number, if any, as designated by the jurisdiction of its
organization, its federal employer identification number, if any, and the
location of its chief executive office and principal place of business are
specified in Schedule 6.1(l) and the offices where it keeps all its Records are
located at the addresses specified in Schedule 6.1(l) (or at such other
locations, notified to the Collateral Agent in accordance with Section 7.1(f)),
in jurisdictions where all action required by Section 8.5 has been taken and
completed. It has never had any, trade names, fictitious names, assumed names or
“doing business as” names and is “located” in Delaware for purposes of
Section 9-307 of the UCC. It is organized only in a single jurisdiction.

(m) Lock-Box Accounts. The names and addresses of all of the Lock-Box Banks,
together with the account numbers of the Lock-Box Accounts at such Lock-Box
Banks, are specified in Schedule 6.1(m) (or have been notified to and approved
by the Collateral Agent and each Administrative Agent in accordance with
Section 7.3(d)).

(n) Eligible Receivables. Each Pool Receivable relating to a Receivable Pool
listed as an Eligible Receivable in any Information Package or included as an
Eligible Receivable in the calculation of Net Portfolio Balance for such
Receivable Pool on any date is an Eligible Receivable as of the effective date
of the information reported in such Information Package or as of the date of
such calculation, as the case may be.

(o) Adverse Change. (i) Since January 31, 2014, there has been no material
adverse change in the value, validity, collectability or enforceability of all
or a material portion of the Pool Receivables relating to any Receivable Pool
and (ii) since the Closing Date, there has been no Material Adverse Effect with
respect to such Seller.

(p) Credit and Collection Policy. It has engaged the Servicer to service the
Pool Receivables relating to a Receivable Pool in accordance with the Credit and
Collection Policy and all applicable Law. It has complied with all applicable
Law except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

 

42



--------------------------------------------------------------------------------

(q) Financial Information. All of its financial statements delivered to any
Administrative Agent in accordance with Section 7.2(a) present fairly, in all
material respects, its actual financial position and results of operations as of
the date and for the period presented or provided, in each case in accordance
with GAAP.

(r) Investment Company Act; Covered Fund. It is not (i) required to register as
an “Investment Company” or (ii) “controlled” by an “Investment Company”, in each
case, under (and as defined in) the Investment Company Act. It is not a “covered
fund” as defined in Section 619 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act. In making the forgoing determinations, such Seller
relies on the exemption from the definition of “investment company’ set forth in
Section 3(c)(5) of the Investment Company Act.

(s) No Other Obligations. It does not have outstanding any security of any kind
except membership interests issued to its Related Originators in connection with
its organization and has not incurred, assumed, guaranteed or otherwise become
directly or indirectly liable for, or in respect of, any Debt (other than
Obligations of any other Seller) and no Person has any commitment or other
arrangement to extend credit to any Seller, in each case, other than as will
occur in accordance with the Transaction Documents.

(t) Representations and Warranties in Other Transactions Documents. It hereby
makes for the benefit of the Collateral Agent, each Administrative Agent, each
Purchaser Agent and each Purchaser all of the representations and warranties
that any Seller makes, in any capacity, in the other Transaction Documents to
which any Seller is a party as if such representations and warranties (together
with the related and ancillary provisions) were set forth in full herein.

(u) Ordinary Course of Business. Each remittance of Collections by or on behalf
of such Seller to the Purchasers (or to the Collateral Agent, any Administrative
Agent or any Purchaser Agent on their behalf) under this Agreement will have
been (i) in payment of a debt incurred by such Seller in the ordinary course of
business or financial affairs of such Seller and (ii) made in the ordinary
course of business or financial affairs of such Seller and the Purchasers.

(v) Tax Matters. It has filed all federal income tax returns and all other
material tax returns that are required to be filed by it and has paid all taxes
due pursuant to such returns or pursuant to any assessment received by it,
except (i) for any such taxes or assessments, if any, that are being
appropriately contested in good faith by appropriate proceedings and with
respect to which adequate reserves in conformity with GAAP have been provided,
or (ii) to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect. No tax lien has been filed, and, to the
actual knowledge of any Seller, no claim is being asserted, with respect to any
such tax or assessment.

(w) Tax Status. It has not made, at any time, any entity classification election
under Treas. Reg. Sec. 301.7701-3 nor is it otherwise treated as an association
or publicly traded partnership taxable as a corporation for U.S. federal income
tax purposes. To the

 

43



--------------------------------------------------------------------------------

knowledge of any Responsible Officer, it has not taken any action that could
subject it nor is it otherwise subject to any material amount of Tax imposed by
a state or local taxing authority.

(x) No Event of Termination, Etc. No event has occurred and is continuing, or
would result from any Purchase or Reinvestment, that constitutes or would
constitute an Event of Termination, Unmatured Event of Termination, Collection
Control Event or Non-Reinvestment Event.

(y) No Sanctions. It is not a Sanctioned Person. To its knowledge after due
inquiry, no Obligor on any Pool Receivables was a Sanctioned Person at the time
of origination of any Pool Receivable owing by such Obligor. It and its
Affiliates: (i) have less than 15% of their assets in Sanctioned Countries; and
(ii) derive less than 15% of their operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Countries. Neither it nor any
of its Subsidiaries engage in activities related to Sanctioned Countries except
for such activities as are (A) specifically or generally licensed by OFAC, or
(B) otherwise in compliance with OFAC’s sanctions regulations.

(z) No Seller holds (or will hold throughout the term of this Agreement) “plan
assets” within the meaning of the Department of Labor regulations located at
29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of ERISA.

(aa) No Linked Accounts. There are no “Linked Accounts” (as defined in the
Lock-Box Agreement with Wells Fargo Bank, National Association) with respect to
any Lock-Box Account maintained at Wells Fargo Bank, National Association. There
are no “Linked Accounts” or “Controlled Balance Accounts” (as defined in the
Lock-Box Agreement with Bank of America, National Association (“BofA”)) with
respect to any Lock-Box Account maintained at BofA, except for (x) other
Lock-Box Accounts maintained at BofA in accordance with this Agreement and
(y) that certain account of the Servicer maintained at BofA with an account
number ending in “4491”.

SECTION 6.2 Representations and Warranties of Sprint Spectrum. Sprint Spectrum,
individually and when acting as the Servicer, represents and warrants, as of the
Restatement Effective Date and as of each date on which a Purchase or
Reinvestment is made as follows:

(a) Organization and Good Standing. It has been duly organized and is validly
existing as a limited partnership in good standing under the Laws of its
jurisdiction of organization, with power and authority to own its properties and
to conduct its business as such properties are presently owned and such business
is presently conducted.

(b) Due Qualification. It is duly qualified to do business as a foreign
corporation in good standing, and has obtained all necessary qualifications,
licenses and approvals, in all jurisdictions in which the ownership or lease of
property or the conduct of its business (including the servicing of the Pool
Receivables) requires such qualifications, licenses or approvals, except where
the failure to be in good standing or to hold any such qualifications, licenses
and approvals could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

44



--------------------------------------------------------------------------------

(c) Power and Authority; Due Authorization. It (i) has all necessary power and
authority to (A) execute and deliver this Agreement and the other Transaction
Documents to which it is a party in any capacity and (B) carry out the terms of
and perform its obligations under the Transaction Documents applicable to it and
(ii) has duly authorized by all necessary limited partnership action the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party.

(d) Binding Obligations. This Agreement constitutes, and each other Transaction
Document to be signed by it when duly executed and delivered by it will
constitute, a legal, valid and binding obligation of it, enforceable against it
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(e) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents and the performance by it of the
terms hereof and thereof will not (i) violate or result in a default under,
(A) its articles or certificate of incorporation or by-laws, or (B) in the
context of the transactions contemplated by this Agreement and the other
Transaction Documents, any material indenture, agreement or instrument binding
on it, (ii) result in the creation or imposition of any Adverse Claim upon any
of its properties pursuant to the terms of any such indenture, agreement or
instrument except for any Adverse Claim that could not reasonably be expected to
have a Material Adverse Effect or (iii) violate in any material respect any Law
applicable to it or any of its properties.

(f) No Proceedings. There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the actual knowledge
of the Servicer, threatened against or affecting the Servicer (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (ii) seeking to prevent the
servicing of the Receivables relating to any Receivable Pool by it or the
consummation of the purposes of this Agreement or of any of the other
Transaction Documents or (iii) that involve this Agreement or any other
Transaction Document.

(g) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required for its due
execution, delivery and performance of this Agreement or any other Transaction
Document or the transactions contemplated thereby, except for the filing of the
UCC financing statements referred to in Article V and filings with the SEC to
the extent required by applicable Law.

 

45



--------------------------------------------------------------------------------

(h) Financial Condition. All financial statements of Sprint Corporation and its
Subsidiaries (including the notes thereto) delivered to the Collateral Agent,
the Administrative Agents and each Purchaser Agent pursuant to Section 7.5(a),
present fairly, in all material respects, the actual financial position and
results of operations and cash flows of Sprint Corporation and its Subsidiaries
as of the dates and for the periods presented or provided (other than in the
case of annual financial statements, in each case in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of all interim balance sheets of Sprint Corporation.

(i) Accurate Reports. None of the reports, financial statements, certificates or
other information (other than forward-looking statements, projections and
statements of a general industry nature, as to which it represents only that it
acted in good faith and utilized assumptions reasonable at the time made and due
care in the preparation of such statement or projection) furnished or to be
furnished by or on behalf of it (including Information Packages furnished by the
Servicer and each report furnished pursuant to Section 7.5(f)) in writing
(including, without limitation, by electronic delivery) to the Collateral Agent,
any Administrative Agent, any Purchaser or any Purchaser Agent in connection
with this Agreement or any other Transaction Document or any amendment hereto or
delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) taken together with any information contained in the
public filings made by Sprint Corporation with the SEC pursuant to the 1934 Act
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading.

(j) Lock-Box Accounts. The names and addresses of all of the Lock-Box Banks,
together with the account numbers of the Lock-Box Accounts at such Lock-Box
Banks, are specified in Schedule 6.1(m) (or have been notified to and approved
by the Collateral Agent and each Administrative Agent in accordance with
Section 7.3(d)).

(k) Servicing Programs. No license or approval is required for the Collateral
Agent’s or any Administrative Agent’s use of any software or other computer
program used by the Servicer, any Originator or any sub-servicer in the
servicing of the Receivables, other than under the Amdocs Sub-Servicing
Agreement and those which have been obtained and are in full force and effect.

(l) Adverse Change. Since January 31, 2014, (i) there has been no material
adverse change in the value, validity, collectability or enforceability of all
or a material portion of the Pool Receivables relating to any Receivable Pool
and (ii) since the Closing Date, there has been no Material Adverse Effect with
respect to Servicer.

(m) Credit and Collection Policy; Law. It has complied with the Credit and
Collection Policy in all material respects and such policies have not changed in
any material respect since the Restatement Effective Date except as permitted
under Sections 7.3(c) and 7.5(g). It has complied with all applicable Law except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

46



--------------------------------------------------------------------------------

(n) Investment Company Act. It is not (i) required to register as an “Investment
Company” or (ii) “controlled” by an “Investment Company”, in each case, under
(and as defined in) the Investment Company Act.

(o) ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect; provided, however, that the occurrence or reasonable
expectation of the occurrence of any ERISA Event that could reasonably be
expected to result in the imposition of a lien by the PBGC on the assets of any
Seller shall be considered as reasonably expected to result in a Material
Adverse Effect.

(p) Tax Returns and Payments. It has filed all federal income tax returns and
all other material tax returns that are required to be filed by it and has paid
all taxes due pursuant to such returns or pursuant to any assessment received by
it, except (i) for any such taxes or assessments, if any, that are being
appropriately contested in good faith by appropriate proceedings and with
respect to which adequate reserves in conformity with GAAP have been provided,
or (ii) to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect. No tax lien has been filed, and, to the
actual knowledge of the Servicer, no claim is being asserted, with respect to
any such tax or assessment.

(q) No Event of Termination, Etc. No event has occurred and is continuing, or
would result from any Purchase or Reinvestment of Receivables relating to any
Receivable Pool, that constitutes or would constitute an Event of Termination,
Unmatured Event of Termination, Collection Control Event or Non-Reinvestment
Event.

(r) No Sanctions. It is not a Sanctioned Person. To its knowledge after due
inquiry, no Obligor on any Pool Receivable relating to any Receivable Pool was a
Sanctioned Person at the time of origination of any such Pool Receivable owing
by such Obligor. It and its Affiliates: (i) have less than 15% of their assets
in Sanctioned Countries; and (ii) derive less than 15% of their operating income
from investments in, or transactions with Sanctioned Persons or Sanctioned
Countries. Neither it nor any of its Subsidiaries engages in activities related
to Sanctioned Countries except for such activities as are (A) specifically or
generally licensed by OFAC, or (B) otherwise in compliance with OFAC’s sanctions
regulations.

(s) No Linked Accounts. There are no “Linked Accounts” (as defined in the
Lock-Box Agreement with Wells Fargo Bank, National Association) with respect to
any Lock-Box Account maintained at Wells Fargo Bank, National Association. There
are no “Linked Accounts” or “Controlled Balance Accounts” (as defined in the
Lock-Box Agreement with BofA) with respect to any Lock-Box Account maintained at
BofA, except for (x) other Lock-Box Accounts maintained at BofA in accordance
with this Agreement and (y) that certain account of the Servicer maintained at
BofA with an account number ending in “4491”.

 

47



--------------------------------------------------------------------------------

(t) ISC Cap Reserve Account. The Servicer has on behalf of the Sellers
established the ISC Cap Reserve Account and delivered to the Collateral Agent
and the ISC Administrative Agent and each Purchaser Agent a copy of a duly
executed Control Agreement. Neither the Servicer nor any Seller has granted any
interest in the ISC Cap Reserve Account to any Person other than the Collateral
Agent (for the benefit of the Affected Parties), and the Collateral Agent will
have the right to exercise exclusive ownership and control of the ISC Cap
Reserve Account in accordance with the provisions of the Control Agreement.

ARTICLE VII

GENERAL COVENANTS OF SELLERS AND SERVICER

SECTION 7.1 Affirmative Covenants of the Sellers. From the date hereof until the
Final Payout Date, each Seller shall:

(a) Compliance with Laws, Etc. Comply with all applicable Laws, its Pool
Receivables and each of the related Contracts, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.

(b) Preservation of Existence. Preserve and maintain its existence, rights,
franchises and privileges in the jurisdiction of its organization, and qualify
and remain qualified in good standing in each jurisdiction, except where the
failure to qualify or preserve or maintain such existence, rights, franchises or
privileges could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(c) Inspections. From time to time, upon reasonable prior notice, upon the
reasonable request by an Administrative Agent and during regular business hours,
permit the Collateral Agent, the Administrative Agents and the Purchaser Agents,
or any of their respective representatives to visit and inspect its properties,
to examine and make extracts from its Records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested; provided that,
information relating to specific Receivables shall be limited to the Sprint
Information and, during the continuance of an Event of Termination or
Non-Reinvestment Event, such other information (including Subscriber
Confidential Information) that the Collateral Agent or any Administrative Agent
determines in good faith is necessary or desirable to exercise or enforce the
Collateral Agent’s, the Administrative Agents’, the Purchasers’ or the Purchaser
Agents’ rights and remedies hereunder and in such Receivables; provided further
that, unless an Event of Termination, Non-Reinvestment Event, Collection Control
Event or Unmatured Event of Termination has occurred and is continuing at the
time of such inspection, (i) such Seller shall only be required to reimburse
reasonable documented out-of-pocket costs and expenses related to one such
inspection during any 12-month period which inspection shall be requested and
scheduled by the Administrative Agents acting together and (ii) the Collateral
Agent, the Administrative Agents and the Purchaser Agents shall use commercially
reasonable efforts to coordinate any such inspection to minimize disruptions to
the Sellers and avoid duplication of Sellers’ actions required to comply with
such inspection.

 

48



--------------------------------------------------------------------------------

(d) Keeping of Records and Books of Account; Delivery. Maintain and implement,
or cause to be maintained and implemented, administrative and operating
procedures (including an ability to recreate records evidencing its Pool
Receivables and Related Assets relating to each Receivable Pool in the event of
the destruction of the originals thereof, backing up on at least a daily basis
on a separate backup computer from which electronic file copies can be readily
produced and distributed to third parties being agreed to suffice for this
purpose), and keep and maintain, or cause to be kept and maintained, all
documents, books, records and other information necessary or advisable for the
collection of its Pool Receivables and Related Assets, relating to each
Receivable Pool (including records adequate to permit the daily identification
of (i) each new Pool Receivable relating to each Receivable Pool and all
Collections relating to each Receivable Pool of and adjustments to each existing
Pool Receivable relating to each Receivable Pool received, made or otherwise
processed on that day and (ii) the portion of the Collections received from each
Obligor that represents Collections of an ISC Receivable from such Obligor and
Collections of an SCC Receivable from such Obligor).

(e) Performance and Compliance with Pool Receivables and Contracts. At its
expense, timely and fully perform and comply in all material respects with all
provisions and covenants required to be observed by it under the Contracts
related to the Pool Receivables relating to each Receivable Pool.

(f) Location of Records. Keep its chief place of business and chief executive
office, and the offices where it keeps its Records (and any original documents
relating thereto), at the address(es) of such Seller referred to in
Section 6.1(l) or, upon 30 days’ prior written notice to the Collateral Agent,
each Administrative Agent, at such other locations in jurisdictions where all
action required by Section 8.5 shall have been taken and completed.

(g) Credit and Collection Policy. Cause the Servicer to service its Pool
Receivables and Related Assets in respect of each Receivable Pool in accordance
with the Credit and Collection Policy in all material respects and not agree to
any material changes thereto except as permitted under Sections 7.3(c) and
7.5(g).

(h) Collections. Instruct, or cause the Servicer to instruct, all Obligors to
cause all Collections of its Pool Receivables in respect of each Receivable Pool
to be deposited directly in a Lock-Box Account covered by a Lock-Box Agreement.
In the event any Seller or its Affiliates receive any Collections, they will
promptly (but not later than three (3) Business Days following receipt) deposit
such Collections in a Lock-Box Account covered by a Lock-Box Agreement, except
to the extent the Servicer is permitted to commingle such Collections with its
own funds pursuant to Section 1.3(a)(i).

 

49



--------------------------------------------------------------------------------

(i) Right and Title. Hold all right, title and interest in each Pool Receivable
in respect of each Receivable Pool, except to the extent that any such right,
title or interest has been transferred or granted to the Collateral Agent (on
behalf of Purchasers).

(j) Transaction Documents. Without limiting its covenants or agreements set
forth herein or in any other Transaction Document, (i) comply with each and
every of its covenants and agreements under each Transaction Document to which
it is a party in any capacity and its certificate of formation and limited
liability company agreement and (ii) take any action reasonably necessary to
ensure that each Transaction Document remains enforceable and in effect.

(k) Enforcement of Sale Agreement. On its own behalf and on behalf of
Purchasers, Purchaser Agents, the Collateral Agent and the Administrative
Agents, shall (x) promptly enforce all covenants and obligations of each
Originator contained in the Sale Agreement and (y) deliver to the Collateral
Agent and each Administrative Agent all consents, approvals, directions, notices
and waivers and take other actions under the Sale Agreement as may be reasonably
directed by the Collateral Agent or any Administrative Agent.

(l) Filing of Financing Statements. Seller shall at its expense, as promptly as
practical (in any event, within ten (10) Business Days) following such request
execute, authorize and deliver all instruments and documents and take all
action, necessary or reasonably requested by the Collateral Agent, any
Administrative Agent or any Purchaser Agent (including the filing of financing
or continuation statements, amendments thereto or assignments thereof) to enable
the Collateral Agent to exercise and enforce all of its rights hereunder and to
vest and maintain vested in the Collateral Agent a valid, first priority
perfected security interest in the Pool Receivables, the Related Assets with
respect thereto, the Sale Agreement, the Collections with respect thereto and
the other Collateral free and clear of any Adverse Claim. Each Seller hereby
authorizes each Administrative Agent and the Collateral Agent to file any
continuation statements, amendments thereto and assignments thereof as the
Collateral Agent, any Administrative Agent or any Purchaser Agent may from time
to time determine to be necessary or desirable to perfect or maintain the
perfection or priority of its security interest in the Receivables, the
Collections and the Related Assets with respect thereto, the Sale Agreement and
the other Collateral.

(m) Location. Maintain at all times its jurisdiction of organization and its
chief executive office within a jurisdiction in the United States in which
Article Nine of the UCC (2001 or later revision) is in effect.

(n) Tax Matters. Any Seller or the Servicer shall pay all applicable taxes
required to be paid by it when due and payable in connection with the transfer
of the Pool Receivables and Related Assets by any Seller, and acknowledges that
neither the Collateral Agent, any Administrative Agent nor any Purchaser shall
have any responsibility with respect thereto. The Sellers or the Servicer shall
pay and discharge, or cause the payment and discharge of, all federal income
taxes (and all other material taxes) when due and payable, except (i) such as
may be paid thereafter without penalty,

 

50



--------------------------------------------------------------------------------

(ii) such as may be contested in good faith by appropriate proceeding and for
which an adequate reserve has been established and is maintained in accordance
with GAAP, or (iii) where the failure to do so, individually or in the
aggregate, could not reasonably be expected result in a Material Adverse Effect.

(o) Credit Risk Retention. Cooperate with each Purchaser (including by providing
such information and entering into or delivering such additional agreements or
documents reasonably requested by such Purchaser or its Purchaser Agent) to the
extent reasonably necessary to assure such Purchaser that the Originators retain
credit risk in the amount and manner required by the Credit Risk Retention Rules
and the CRR and to permit such Purchaser to perform its due diligence and
monitoring obligations (if any) under the Credit Risk Retention Rules and the
CRR; provided however, that none of the Originators or the Sellers shall be
required to take actions that could cause a change in the accounting or tax
treatment of the transactions contemplated by this Agreement.

SECTION 7.2 Reporting Requirements of the Sellers. From the date hereof until
the Final Payout Date, each Seller shall furnish to the Collateral Agent and
each Administrative Agent:

(a) Financial Statements. As soon as available and in any event within 75 days
after the end of its fiscal year, copies of the unaudited annual income
statement and balance sheet of such Seller, prepared in conformity with GAAP.

(b) Events of Termination, Etc. Notice of the occurrence of any Event of
Termination, Unmatured Event of Termination, Non-Reinvestment Event, Collection
Control Event, Amdocs Performance Event or Amdocs Event, accompanied by a
written statement of an appropriate officer of the Sellers setting forth details
of such event and the action that any Seller proposes to take with respect
thereto, such notice to be provided promptly (but not later than two
(2) Business Days) after actual knowledge of such event by any Responsible
Officer, and in the case of an Amdocs Event, the period of time, if any, during
which the Amdocs Sub-Servicing Agreement requires Amdocs to continue servicing
and collecting the Pool Receivables on substantially the same terms as in effect
prior to such Amdocs Event. As promptly as practicable following any Reporting
Date (but no later than two (2) business days after such Reporting Date), notice
if the ISC Cap Pool Holdback Amount is less than the then current ISC Cap
Reserve Amount as of such Reporting Date, which notice shall specify the amount
of such deficiency.

(c) Other Information. Promptly, from time to time, such Records or other
information, documents, records or reports respecting the condition or
operations, financial or otherwise, of any Seller as the Collateral Agent, any
Administrative Agent or any Purchaser Agent may from time to time reasonably
request relating to the Sellers, the transactions contemplated hereby and the
Pool Receivables and the Related Assets in order to protect the interests of the
Collateral Agent, any Administrative Agent, any Purchaser Agent or any Purchaser
under or as contemplated by this Agreement or any other Transaction Document, to
comply with any Law or any regulatory authority or to confirm the Sellers’ and
the Servicer’s compliance with the terms of this Agreement; provided that,
information relating to specific Receivables shall be limited to the Sprint

 

51



--------------------------------------------------------------------------------

Information and, during the continuance of an Event of Termination or
Non-Reinvestment Event, such other information (including Subscriber
Confidential Information) that the Collateral Agent, any Administrative Agent
determines in good faith is necessary or desirable to exercise or enforce its,
the Purchasers’ and the Purchaser Agents’ rights and remedies hereunder and in
such Receivables.

(d) Notices Under Sale Agreement. A copy of each notice received by any Seller
from any Originator pursuant to any provision of the Sale Agreement.

(e) ERISA. Written notice of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of any Seller or any of its ERISA Affiliates in an aggregate amount
exceeding $200,000,000; provided, however, that the occurrence or reasonable
expectation of the occurrence of any ERISA Event that could reasonably be
expected to result in the imposition of a lien by the PBGC on the assets of any
Seller shall be considered as reasonably expected to result in a Material
Adverse Effect.

SECTION 7.3 Negative Covenants of the Sellers. From the date hereof until the
Final Payout Date, no Seller shall:

(a) Sales, Adverse Claims, Etc. Except as otherwise explicitly provided herein
or in the Sale Agreement, sell, assign or otherwise dispose of, or create or
suffer to exist any Adverse Claim (by operation of Law or otherwise) (other than
Permitted Adverse Claims) upon or with respect to, any of its assets (including
any Pool Receivable or Related Assets relating to any Receivable Pool or any
proceeds of any of the foregoing, or any interest therein, the ISC Cap Reserve
Account or any Lock-Box Account to which any Collections of any of the foregoing
are sent, or any right to receive income or proceeds from or in respect of any
of the foregoing).

(b) Extension or Amendment of Receivables. Except as permitted under
Section 8.2(b), extend, amend or otherwise modify the terms of any Pool
Receivable relating to any Receivable Pool or amend, modify or waive any term or
condition of any related Contract (including without limitation, in respect of
any ISC Contract, the Designated Installment Payment Term or the terms of the
Upgrade Program), in each case unless prior to any such extension, amendment, or
modification, a corresponding Deemed Collection payment in respect of the
related Pool Receivable is made in connection therewith.

(c) Change in Credit and Collection Policy, Business or Organizational
Documents. (i) Make or consent to any change or amendment to the Credit and
Collection Policy if such proposed change or amendment could reasonably be
expected to materially and adversely affect the value, validity, collectability
or enforceability of the Pool Receivables or decrease the credit quality of any
newly created Pool Receivables (in each case, taken as a whole) without the
prior written consent of the Collateral Agent, each Administrative Agent and
each Purchaser Agent or (ii) make any material change in the character of its
business or amend or otherwise modify its limited liability company agreement or
certificate of formation in any respect without the prior written consent of the
Collateral Agent, each Administrative Agent and the Required Purchasers.

 

52



--------------------------------------------------------------------------------

(d) Change in Payment Instructions to Obligors. Deposit Collections or cause
Collections to be deposited in a Lock-Box Account at any Lock-Box Bank other
than those listed in Schedule 6.1(m), unless the Collateral Agent and each
Administrative Agent shall have previously received duly executed copies of all
Lock-Box Agreements with each such Lock-Box Bank; provided, that a Lock-Box Bank
may not be terminated unless the payments from Obligors that are being sent to
such Lock-Box Bank will, upon termination of such Lock-Box Bank and at all times
thereafter, be deposited in a Lock-Box Account with another Lock-Box Bank
covered by a Lock-Box Agreement.

(e) Name Change, Mergers, Acquisitions, Sales, etc. (i) Change its name or the
location of any office at which Records are maintained, (ii) be a party to any
merger or consolidation, or purchase or otherwise acquire all or substantially
all of the assets or any stock of any class of, or any partnership or joint
venture interest in, any other Person, or, except in the ordinary course of its
business, sell, transfer, convey, contribute or lease all or any substantial
part of its assets, or sell or assign with or without recourse any Pool
Receivables or any interest therein (other than pursuant hereto and to the Sale
Agreement) to any Person or (iii) have any Subsidiaries.

(f) Deposits to Accounts. Subject to Section 7.4(g), deposit or otherwise
credit, or cause or permit to be so deposited or credited, or direct any Obligor
to deposit or remit, any Collection or proceeds thereof (other than as remitted
to Seller pursuant to Section 1.3(a)(ii) hereof) to any account not covered by a
Lock-Box Agreement.

(g) Debt and Business Activity. Incur, assume, guarantee or otherwise become
directly or indirectly liable for or in respect of any Debt or other obligation,
purchase any asset (or make any investment by share purchase loan or otherwise)
or engage in any other activity (whether or not pursued for gain or other
pecuniary advantage), in any case, other than as will occur in accordance with
this Agreement or the other Transaction Documents and as is permitted by its
certificate of formation and limited liability company agreement.

(h) Change in Organization, Etc. Change its jurisdiction of organization or its
name, identity or corporate structure or make any other change such that any
financing statement filed or other action taken to perfect the Collateral
Agent’s interests under this Agreement would become seriously misleading or
would otherwise be rendered ineffective, unless the Sellers shall have given
each Administrative Agent, the Collateral Agent and each Purchaser Agent not
less than thirty (30) days’ prior written notice of such change and shall have
cured such circumstances. No Seller shall amend or otherwise modify or waive its
limited liability company agreement or any of its other organizational documents
or any provision thereof without the prior written consent of the Collateral
Agent and each Administrative Agent.

(i) Actions Impairing Quality of Title. Take any action that could reasonably be
expected to cause any Pool Receivable, together with the Related Assets,
relating to

 

53



--------------------------------------------------------------------------------

any Receivable Pool not to be owned by it free and clear of any Adverse Claim
(other than any Permitted Adverse Claim or Adverse Claim arising under any
Transaction Document or solely as the result of any action taken by any
Purchaser (or any assignee thereof), any Purchaser Agent, the Collateral Agent
or by the applicable Administrative Agent); or take any action that could cause
the Collateral Agent not to have a valid ownership free of any Adverse Claim or
first priority perfected security interest in its related Asset Portfolio and
all products and proceeds of the foregoing, free and clear of any Adverse Claim
(other than any Permitted Adverse Claim or Adverse Claim arising under any
Transaction Document) or suffer the existence of any valid effective financing
statement or other instrument similar in effect covering any Pool Receivable or
any Related Asset on file in any recording office except such as may be filed
(i) in favor of any Originator or Seller in accordance with the Contracts or any
Transaction Document or (ii) in favor of a Purchaser, the Collateral Agent or
any Administrative Agent in accordance with this Agreement or any Transaction
document or take any action that could cause the Collateral Agent not to have a
valid first priority perfected security interest in each Lock-Box Account listed
on Schedule 6.1(m) or for which the Collateral Agent and each Administrative
Agent has been notified in accordance with Section 7.3(d) and all amounts or
instruments on deposit or credited therein from time to time (other than
Permitted Adverse Claims). No Seller shall encumber, pledge, assign or otherwise
transfer, or create or suffer to create a Lien upon, or otherwise finance any
other receivable or amount billed on, or otherwise reflected on, the same
invoice as an ISC Receivable or an SCC Receivable.

(j) Actions by Originators. Notwithstanding anything to the contrary set forth
in the Sale Agreement, no Seller shall consent to (i) any change or removal of
any notation required to be made by any Originator pursuant to Section 3.3 of
the Sale Agreement, or (ii) any waiver of or departure from any term set forth
in Section 5.4 of the Sale Agreement, in each case, without the prior written
consent of the Collateral Agent and each Administrative Agent and each Purchaser
Agent.

(k) OFAC. No Seller will use the proceeds of any Receivable or any Purchase
under this Agreement to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.

(l) Tax Status. No Seller shall take (or permit any other Person to take) any
action that could (or could reasonably be expected to) cause any Seller to be
treated as an association or publicly traded partnership taxable as a
corporation for U.S. federal income tax purposes. No Seller shall take (or
permit any other Person to take) any action that could, in the reasonable belief
of any Responsible Officer, cause any Seller to be subject to any material
amount of Tax imposed by a state or local taxing authority.

(m) Linked Accounts. No Seller shall permit any “Linked Account” (as defined in
the Lock-Box Agreement with Wells Fargo Bank, National Association) to exist
with respect to any Lock-Box Account maintained at Wells Fargo Bank, National
Association. No Seller shall permit any “Linked Account” or “Controlled Balance
Account” (as defined in the Lock-Box Agreement with BofA) with respect to any
Lock-Box Account maintained at BofA, except for (x) other Lock-Box Accounts
maintained at

 

54



--------------------------------------------------------------------------------

BofA in accordance with this Agreement and (y) that certain account of the
Servicer maintained at BofA with an account number ending in “4491”; provided,
however, that, at any time during the continuance of a Specified Unmatured
Event, an Event of Termination, Collection Control Event or a Non-Reinvestment
Event, the Seller shall, if so instructed in writing by the Collateral Agent or
any Administrative Agent (in its sole discretion), cause the Servicer’s account
described in clause (y) above to cease to be such a “Linked Account” or
“Controlled Balance Account” promptly, but not later than 2 Business Days
following the Seller’s or the Servicer’s receipt of such instruction.

SECTION 7.4 Affirmative Covenants of Sprint Spectrum. From the date hereof until
the Final Payout Date, Sprint Spectrum, individually and when acting as the
Servicer, shall:

(a) Compliance with Laws, Etc. Comply with all applicable Laws, the Pool
Receivables, the related Contracts and the servicing and collection thereof,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(b) Preservation of Corporate Existence. Preserve and maintain its corporate
existence, rights, franchises and privileges in the jurisdiction of its
incorporation, and qualify and remain qualified in good standing in each
jurisdiction except where the failure to preserve or maintain such existence,
rights, franchises or privileges or to be so qualified could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

(c) Inspections. From time to time, upon reasonable prior notice, upon the
reasonable request by an Administrative Agent and during regular business hours,
permit the Administrative Agents, the Collateral Agent and the Purchaser Agents,
or any of their respective representatives to visit and inspect its properties,
to examine and make extracts from its Records, and to discuss its affairs,
finances and condition with its officers and independent accountants with
respect the Pool Receivables and the Related Assets relating to each Receivable
Pool, all at such reasonable times and as often as reasonably requested;
provided that, information relating to specific Receivables shall be limited to
the Sprint Information and, during the continuance of an Event of Termination,
Unmatured Event of Termination, Collection Control Event, or Non-Reinvestment
Event, such other information (including Subscriber Confidential Information)
that the Collateral Agent or any Administrative Agent determines in good faith
is necessary or desirable to exercise or enforce the Collateral Agent’s, the
Administrative Agents’, the Purchasers’ or the Purchaser Agents’ rights and
remedies hereunder and in such Receivables; provided further that, unless an
Event of Termination, Collection Control Event or Non-Reinvestment Event has
occurred and is continuing at the time any such inspection, (i) the Servicer
shall only be required to reimburse the reasonable documented out-of-pocket
costs and expenses related to one such inspection during any 12-month period,
which inspection shall be requested and scheduled by the Administrative Agents
acting together and (ii) the Collateral Agent, the Administrative Agents and the
Purchaser Agents shall use commercially reasonable efforts to coordinate any
such inspection to minimize disruptions to the Servicer and avoid duplication of
Servicer’s actions required to comply with such inspection.

 

55



--------------------------------------------------------------------------------

(d) Keeping of Records and Books of Account; Delivery; Location of Records.
Maintain and implement, or cause to be maintained and implemented,
administrative and operating procedures (including an ability to recreate
records evidencing the Pool Receivables and Related Assets relating to each
Receivable Pool in the event of the destruction of the originals thereof,
backing up on at least a daily basis on a separate backup computer from which
electronic file copies can be readily produced and distributed to third parties
being agreed to suffice for this purpose), and keep and maintain, or cause to be
kept and maintained, all documents, books, records and other information
necessary or advisable for the collection of all Pool Receivables and Related
Assets relating to each Receivable Pool (including records adequate to permit
the daily identification of (i) each new Pool Receivable relating to each
Receivable Pool and all Collections relating to each Receivable Pool of and
adjustments to each existing Pool Receivable received, made or otherwise
processed on that day) and (ii) the portion of the Collections received from
each Obligor that represents Collections of an ISC Receivable from such Obligor
and Collections of an SCC Receivable from such Obligor. In addition, it shall
keep its principal place of business and chief executive office, and the offices
where it keeps the Records (and any original documents relating thereto), at the
address(es) referred to in Annex 1 of the Sale Agreement or at such other
address(es) as set forth in the Sale Agreement or, upon thirty (30) days’ prior
written notice to the Collateral Agent and each Administrative Agent and each
Purchaser Agent, at such other locations in jurisdictions where all action
required by Section 8.5 hereof shall have been taken and completed.

(e) Performance and Compliance with Receivables and Contracts. At its expense,
timely and fully perform and comply in all material respects with all
provisions, covenants and other promises required to be observed by it under the
Contracts and the Pool Receivables relating to each Receivable Pool.

(f) Credit and Collection Policy. Comply in all material respects with the
Credit and Collection Policy in regard to each Pool Receivable, the related
Contract and the other Related Assets in respect of each Receivable Pool and the
servicing and collection thereof.

(g) Collections. Instruct all Obligors to cause all Collections of Pool
Receivables and the Related Assets in respect of each Receivable Pool to be
deposited directly in a Lock-Box Account covered by a Lock-Box Agreement. In the
event the Servicer or its Affiliates receive any Collections, they will promptly
(but not later than three (3) Business Days following receipt) deposit such
Collections in a Lock-Box Account covered by a Lock-Box Agreement, except to the
extent the Servicer is permitted to commingle such Collections with its own
funds pursuant to Section 1.3(a)(i).

(h) Filing of Financing Statements. Cause the financing statements described in
Sections 5.1(e), (f) and (h), that have not previously been filed, to be duly
filed in the appropriate jurisdictions at its expense, as promptly as practical
(and in any event, within

 

56



--------------------------------------------------------------------------------

ten (10) Business Days) following such request and to execute, authorize and
deliver all instruments and documents and take all action, necessary or
reasonably requested by the Collateral Agent, any Administrative Agent or any
Purchaser Agent (including the filing of financing or continuation statements,
amendments thereto or assignments thereof) to enable the Collateral Agent to
exercise and enforce all of its rights hereunder and to vest and maintain vested
in the Collateral Agent a valid, first priority perfected security interest in
the Pool Receivables, the Related Assets with respect thereto, the Sale
Agreement, the Collections with respect thereto and the other Collateral free
and clear of any Adverse Claim. The Servicer hereby authorizes the Collateral
Agent and each Administrative Agent to file any continuation statements,
amendments thereto and assignments thereof as the Collateral Agent, any
Administrative Agent or any Purchaser Agent may from time to time determine to
be necessary or desirable to perfect or maintain the perfection or priority of
its security interest in the Receivables, the Collections and the Related Assets
with respect thereto, the Sale Agreement and the other Collateral.

(i) Frequency of Billing. Prepare and deliver (or cause to be prepared or
delivered) invoices with respect to each Pool Receivable in the SCC Receivable
Pool no less frequently than as required under the SCC Contract related to such
Pool Receivable.

(j) Linked Accounts. The Servicer shall at all times maintain a positive balance
in its account maintained at BofA with an account number ending in “4491” and
shall not permit any “Settlement Item Amount” (as defined in the Lock-Box
Agreement with BofA) with respect to such account to be charged against any
Lock-Box Account.

(k) Credit Risk Retention. Include in each Information Package delivered
hereunder, a confirmation as to the Originators’ continued compliance with
clauses (i), (ii) and (iii) of Section 5.2 of the Sale Agreement. The Servicer
shall, and shall cause each Originator to, cooperate with each Purchaser
(including by providing such information and entering into or delivering such
additional agreements or documents reasonably requested by such Purchaser or its
Purchaser Agent) to the extent reasonably necessary to assure such Purchaser
that the Originators retain credit risk in the amount and manner required by the
Credit Risk Retention Rules and the CRR and to permit such Purchaser to perform
its due diligence and monitoring obligations (if any) under the Credit Risk
Retention Rules and the CRR; provided however, that none of the Originators or
the Sellers shall be required to take actions that could cause a change in the
accounting or tax treatment of the transactions contemplated by this Agreement.

SECTION 7.5 Reporting Requirements of Sprint Spectrum. From the date hereof
until the Final Payout Date, Sprint Spectrum, individually and when acting as
the Servicer, shall furnish to the Collateral Agent and each Administrative
Agent:

(a) (i) Quarterly Financial Statements. Within 45 days after the close of each
of the first three fiscal quarters of each fiscal year of Sprint Corporation,
Sprint Corporation’s Form 10-Q as filed with the SEC.

 

57



--------------------------------------------------------------------------------

(ii) Annual Financial Statements. Within 75 days after the end of each fiscal
year of Sprint Corporation, the audited consolidated statements of operations,
changes in stockholders’ equity and cash flows of Sprint Corporation and its
Subsidiaries for such fiscal year, and the related audited consolidated balance
sheet for Sprint Corporation and its Subsidiaries as of the end of such fiscal
year, setting forth in each case in comparative form the corresponding figures
for the previous fiscal year, all reported on by Deloitte LLP, or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit), to the effect that such audited
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of Sprint Corporation and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.

(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit 7.5
signed by an authorized officer of Sprint Corporation and dated the date of such
annual financial statement or such quarterly financial statement, as the case
may be.

(b) Financial Statements and Other Information. It will furnish to the
Collateral Agent and each Administrative Agent and each Purchaser Agent:

(i) promptly after the same become publicly available, copies of all proxy
statements, financial statements and regular or special reports which Sprint
Corporation files with the SEC or with any national securities exchange or
distributed generally to its shareholders, as the case may be;

(ii) promptly following a request therefor, any documentation or other
information (including with respect to any Originator, any Seller or Sprint
Corporation) that the Collateral Agent, any Administrative Agent or any
Purchaser reasonably requests in order to comply with its ongoing obligations
under the applicable “know your customer” and anti money laundering rules and
regulations, including the USA PATRIOT Act; and

(iii) from time to time such further information regarding the business, affairs
and financial condition of the Sellers, Sprint Corporation, Sprint Spectrum and
Originators as the Collateral Agent or any Administrative Agent shall reasonably
request; provided that, information relating to specific Receivables shall be
limited to the Sprint Information and, during the continuance of an Event of
Termination or Non-Reinvestment Event, such other information (including
Subscriber Confidential Information) that the Collateral Agent or any
Administrative Agent determines in good faith is necessary or desirable to
exercise or enforce its, the Purchasers’ and the Purchaser Agents’ rights and
remedies hereunder and in such Receivables.

 

58



--------------------------------------------------------------------------------

Documents and information required to be delivered to the Collateral Agent and
the Administrative Agents pursuant to this Section 7.5 (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically to such parties and if so delivered, shall be deemed to
have been delivered to such parties on the date (i) on which Sprint Corporation
posts such documents, or provides a link thereto, on its website or another
relevant website, if any, to which such relevant party has access (whether a
commercial, third-party website or whether sponsored by such party).
Notwithstanding anything contained herein, in every instance Sprint Spectrum
shall be required to provide documents, information, and certificates required
by or requested pursuant to Sections 7.5(a)(iii), 7.5(b)(ii) and 7.5(b)(iii) to
the Collateral Agent and each Administrative Agent.

(c) Written notice of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Sprint Corporation, Sprint Spectrum, the Servicer, any
Originator, or any of their respective ERISA Affiliates, in an aggregate amount
exceeding $200,000,000.

(d) Events of Termination, Etc. Notice of the occurrence of any Event of
Termination, Unmatured Event of Termination, Collection Control Event,
Non-Reinvestment Event, Amdocs Performance Event or Amdocs Event, accompanied by
a written statement of an appropriate officer of the Servicer setting forth
details of such event and the action that it proposes to take with respect
thereto, such notice to be provided promptly (but not later than two
(2) Business Days) after such event occurs and, in the case of an Amdocs Event,
the period of time, if any, during which the Amdocs Sub-Servicing Agreement
requires Amdocs to continue servicing and collecting the Pool Receivables on
substantially the same terms as in effect prior to such Amdocs Event.

(e) Litigation. As soon as possible, and in any event within two (2) Business
Days of actual knowledge of any Responsible Officer thereof, notice of any
material litigation, investigation or proceeding initiated against any Seller
which has had or could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(f) Agreed Upon Procedures Report. Not later than three (3) months after the end
of each fiscal year of the Servicer (at the sole cost and expense of the
Servicer), a copy of an agreed upon procedures report of an accounting firm or
consulting firm reasonably acceptable to the Collateral Agent and each
Administrative Agent, addressed to the Collateral Agent, each Administrative
Agent and each Purchaser Agent and setting forth the results of such firm’s
performance of agreed upon procedures with respect to the performance of the
Servicer for the prior fiscal year or 12 month period, as requested by the
Collateral Agent or any Administrative Agent. The scope of the above agreed upon
procedures report shall be as reasonably requested by the Collateral Agent and
each Administrative Agent. Notwithstanding the foregoing, so long as no Event of
Termination, Collection Control Event or Non-Reinvestment Event has occurred and
is continuing, the Servicer shall not be required to deliver the foregoing
agreed upon procedures report more than once in 12 month period.

 

59



--------------------------------------------------------------------------------

(g) Change in Credit and Collection Policy or Business. At least thirty
(30) days prior to (i) the effectiveness of any material change in or material
amendment to the Credit and Collection Policy, a description or, if available, a
copy of the Credit and Collection Policy then in effect and a written notice
(A) indicating such change or amendment and (B) if such proposed change or
amendment could reasonably be expected to adversely affect the value, validity,
collectability or enforceability of the Pool Receivables or decrease the credit
quality of any newly created Pool Receivables (in each case, taken as a whole),
requesting the Collateral Agent’s, each Administrative Agent’s and each
Purchaser Agent’s consent thereto.

(h) Other Information. Promptly, from time to time, such Records or other
information, documents, records or reports respecting the condition or
operations, financial or otherwise, of the Servicer or Sprint Corporation, as
the Collateral Agent, any Administrative Agent or any Purchaser Agent may from
time to time reasonably request relating to the Sellers, the transactions
contemplated hereby, the Pool Receivables and the Related Assets in order to
protect the interests of the Collateral Agent, the applicable Administrative
Agent, any Purchaser Agent or any Purchaser under or as contemplated by this
Agreement or any other Transaction Document or to comply with any Law or any
regulatory authority; provided that, information relating to specific
Receivables shall be limited to the Sprint Information and, during the
continuance of an Event of Termination or Non-Reinvestment Event, such other
information (including Subscriber Confidential Information) that the Collateral
Agent or the applicable Administrative Agent determines in good faith is
necessary or desirable to exercise or enforce its, the Purchasers’ and the
Purchaser Agents’ rights and remedies hereunder and in such Receivables.

(i) Servicing Programs. If a license or approval is required for the Collateral
Agent’s, any Administrative Agent’s or such successor Servicer’s use of any
software or other computer program used by Sprint Spectrum in the servicing of
the Receivables, then, following delivery of a Successor Notice, Sprint Spectrum
shall at its own expense make reasonable efforts to arrange for the Collateral
Agent, such Administrative Agent or such successor Servicer to receive any such
required license or approval.

SECTION 7.6 Negative Covenants of Sprint Spectrum. From the date hereof until
the Final Payout Date, Sprint Spectrum, individually and when acting as the
Servicer, shall not:

(a) Extension or Amendment of Receivables. Except as permitted under
Section 8.2(b), extend, amend or otherwise modify the terms of any Pool
Receivable or amend, modify or waive any term or condition of any related
Contract (including without limitation in respect of any ISC Contract, the
Designated Installment Payment Term or the terms of the Upgrade Program), in
each case unless prior to any such extension, amendment or modification, a
corresponding Deemed Collection payment in respect of the related Pool
Receivable is made in connection herewith.

(b) Change in Credit and Collection Policy, Upgrade Policy or Business. (i) Make
or consent to any change in the Credit and Collection Policies if such proposed

 

60



--------------------------------------------------------------------------------

change or amendment could reasonably be expected to adversely affect the value,
validity, collectability or enforceability of the Pool Receivables or decrease
the credit quality of any newly created Pool Receivables (in each case, taken as
a whole), (ii) make or consent to any change in the Upgrade Program (x) if such
proposed change or amendment could reasonably be expected to result in a
Material Adverse Effect, or (y) in any manner which could permit an Obligor to
elect to have a right to trade in its qualifying wireless communication device
in satisfaction of such ISC Receivable after the date that such Obligor entered
into an ISC Contract, in each case without the prior written consent of the
Collateral Agent, each Administrative Agent and each Purchaser Agent, unless
prior to making or consenting to such change or amendment, a corresponding
Deemed Collection payment in respect of such ISC Receivable has been made, or
(iii) make a change in the character of its business that would have or could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, in either case, without the prior written consent of the
Collateral Agent, each Administrative Agent and each Purchaser Agent.

(c) Change in Lock-Box Banks. (i) Add any bank or lock-box account not listed on
Schedule 6.1(m) as a Lock-Box Bank or Lock-Box Account unless the Collateral
Agent and each Administrative Agent shall have previously approved and received
duly executed copies of all Lock-Box Agreements and/or amendments thereto
covering each such new bank and lock-box account, (ii) terminate any Lock-Box
Bank, Lock-Box Agreement or related Lock-Box Account without the prior written
consent of the Collateral Agent, each Administrative Agent and, in each case,
only if all of the payments from Obligors that were being sent to such Lock-Box
Bank will, upon termination of such Lock-Box Bank and at all times thereafter,
be deposited in a Lock-Box Account with another Lock-Box Bank covered by a
Lock-Box Agreement and (iii) amend, supplement or otherwise modify any Lock-Box
Agreement without the prior written consent of the Collateral Agent and each
Administrative Agent.

(d) Deposits to Accounts. Deposit or otherwise credit, or cause or permit to be
so deposited or credited, or direct any Obligor to deposit or remit, any
Collection or proceeds thereof (other than as remitted to Seller pursuant to
Section 1.3(a)(ii) hereof) to any account (or related lock-box, if applicable)
other than any Lock-Box Account covered by a Lock-Box Agreement.

(e) Mergers, Acquisitions, Sales, Etc. Consolidate or merge with or into any
other person or sell, lease or transfer all or substantially all of its property
and assets, or agree to do any of the foregoing, unless (i) no Event of
Termination, Unmatured Event of Termination, Collection Control Event or
Non-Reinvestment Event has occurred and is continuing or would result
immediately after giving effect thereto, (ii) if Sprint Spectrum is not the
surviving entity or if Sprint Spectrum sells, leases or transfers all or
substantially all of its property and assets, the surviving corporation or the
Person purchasing or being leased the assets is a Subsidiary of Sprint
Corporation and agrees to be bound by the terms and provisions applicable to
Sprint Spectrum hereunder, (iii) no Change of Control shall result, (iv) Sprint
Corporation reaffirms in a writing, in form and substance reasonably
satisfactory to the Collateral Agent, each Administrative Agent, that its
obligations under the Performance Support Agreement shall apply to the surviving

 

61



--------------------------------------------------------------------------------

entity, (v) no Material Adverse Effect could reasonably be expected to result
therefrom, and (vi) the Collateral Agent and each Administrative Agent receives
such additional certifications and opinions of counsel as it shall reasonably
request.

(f) Sales, Liens, Etc. Except as otherwise provided herein, sell, assign (by
operation of Law or otherwise) or otherwise dispose of, or create or suffer to
exist any Adverse Claim other than Permitted Adverse Claims, any Adverse Claim
arising under any Transaction Document or solely as the result of any action
taken by the Collateral Agent, any Purchaser (or any assignee thereof), any
Purchaser Agent or by any Administrative Agent) upon or with respect to, any
Pool Receivable or related Contract or Related Assets in respect of any
Receivable Pool, or any interest therein, or any proceeds of any of the
foregoing, or the ISC Cap Reserve Account or any Lock-Box Account to which any
Collections of any Pool Receivable are sent, or any right to receive income or
proceeds from or in respect of any of the foregoing or purport to do any of the
foregoing.

(g) No Linked Accounts. The Servicer shall not permit any “Linked Account” (as
defined in the Lock-Box Agreement with Wells Fargo Bank, National Association)
to exist with respect to any Lock-Box Account maintained at Wells Fargo Bank,
National Association. The Servicer shall not permit any “Linked Account” or
“Controlled Balance Account” (as defined in the Lock-Box Agreement with BofA)
with respect to any Lock-Box Account maintained at BofA, except for (x) other
Lock-Box Accounts maintained at BofA in accordance with this Agreement and
(y) that certain account of the Servicer maintained at BofA with an account
number ending in “4491”; provided, however, that, at any time during the
continuance of a Specified Unmatured Event, an Event of Termination, Collection
Control Event or a Non-Reinvestment Event, the Servicer shall, if so instructed
in writing by the Collateral Agent or any Administrative Agent (in its sole
discretion), cause the Servicer’s account described in clause (y) above to cease
to be such a “Linked Account” or “Controlled Balance Account” promptly, but not
later than 2 Business Days following the Seller’s or the Servicer’s receipt of
such instruction.

SECTION 7.7 Nature of Obligations. Notwithstanding any limitation on recourse
contained herein or in any other Transaction Document: (i) the Sellers have the
obligation to pay all Yield and other amounts due under Sections 3.1(b) and 3.4
or under Articles IV or XII in respect of each Receivable Pool (which obligation
shall be full recourse general obligations of Sellers), and (ii) all obligations
of Sprint Spectrum so specified hereunder shall be full recourse general
obligations of Sprint Spectrum.

SECTION 7.8 Corporate Separateness; Related Matters and Covenants. Sprint
Spectrum, the Servicer and each Seller covenant to take such actions as shall be
necessary in order that:

(a) Special Purpose Entity. Each Seller will be a special purpose limited
liability company whose primary activities are restricted in its limited
liability company agreement to: (i) purchasing or otherwise acquiring from the
Related Originators, owning, holding, granting security interests or selling
interests in Pool Receivables and

 

62



--------------------------------------------------------------------------------

the Related Assets, (ii) entering into and performing under the agreements for
the selling, servicing and financing of the Receivable Pools (including the
Transaction Documents), (iii) receiving cash payments of the RPA Deferred
Purchase Price and automatically and immediately making cash payments from such
amounts to its Related Originators as purchase price in accordance with the Sale
Agreement or by declaring and paying dividends and distributions to its Related
Originators and (iv) conducting such other activities as it deems necessary or
appropriate to carry out its primary activities. Each Seller shall maintain (or
cause to be maintained) separate company records, books of account and financial
statements from those of any of its Affiliates;

(b) Commingling. Except as otherwise expressly permitted by this Agreement, no
Seller shall commingle any of its assets or funds with those of any of its
Affiliates (other than any other Seller);

(c) Independent Manager. At least one member of each Seller’s board of directors
shall be an Independent Manager and the limited liability company agreement of
such Seller shall provide: (i) for the same definition of “Independent Manager”
as used herein, (ii) that such Seller’s board of directors shall not approve, or
take any other action to cause the filing of, a voluntary bankruptcy petition
with respect to such Seller unless the Independent Manager shall approve the
taking of such action in writing before the taking of such action and (iii) that
the provisions required by clauses (i) and (ii) of this sentence cannot be
amended except in accordance with this Agreement and without the prior written
consent of the Independent Manager, the Collateral Agent, each Administrative
Agent and each Purchaser Agent;

(d) Corporate Formalities. Each Seller will strictly observe corporate
formalities in its dealings with the Servicer, the Originators and any
Affiliates thereof (other than any other Seller). The Sellers shall not maintain
joint bank accounts or other depository accounts to which the Servicer, the
Originators and any Affiliates (other than any other Seller) thereof has
independent access, other than the Servicer’s right to access the Lock-Box
Accounts and the ISC Cap Reserve Account in accordance with this Agreement. Each
Seller shall maintain its limited liability company agreement and other
organizational documents in conformity with this Agreement;

(e) Conduct of Business. Each Seller shall conduct its affairs strictly in
accordance with its organizational documents and observe all necessary,
appropriate and customary company formalities, including, but not limited to,
holding all regular and special members’ and board of directors’ (or managers’)
meetings appropriate to authorize all corporate action, keeping separate and
accurate minutes of its meetings, passing all resolutions or consents necessary
to authorize actions taken or to be taken, and maintaining accurate and separate
books, records and accounts, including, but not limited to, payroll and
intercompany transaction accounts;

(f) No Other Business or Debt. No Seller shall engage in any business or
activity except as set forth in the Transaction Documents nor, incur any
indebtedness or liability other than as expressly permitted by this Agreement.

 

63



--------------------------------------------------------------------------------

(g) Books and Records. Each Seller’s books and records will be maintained
separately from those of the Servicer, the Originators and any of their
Affiliates (other than any other Seller) and in a manner such that it will not
be difficult or costly to segregate, ascertain or otherwise identify the assets
and liabilities of such Seller from the assets and liabilities of the Servicer,
the Originators and any of their Affiliates (other than any other Seller);

(h) Operating Expenses. Each Seller’s operating expenses will not be borne by
the Servicer, any Originator or any of their Affiliates (other than any other
Seller) except from capital contributions from its members.

(i) Disclosure of Transactions. All financial statements of the Servicer, the
Originators, Sprint Spectrum and any of its other Affiliates that are
consolidated to include any Seller will disclose that (i) such Seller’s sole
business consists of the purchase or acceptance through capital contributions of
the Receivables and Related Assets from its Related Originators and the
subsequent retransfer of or granting of a security interest in such Receivables
and Related Assets to certain purchasers party to this Agreement, (ii) such
Seller is a separate legal entity with its own separate creditors who will be
entitled, upon its liquidation, to be satisfied out of the Seller’s assets prior
to any assets or value in the Seller becoming available to the Seller’s equity
holders and (iii) the assets of the Seller are not available to pay creditors of
the Servicer, any Originator or any Affiliate thereof (other than any other
Seller);

(j) Arm’s-Length Relationships. Each Seller shall maintain an arm’s-length
relationship with the Servicer, each Originator, Sprint Spectrum and its other
Affiliates. No Seller on the one hand, or the Servicer, any Originator, Sprint
Spectrum or any of its other Affiliates on the other hand will be or will hold
itself out to be responsible for the debts of the other (other than any other
Seller) or the decisions or actions respecting the daily business and affairs of
the other. Each Seller, the Servicer, any Originators, Sprint Spectrum and its
other Affiliates will immediately correct any known misrepresentation with
respect to the foregoing, and they will not operate or purport to operate as an
integrated single economic unit with respect to each other or in their dealing
with any other entity (other than among the Sellers);

(k) Allocation of Overhead. To the extent that any Seller, on the one hand, and
the Servicer, any Originator or any Affiliate thereof, on the other hand, have
offices in the same location, there shall be a fair and appropriate allocation
of overhead costs between them, and such Seller shall bear its fair share of
such expenses, which may be paid through the Servicing Fee or otherwise;

(l) Identification. Each Seller shall at all times hold itself out to the public
under such Seller’s own name as a legal entity separate and distinct from its
equity holders, members, managers, the Servicer, any Originator or any Affiliate
thereof (other than any other Seller);

(m) Capital. Each Seller shall maintain adequate capital in light of its
contemplated business operations;

 

64



--------------------------------------------------------------------------------

(n) Servicer and each Seller also agree that:

(i) no Seller shall issue any security of any kind except certificates
evidencing membership interests issued to its Related Originators in connection
with its formation, or incur, assume, guarantee or otherwise become directly or
indirectly liable for or in respect of any obligation other than, (i) with
respect to each Seller, such Seller’s liability for and guarantee of each other
Seller’s Obligations as contemplated hereby, (ii) as expressly permitted by the
Transaction Documents and (iii) ordinary course operating expenses;

(ii) no Seller shall sell, pledge or dispose of any of its assets, except as
permitted by, or as provided in, the Transaction Documents;

(iii) no Seller shall purchase any asset (or make any investment, by share
purchase, loan or otherwise) except as permitted by, or as provided in, the
Transaction Documents;

(iv) no Seller shall make any payment, directly or indirectly, to, or for the
account or benefit of, any owner of any Voting Securities, security interest or
equity interest in such Seller or any Affiliate of any such owner (except, in
each case, as expressly permitted by the Transaction Documents);

(v) no Seller shall make, declare or otherwise commence or become obligated in
respect of, any dividend, stock or other security redemption or purchase,
distribution or other payment to, or for the account or benefit of, any owner of
any Voting Securities or other equity interest in such Seller to any such owner
or any Affiliate of any such owner other than from funds received by it under
Article III and so long as, in any case, the result would not directly or
indirectly cause such Seller to be considered insolvent;

(vi) No Seller shall have any employees; and

(vii) Each Seller will provide for not less than ten (10) Business Days’ prior
written notice to the Collateral Agent and each Administrative Agent of any
removal, replacement or appointment of any director that is currently serving or
is proposed to be appointed as an Independent Manager of such Seller, such
notice to include the identity of the proposed replacement Independent Manager,
together with a certification that such replacement satisfies the requirements
for an Independent Manager set forth in this Agreement and the limited liability
company agreement of such Seller.

 

65



--------------------------------------------------------------------------------

ARTICLE VIII

ADMINISTRATION AND COLLECTION

SECTION 8.1 Designation of the Servicer.

(a) Sprint Spectrum as the Servicer. The servicing, administering and collection
of the Pool Receivables relating to each Receivable Pool on behalf of the
Sellers, the Administrative Agents, Purchaser Agents, the Collateral Agent and
Purchasers shall be conducted in accordance with this Agreement by the Person
designated as the Servicer hereunder (the “Servicer”) from time to time in
accordance with this Section 8.1. Until the Collateral Agent (with the consent,
or acting at the direction of, the Purchaser Agents) delivers to Sprint Spectrum
and the Sellers a Successor Notice in accordance with Section 8.1(b), Sprint
Spectrum is hereby designated as, and hereby agrees to perform the duties and
obligations of, the Servicer pursuant to the terms hereof. The Servicer shall
receive a Servicing Fee in respect of the Receivable Pools, payable as described
in Article III, for the performance of its duties hereunder.

(b) Successor Notice. In the event that an Event of Termination or
Non-Reinvestment Event has occurred and is continuing, upon the written
direction of the Required Purchasers or the Administrative Agents acting
jointly, the Collateral Agent shall, by notice to Sprint Spectrum and Sellers,
immediately designate a successor Servicer pursuant to the terms hereof (a
“Successor Notice”) which such successor shall not be a Competitor and shall be
selected by the Administrative Agents acting jointly; it being understood and
agreed that, in any event, any Administrative Agent may (but shall not be
obligated to) serve as successor Servicer. Upon receipt of a Successor Notice,
Sprint Spectrum agrees that it shall terminate its activities as the Servicer
hereunder in a manner that the Administrative Agents reasonably believe will
facilitate the transition of the performance of such activities to the successor
Servicer, and successor Servicer shall assume each and all of Sprint Spectrum’s
obligations to service and administer the Pool Receivables, on the terms and
subject to the conditions herein set forth, and Sprint Spectrum shall use
commercially reasonable efforts to assist such successor Servicer in assuming
such obligations. The Collateral Agent shall not give, and the Administrative
Agents and the Purchasers shall not instruct the Collateral Agent to give,
Sprint Spectrum a Successor Notice except after the occurrence of any Event of
Termination or Non-Reinvestment Event that remains continuing.

(c) Subservicers; Subcontracts. Except as provided in clauses (d) and (e) below,
the Servicer may not subcontract with any Person or otherwise delegate any of
its duties or obligations hereunder except to any of its Affiliates or with the
prior written consent of the Collateral Agent and each Administrative Agent (not
to be unreasonably withheld, conditioned or delayed); provided, that,
notwithstanding any such designation, delegation or subcontract (including as
provided in clauses (d) or (e) below) or any replacement or substitution of
Servicer pursuant to clause (a) or (b) above, the Servicer shall remain
primarily and directly liable for the performance of all the duties and
obligations of the Servicer pursuant to the terms hereof.

 

66



--------------------------------------------------------------------------------

(d) Amdocs Sub-Servicing Agreement. The Servicer may delegate its duties and
obligations to service and collect the Receivables hereunder to Amdocs pursuant
to the terms of the Amdocs Sub-Servicing Agreement; provided, however,
that: (i) the Servicer shall remain primarily and directly liable hereunder for
the performance of such delegated duties and obligations of the Servicer, and
(ii) the Sellers, the Collateral Agent, the Administrative Agents, the Purchaser
Agents and the Purchasers shall have the right to look solely to the Servicer
for performance of such delegated duties and obligations of the Servicer.

(e) TransCentra Sub-Servicing Agreement. The Servicer may delegate its duties
and obligations to process cash, checks, instruments or other remittances
received from time to time in the TransCentra Serviced Lock-Boxes to TransCentra
pursuant to the terms of the TransCentra Sub-Servicing Agreement; provided,
however, that: (i) the Servicer shall remain primarily and directly liable
hereunder for the performance of such delegated duties and obligations of the
Servicer, and (ii) the Sellers, the Administrative Agents, the Purchaser Agents,
the Collateral Agent and the Purchasers shall have the right to look solely to
the Servicer for performance of such delegated duties and obligations of the
Servicer. Notwithstanding the foregoing and in addition to the Administrative
Agents’ and the Collateral Agent’s other rights and remedies hereunder and under
applicable law, if an Event of Termination, Non-Reinvestment Event or Collection
Control Event has occurred and remains continuing, then, upon the written
direction of the Required Purchasers or any Administrative Agent, the Collateral
Agent shall instruct the Servicer to, and the Servicer shall promptly (but not
later than two Business Days following such instruction) if so instructed, do
either of the following, as selected by the Administrative Agents (acting
jointly and in their joint discretion): (A) immediately terminate TransCentra’s
right to access and control the TransCentra Serviced Lock-Boxes and any cash,
checks, instruments or other remittances received from time to time therein and
provide the Collateral Agent or its designee with the exclusive right to access
and control the TransCentra Serviced Lock-Boxes and any cash, checks,
instruments or other remittances received from time to time therein (including
by delivering written instructions to such effect to the post office or
postmaster maintaining the TransCentra Serviced Lock-Boxes), or (B) deliver to
the Collateral Agent and each Administrative Agent a written agreement in form
and substance acceptable to the Administrative Agents (in their sole discretion)
executed by the Servicer and TransCentra, pursuant to which TransCentra
acknowledges and agrees (x) to the Sellers’ and the Collateral Agent’s ownership
and security interests in the cash, checks, instruments or other remittances
received from time to time in the TransCentra Serviced Lock-Boxes, (y) that
TransCentra has no Adverse Claim on, or other right to, any cash, checks,
instruments or other remittances received from time to time in the TransCentra
Serviced Lock-Boxes and (z) that TransCentra shall follow the Collateral Agent’s
instructions under the TransCentra Sub-Servicing Agreement (including, without
limitation, with respect to the processing and deposit of such remittances and
the TransCentra Serviced Lock-Boxes), rather than those of the Servicer or its
Affiliates. The Sellers and the Servicer shall take any further action that the
Collateral Agent or any Administrative Agent may reasonably request to effect
the transactions described in the foregoing sentence.

 

67



--------------------------------------------------------------------------------

SECTION 8.2 Duties of the Servicer. The Servicer shall take or cause to be taken
all such actions as may be necessary or advisable to collect, administer and
service each Pool Receivable relating to each Receivable Pool from time to time
with reasonable care and diligence and, in any event, with no less care and
diligence than it uses in the collection, administration and servicing of its
own assets, and in accordance in all material respects with (i) applicable Laws
and (ii) the Credit and Collection Policy. The Sellers, the Administrative
Agents, the Collateral Agent, Purchasers and Purchaser Agents hereby acknowledge
and agree to this appointment of the Servicer.

(a) Allocation of Collections; Segregation. The Servicer shall set aside and
hold in trust Collections of Pool Receivables in accordance with Section 1.3.
The Servicer shall allocate the amount of each Obligation payable to the
Collateral Agent, any Administrative Agent, any Purchaser Agent, any Purchaser,
any Indemnified Party or any Affected Party to the Receivable Pool to which such
obligation is directly attributable. If the amounts payable in respect of any
Obligation are not directly attributable to a single Receivable Pool, the
Servicer shall (or, upon the occurrence and continuation of an Event of
Termination, Collection Control Event or Non-Reinvestment Event, the Collateral
Agent shall) allocate such amounts to each Receivable Pool based upon the
respective Allocation Percentage for each such Receivable Pool.

(b) Extension and Modification of Receivables. So long as no Event of
Termination, Collection Control Event or Non-Reinvestment Event is continuing,
the Servicer, may, in accordance with the Credit and Collection Policy extend,
waive, amend or otherwise modify the terms of any Pool Receivables relating to a
Receivable Pool, or amend, waive, or otherwise modify in any material respect
any term or condition to any Contract related thereto as the Servicer may
reasonably determine to be appropriate to maximize Collections thereof;
provided, that, (A) after giving effect to such extension, amendment, waiver or
other modification, the sum of Purchasers’ Pool Investment and the Required
Reserves in respect of such Receivable Pool at such time shall not exceed the
Net Portfolio Balance of such Receivable Pool at such time, and (B) no such
extension, amendment, waiver or other modification shall make or be deemed to
make any such Pool Receivable current or otherwise modify the aging thereof.

(c) Documents and Records. The Sellers shall deliver (and cause each Originator
to deliver) to the Servicer, and the Servicer shall hold in trust for the
Sellers, each Originator, each Administrative Agent, the Collateral Agent, each
Purchaser Agent and each Purchaser, all Records (and any original documents
relating thereto) (and after the occurrence of an Event of Termination,
Collection Control Event or Non-Reinvestment Event that remains continuing,
shall deliver the same to the Collateral Agent or its designees promptly upon
the Collateral Agent’s written request). Upon written request of the Collateral
Agent or any Administrative Agent, the Servicer shall provide the Collateral
Agent and the Administrative Agents with the location(s) of all Records (and any
original documents relating thereto).

 

68



--------------------------------------------------------------------------------

(d) Certain Duties of the Servicer and the Sellers. The Servicer shall, as soon
as practicable, following receipt of the collections of any Receivable that is
not a Pool Receivable, a Related Asset or any other property included in the
grant set forth in Section 9.1, turn over such collection to the Person entitled
to such collection. The Servicer, if other than Sprint Spectrum (or any of its
Affiliates), shall, as soon as practicable upon demand, deliver to the Sellers
(A) all documents, instruments, books, records, purchase orders, agreements,
reports and other information (including computer programs, tapes, disks, other
information storage media, data processing software and related property and
rights) in its possession that evidence or relate to Receivables of the Sellers
other than Pool Receivables and the Obligors of such Receivables, and (B) copies
of all Records in its possession.

(e) Termination. The Servicer’s authorization as such under this Agreement shall
terminate upon the Final Payout Date.

(f) Power of Attorney. The Sellers, each Administrative Agent, each Purchaser
Agent, the Collateral Agent and each Purchaser hereby grant to the Servicer an
irrevocable power of attorney, with full power of substitution, coupled with an
interest, to take in the name of the Sellers any and all steps which are
necessary or advisable to endorse, negotiate or otherwise realize on any writing
or other right of any kind held or transmitted by the Sellers or transmitted or
received by the Sellers in connection with any Pool Receivable or under the
related Records.

(g) Resignation of Sprint Spectrum as the Servicer. Sprint Spectrum shall not
resign in its capacity as the Servicer hereunder without the prior written
consent of the Collateral Agent, each Administrative Agent and each Purchaser
Agent, which consent shall be given or withheld in the sole and absolute
discretion of the Collateral Agent, each Administrative Agent and each Purchaser
Agent.

SECTION 8.3 Rights of the Collateral Agent. In addition to all of its other
rights herein including under Articles IX and X, under the other Transaction
Documents or at Law or in equity, the Administrative Agents and Collateral Agent
shall have the other following rights set forth in this Section 8.3:

(a) Notice to Obligors. At any time during the continuance of any Event of
Termination, Collection Control Event or Non-Reinvestment Event, upon the
written direction of the Required Purchasers or the Administrative Agents acting
jointly, (A) the Collateral Agent shall notify the Obligors of Pool Receivables,
or any of them, of its interests in the Asset Portfolios, and instruct them to
make payments on the Pool Receivables as instructed by, the Collateral Agent and
(B) the Servicer shall (on behalf of the Sellers), at the Sellers’ expense, give
notice of the Collateral Agent’s interest in the Pool Receivables to each said
Obligor and instruct them to make payments on the Pool Receivables as instructed
in writing by, the Collateral Agent or the Administrative Agents acting jointly.

(b) Notice to Lock-Box Banks. At any time during the continuance of any Event of
Termination, Collection Control Event or Non-Reinvestment Event, the

 

69



--------------------------------------------------------------------------------

Collateral Agent may (or shall if so directed by the Required Purchasers or any
Administrative Agent), and is hereby authorized to, assume exclusive dominion
and control over the Lock-Box Accounts, and the Sellers and the Servicer shall
take any further action that the Collateral Agent may reasonably request to
effect such assumption.

(c) Control. At any time during the continuance of any Event of Termination,
Collection Control Event or Non-Reinvestment Event, the Collateral Agent (i) may
(or shall if so directed by the Required Purchasers or any Administrative
Agent), and is hereby authorized to, assume exclusive dominion and control over
the ISC Cap Reserve Account, and (ii) if directed by the Required Purchasers, to
utilize the amounts on deposit in the ISC Cap Reserve Account to purchase or
cause the Servicer to purchase one or more Eligible Interest Rate Caps. The
Sellers and the Servicer agree to take all such further actions that the
Collateral Agent may reasonably request to effect such assumption and rights
contemplated by this Section 8.3(c).

(d) Other Rights. At any time during the continuance of any Event of
Termination, Collection Control Event or Non-Reinvestment Event, the Servicer
shall, (A) at the Collateral Agent’s request and at the Sellers’ expense,
assemble all of the Records and deliver such Records to the Collateral Agent or
its designee and (B) at the request of the Collateral Agent or its designee,
exercise or enforce any of their respective rights hereunder, under any other
Transaction Document, under any Pool Receivable or under any Related Asset (to
the extent permitted hereunder or thereunder). Without limiting the generality
of the foregoing, at any time, each of the Servicer and the Sellers shall upon
the request of any Administrative Agent or the Collateral Agent or its designee
and at the Sellers’ expense:

(I) authorize, execute (if required) and file such financing or continuation
statements, or amendments thereto or assignments thereof, and such other
instruments or notices, as may be necessary or appropriate; and

(II) mark its master data processing records evidencing that the Pool
Receivables have been sold in accordance with this Agreement.

(e) Additional Financing Statements; Performance by the Administrative Agents.
Each Seller hereby authorizes the Collateral Agent and each Administrative Agent
or their respective designees to file one or more financing or continuation
statements, and amendments thereto and assignments thereof, or any similar
instruments in any relevant jurisdiction relative to all or any of the Pool
Receivables and Related Assets now existing or hereafter arising in the name of
such Seller. Each Seller agrees that a similar filing against it may also be
filed for the purposes hereof and to perfect the security interest and transfers
created hereby. If any Seller fails to perform any of its agreements or
obligations under this Agreement or any other Transaction Document, the
Collateral Agent, any Administrative Agent or any of their respective designees
may (but shall not be required to) itself perform, or cause performance of, such
agreement or obligation, and the expenses of the Collateral Agent or any such
Administrative Agent or its designee incurred in connection therewith shall be
payable by the Sellers as provided in Section 13.6.

 

70



--------------------------------------------------------------------------------

SECTION 8.4 Responsibilities of the Servicer. Anything herein to the contrary
notwithstanding:

(a) Contracts. The Servicer shall perform all of its obligations under the
Records, so long as it is an Affiliate of any Seller, to the same extent as if
the Asset Portfolios had not been sold hereunder and the exercise by the
Collateral Agent or its designee of its rights hereunder shall not relieve the
Servicer from such obligations.

(b) Limitation of Liability. None of the Collateral Agent, any Administrative
Agent, any Purchaser or any Purchaser Agent shall have any obligation or
liability with respect to any Pool Receivables or Related Assets related
thereto, nor shall any of them be obligated to perform any of the obligations of
the Servicer, any Originator or any Seller thereunder.

SECTION 8.5 Further Action Evidencing Purchases and Reinvestments. Each Seller
agrees that from time to time, at its expense, it shall (or cause the Servicer
to) promptly execute and deliver all further instruments and documents, and take
all further actions, that the Collateral Agent, any Administrative Agent or any
of their respective designees may reasonably request or that are reasonably
necessary in order to perfect, protect or more fully evidence the transactions
contemplated by the other Transaction Documents.

SECTION 8.6 Application of Collections. Unless the Collateral Agent instructs
otherwise, any payment by an Obligor in respect of any Pool Receivable shall,
except as otherwise specified in writing or otherwise by such Obligor, required
by Law or by the underlying Contract, be applied using the same systems,
practices and procedures as Servicer uses for the application of payments on all
of the receivables serviced by it for itself and its Affiliates whether or not
such payments are being made with respect to Pool Receivables

SECTION 8.7 Collections outside the Lockbox Accounts. Notwithstanding anything
herein or in any other Transaction Document to the contrary, the Servicer and
the Sellers shall be permitted to instruct Obligors to cause Collections with
respect to Pool Receivables to an account that is not a Lock-Box Account covered
by a Lock-Box Agreement and deposit such Collections in an account that is not a
Lock-Box Account covered by a Lock-Box Agreement (“Non Lock-Box Receivables”);
provided, that the aggregate Unpaid Balance of all Eligible Receivables that are
Non Lock-Box Receivables relating to any Receivable Pool does not exceed 8.00%
of the aggregate Unpaid Balance of all Eligible Receivables in respect of such
Receivable Pool at any time.

SECTION 8.8 Clean-up Call. At any time that the aggregate Purchasers’ Total
Investment in respect of both Receivable Pools is less than 10% of the aggregate
Purchasers’ Total Commitment in respect of both Receivable Pools in effect on
the date hereof, the Servicer may, upon ten (10) Business Days’ prior written
notice to the Collateral Agent, the Administrative Agents, repurchase all
Receivables, related Security and Collections from the Purchasers relating to
the Receivable Pools at a price equal to the outstanding Purchasers’ Total

 

71



--------------------------------------------------------------------------------

Investment and all Obligations and other amounts owing to the Collateral Agent,
the Administrative Agents and the other Affected Parties as of the effective
date of such repurchase; provided, however, that no such repurchase shall occur
unless, prior thereto, or concurrently therewith, the aggregate Purchasers’
Total Commitment in respect of both Receivable Pools has been reduced to zero in
accordance with Section 3.2(c). Such repurchase price in respect of the
Receivables relating to each Receivable Pool shall be paid in cash by deposit to
a Lock-Box Account and shall be deemed to be “Collections” for all purposes.

SECTION 8.9 ISC Cap Reserve Account; ISC Cap Pool Hold-Back Amount; Calculation
Agents. (a) On or prior to the Restatement Effective Date, the Servicer shall
cause to be established, in the name of the Servicer, a deposit account at an
Eligible Bank, bearing a designation clearly indicating that the funds deposited
therein are held for the benefit and security of the Collateral Agent for the
benefit of the Affected Parties (the “ISC Cap Reserve Account”). If, at any
time, the ISC Cap Reserve Account ceases to be maintained with an Eligible Bank,
the Seller shall, as promptly as practicable and in any event within thirty
(30) days after it, any Originator, any Seller or Sprint Corporation has actual
knowledge thereof, (i) establish a new ISC Cap Reserve Account with a depository
institution that is an Eligible Bank, (ii) transfer any amounts held in the
existing ISC Cap Reserve Account to such new ISC Cap Reserve Account, and
(iii) cause such Eligible Bank to enter into a Control Agreement. After the
occurrence and during the continuance of an Event of Termination, a
Non-Reinvestment Event or a Collection Control Event, the Collateral Agent shall
be entitled to deliver a “Notice of Exclusive Control” under and as defined in
the Control Agreement, whereupon the ISC Cap Reserve Account shall be in the
sole dominion and control of the Collateral Agent for the benefit and security
of the Affected Parties. The Collateral Agent shall not deliver a “Notice of
Exclusive Control” under and as defined in the Control Agreement except after
the occurrence and during the continuation of an Event of Termination, a
Non-Reinvestment Event or a Collection Control Event. The Control Agreement
shall be effective to give the Collateral Agent “control” of the ISC Collection
Account within the meaning of Section 9-104 of the UCC.

(b) On the Restatement Effective Date the Servicer shall set aside and hold in
trust for the ISC Administrative Agent on behalf of each Purchaser Group an
amount equal to the ISC Cap Reserve Amount as determined in accordance with
clause (x) of the definitions thereof. On or after the Cap Account Trigger Date,
the Servicer shall as promptly as practicable (and in any event within one
(1) Business Day) remit to the ISC Cap Reserve Account an amount equal to the
ISC Cap Reserve Amount. After the Cap Account Trigger Date, the Servicer shall
remit all ISC Cap Deficiency Amounts to the ISC Cap Reserve Account in
accordance with clause (iv) of Section 1.3(a). On or after the Cap Account
Trigger Date, amounts on deposit in, or to the credit of the ISC Cap Reserve
Account shall be used solely to purchase one or more Eligible Interest Rate
Caps; provided, that if as of any Reporting Date the amounts on deposit in, or
to the credit of the ISC Cap Reserve Account exceed the then current ISC Cap
Reserve Amount as reported to the Servicer immediately, prior to such Reporting
Date and no Specified Unmatured Event, Event of Termination, Collection Control
Event or Non-Reinvestment Event shall have occurred and be continuing, the
Servicer may withdraw from the ISC Cap Reserve Account an amount equal to such
excess and apply such funds in accordance with Section 1.3. Except as expressly
provided in clauses (iii) and (iv) of Section 1.3(c), amounts set aside and held
in trust pursuant to Section 1.3 in respect of the ISC Cap Reserve Amount and
the Estimated ISC Cap Deficiency Amount shall be used solely to purchase an
Eligible Interest Rate Cap.

 

72



--------------------------------------------------------------------------------

(c) If at any time, other than during a Cap Effective Period, the Cap LIBO Rate
equals or exceeds the Trigger Rate, the Sellers shall, from the ISC Cap Pool
Hold-Back Amount, promptly (and in any event within five (5) Business Days)
purchase one or more Eligible Interest Rate Caps from Eligible Counterparties.
If the available ISC Cap Pool Hold-Back Amount is not sufficient to purchase
such Eligible Interest Rate Cap, the Sellers and the Servicer jointly and
severally agree to fund such deficiency.

(d) As an accommodation to the Servicer and the Sellers, the ISC Administrative
Agent agrees that it shall, prior to the Cap Counterparty Designation Date, act
as Cap Calculation Agent hereunder. As Cap Calculation Agent it shall provide
the Servicer with the Cap LIBO Rate on each Business Day that the Cap LIBO Rate
is in excess of 0.40%. For the avoidance of doubt, the ISC Administrative Agent,
in performing such duties shall be acting in its capacity as ISC Administrative
Agent for all purposes of this Agreement, including without limitation, Article
XI and Article XII.

(e) The Sellers agree that any Cap Calculation Agent other than the ISC
Administrative Agent shall enter into an agreement, in form and substance
reasonably satisfactory to the Administrative Agents, for the benefit of the
Parties to this Agreement to undertake the responsibilities of a Cap Calculation
Agent set forth in this Agreement.

(f) The Sellers and the Servicer also agree that on or prior to the date which
is the three month anniversary of the Restatement Effective Date that they shall
have entered into an ISDA Master Agreement with one or more Eligible
Counterparties and shall have agreed upon a standard form of a confirmation
thereunder for each Eligible Interest Rate Cap to be purchased from each such
Eligible Counterparty, which shall be in form and substance reasonably
satisfactory to the Administrative Agents.

ARTICLE IX

SECURITY INTEREST

SECTION 9.1 Grant of Security Interest. Without limiting Section 1.2(c) or (d),
to secure all Obligations of the Sellers and all other amounts owing to any
Affected Party under or in connection with this Agreement and each other
Transaction Document, whether now or hereafter existing, due or to become due,
direct or indirect, or absolute or contingent, including, all Indemnified
Amounts, payments on account of Collections received or deemed to be received
and fees and expenses, in each case pro rata according to the respective amounts
thereof, each Seller hereby assigns and pledges to the Collateral Agent, for the
benefit of the Affected Parties, and hereby grants to the Collateral Agent, for
the benefit of the Affected Parties, a security interest in, and general lien on
all of the following: all of such Seller’s right, title and interest now or
hereafter existing in, to and under all of such Seller’s assets, whether now
owned or hereafter acquired, and wherever located (whether or not in the
possession or control of such Seller), including all of its right, title and
interest in, to and under each of the following, in each case, whether now owned
or existing hereafter arising, acquired, or originated,

 

73



--------------------------------------------------------------------------------

or in which such Seller now or hereafter has any rights, and wherever located
(whether or not in the possession or control of such Seller) and all proceeds of
any of the foregoing (collectively, and together with the Asset Portfolios
relating to the Receivable Pools, the “Collateral”): (I) all Receivables; (II)
the Related Assets in respect of each Receivable Pool; (III) the Collections in
respect of each Receivable Pool; (IV) all Accounts in respect of each Receivable
Pool; (V) all Chattel Paper in respect of each Receivable Pool; (VI) all
Contracts; (VII) all Deposit Accounts; (VIII) all Documents in respect of each
Receivable Pool; (IX) all Payment Intangibles in respect of each Receivable
Pool; (X) all General Intangibles in respect of each Receivable Pool; (XI) all
Instruments in respect of each Receivable Pool; (XII) all Inventory in respect
of each Receivable Pool; (XIII) all Investment Property in respect of each
Receivable Pool; (XIV) all letter of credit rights and supporting obligations in
respect of each Receivable Pool; (XV) the Sale Agreement and all rights and
remedies of such Seller thereunder; (XVI) all Eligible Interest Rate Caps
entered into by the Sellers, the right to receive all Cap Payments and all other
rights and remedies in respect thereof, (XVII), all other assets in the Asset
Portfolio relating to each Receivable Pool; (XVIII) all rights, interests,
remedies and privileges of such Seller relating to any of the foregoing
(including the right to sue for past, present or future infringement of any or
all of the foregoing; and (XIX) to the extent not otherwise included, all
products and Proceeds (each capitalized term in clauses (I) through (XIX) not
otherwise defined in this Agreement, as defined in the UCC) of each of the
foregoing clauses (I) through (XVIII) and all accessions to, substitutions and
replacements for, and rents, profits and products of each of the foregoing
(including insurance proceeds), and all distributions (whether in money,
securities or other property) and collections from or with respect to any of the
foregoing.

Each Seller hereby authorizes the filing of financing statements, including
those filed under Section 8.3(d), describing the collateral covered thereby as
“all of debtor’s personal property and assets” or words to that effect,
notwithstanding that such wording may be broader in scope than the collateral
described in this Section 9.1. This Agreement shall constitute a security
agreement under applicable Law.

SECTION 9.2 Remedies; Waiver. Upon, or at any time after, the declaration or
automatic occurrence of the Purchase Termination Date pursuant to this
Section 9.2, no Purchases or Reinvestments in respect of any Receivable Pool
thereafter will be made. Upon the declaration or automatic occurrence of the
Purchase Termination Date pursuant to this Section 9.2, the Collateral Agent, on
behalf of the Purchasers, shall have, in addition to all other rights and
remedies under this Agreement, any other Transaction Document or under
applicable Law, all other rights and remedies provided under the UCC of each
applicable jurisdiction and other applicable Laws (including all the rights and
remedies of a secured party upon default under the UCC (including the right to
sell any or all of the Collateral subject hereto)), all of which rights shall be
cumulative. To the fullest extent it may lawfully so agree, each Seller agrees
that it will not at any time insist upon, claim, plead, or take any benefit or
advantage of any appraisal, valuation, stay, extension, moratorium, redemption
or similar Law now or hereafter in force in order to prevent, delay, or hinder
the enforcement hereof or the absolute sale of any part of the Collateral; each
Seller for itself and all who claim through it, so far as it or they now or
hereafter lawfully may do so, hereby waives the benefit of all such Laws and all
right to have the Collateral marshaled upon any foreclosure hereof, and agrees
that any court having jurisdiction to foreclose this Agreement may order the
sale of the Collateral in its entirety. Without limiting the generality of the
foregoing, each Seller hereby waives and releases any and

 

74



--------------------------------------------------------------------------------

all right to require the Collateral Agent or any Administrative Agent to collect
any of such obligations from any specific item or items of the Collateral or
from any other party liable as guarantor or in any other manner in respect of
any of such obligations or from any collateral for any of such obligations.
Upon, or anytime after, the occurrence of an Event of Termination (other than an
Event of Termination described in Section 10.1(c)) or Non-Reinvestment Event
that remains continuing, the Collateral Agent or any Administrative Agent shall,
at the request, or may with the consent, of the Required Purchasers, by notice
to the Servicer (on the Sellers’ behalf) declare the Purchase Termination Date
to have occurred and the Liquidation Period to have commenced and shall have all
of the remedies set forth in Section 9.2 or otherwise herein. Upon the
occurrence of an Event of Termination described in Section 10.1(c), the Purchase
Termination Date shall occur and the Liquidation Period shall commence
automatically.

ARTICLE X

EVENTS OF TERMINATION

SECTION 10.1 Events of Termination. The following events shall be “Events of
Termination” hereunder:

(a) Any of the following events:

(i) any Seller, Servicer, any Originator or Sprint Corporation shall fail to
perform or observe any covenant or agreement as and when required hereunder or
under any other Transaction Document (other than any covenant or agreement
referred to in clause (a)(ii) below) and such failure remains unremedied for
thirty (30) days after the earlier of the date (A) such Person receives notice
of such failure from the Collateral Agent or any Administrative Agent or (B) a
Responsible Officer obtains actual knowledge of such failure;

(ii) any of the following shall occur: any Seller, Servicer, any Originator or
Sprint Corporation shall fail to make any payment or deposit or transfer of
monies required to be made by it hereunder or under any other Transaction
Document as and when due and such failure is not remedied within three
(3) Business Days after the earlier of the date (A) such Person receives notice
of such failure from the Collateral Agent, any Administrative Agent or any
Purchaser Agent or (B) a Responsible Officer obtains actual knowledge of such
failure;

(iii) the Servicer shall fail to deliver any Information Package when due
pursuant to Section 3.1(a) and such failure is not remedied within two
(2) Business Days;

(b) any representation or warranty made or deemed to be made by any Seller, the
Servicer, any Originator or Sprint Corporation under or in connection with any
Transaction Document shall prove to have been false or incorrect in any material
respect when made or deemed to be made (without duplication as to any
materiality modifiers, qualifications, or limitations applicable thereto) for a
period of ten (10) days after the

 

75



--------------------------------------------------------------------------------

earlier of the date (i) such Person receives notice thereof from the Collateral
Agent or any Administrative Agent, or (ii) a Responsible Officer obtains actual
knowledge thereof (unless such representation or warranty relates solely to one
or more specific Pool Receivables and Seller makes a Deemed Collection payment
with respect to such Pool Receivable if and as required pursuant to
Section 3.2(a));

(c) an Event of Bankruptcy shall have occurred with respect to any Seller, the
Servicer, Sprint Corporation, any Originator or Sprint Corporation;

(d) a Change of Control shall occur;

(e) (A) The Collateral Agent, for the benefit of the Purchasers, fails at any
time to have a valid ownership interest or first priority perfected security
interest in the Pool Receivables and any Related Assets (or any portion thereof)
and all identifiable cash proceeds of any of the foregoing, in each case, free
and clear of any Adverse Claim (other than any Permitted Adverse Claim) or
(B) the Collateral Agent shall fail to have a valid first priority perfected
security interest in each Lock-Box Account;

(f) An ERISA Event shall have occurred that is reasonably expected to result in
a Material Adverse Effect; provided, however, that the occurrence of any ERISA
Event that results in or is reasonably expected to result in the imposition of a
lien by the PBGC on the assets of any Seller shall be considered as reasonably
expected to result in a Material Adverse Effect.

(g) any of Servicer, Sprint Corporation, any Seller or any Originator, shall be
(i) required to register as an “investment company” or (ii) “controlled” by an
“Investment Company”, in each case, under (and as defined in) the Investment
Company Act;

(h) any material provision of this Agreement, the Sale Agreement, the Fee
Letters, the Lock-Box Agreements or the Performance Support Agreement shall
cease to be the valid and binding obligation enforceable against the Servicer,
Sprint Corporation, any Seller or any Originator;

(i) any Seller shall fail to pay in full all of its Obligations to the
Collateral Agent, any Administrative Agent or any Purchaser hereunder on or
prior to the Legal Final;

(j) one or more final judgments for the payment of money in an aggregate amount
in excess of $250,000,000 (or, in the case of a judgment rendered against any
Seller, individually, $15,325) shall be rendered against Sprint Corporation (or
any Significant Subsidiary) and the same shall remain undischarged for a period
of 60 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of Sprint Corporation (or any Significant Subsidiary) to enforce
any such judgment; or

(k) the Performance Support Agreement is canceled, rescinded, amended or
modified without the prior written consent of the Collateral Agent, each
Administrative Agent and each Purchaser Agent.

 

76



--------------------------------------------------------------------------------

An Event of Termination shall be deemed to be continuing until waived in writing
by each Administrative Agent, the Collateral Agent and the Required Purchasers.

ARTICLE XI

PURCHASER AGENTS; COLLATERAL AGENT;

ADMINISTRATIVE AGENTS;

CERTAIN RELATED MATTERS

SECTION 11.1 Limited Liability of Purchasers, Purchaser Agents, Collateral Agent
and the Administrative Agents. The obligations of the Collateral Agent, each
Administrative Agent, each Purchaser and each Purchaser Agent under the
Transaction Documents are solely the corporate obligations of such Person.
Except with respect to any claim arising out of the willful misconduct or gross
negligence of such Person, no claim may be made by any Seller, any Originator,
the Servicer, Sprint Spectrum or Sprint Corporation against the Collateral
Agent, any Administrative Agent, any Purchaser or any Purchaser Agent or their
respective Affiliates, directors, members, managers, officers, employees,
attorneys or agents for any special, indirect, consequential or punitive damages
in respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement or
any other Transaction Document, or any act, omission or event occurring in
connection therewith; and each Seller and the Servicer hereby waives, releases,
and agrees not to sue upon any claim for any such damages not expressly
permitted by this Section 11.1, whether or not accrued and whether or not known
or suspected to exist in its favor. Notwithstanding any provision of this
Agreement or any other Transaction Document to the contrary: (i) in no event
shall the Collateral Agent, any Administrative Agent or any Purchaser Agent ever
be required to take any action which exposes it to personal liability or which
is contrary to the provision of any Transaction Document or applicable Law and
(ii) neither the Collateral Agent, any Administrative Agent nor any Purchaser
Agent shall have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any party hereto or any other
Person, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities on the part of the Collateral Agent, any
Administrative Agent or any Purchaser Agent shall be read into this Agreement or
the other Transaction Documents or otherwise exist against the Collateral Agent,
any Administrative Agent or any Purchaser Agent. In performing its functions and
duties hereunder, the Collateral Agent and each Administrative Agent shall act
solely as the agent of the Purchasers and the Purchaser Agents, as applicable,
and does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for any Seller, any Originator, the
Servicer, Sprint Spectrum, Sprint Corporation or any other Person.

SECTION 11.2 Authorization and Action of each Purchaser Agent. By its execution
hereof, in the case of each Conduit Purchaser and Committed Purchaser, and by
accepting the benefits hereof, each Enhancement Provider and Liquidity Provider,
each such party hereby designates and appoints its related Purchaser Agent to
take such action as agent on its behalf and to exercise such powers as are
delegated to such Purchaser Agent by the terms hereof, together with such powers
as are reasonably incidental thereto. Each Purchaser Agent reserves the right,
in its sole discretion, to take any actions and exercise any rights or remedies,
in each case, authorized or provided for under this Agreement or any other
Transaction Document and any related agreements and documents.

 

77



--------------------------------------------------------------------------------

SECTION 11.3 Authorization and Action of each Administrative Agent and
Collateral Agent.

By its execution hereof, in the case of each Conduit Purchaser, Committed
Purchaser and Purchaser Agent, each such party hereby designates and appoints
each of BTMUNY and Mizuho as an Administrative Agent and Mizuho as Collateral
Agent to take such action as agent on its behalf and to exercise such powers as
are delegated to such party by the terms hereof, together with such powers as
are reasonably incidental thereto. Each Administrative Agent and the Collateral
Agent reserves the right, in its sole discretion, to take any actions and
exercise any rights or remedies, in each case, authorized or provided for under
this Agreement or any other Transaction Document and any related agreements and
documents. To the extent any provision of any Transaction Document requires the
mutual agreement of the Administrative Agents and/or the Collateral Agent in
order for one or both Administrative Agents and/or the Collateral Agent to take
any action, and a mutual agreement cannot be reached between the Administrative
Agents, the course of action selected in writing by the Required Purchasers
shall control. If any provision of any Transaction Document permits the
Collateral Agent or an Administrative Agent to take any action in its
discretion, this paragraph shall not limit such discretionary right.

SECTION 11.4 Delegation of Duties of each Purchaser Agent. Each Purchaser Agent
may execute any of its duties through agents or attorneys in fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
No Purchaser Agent shall be responsible to any Purchaser in its Purchaser Group
for the negligence or misconduct of any agents or attorneys in fact selected by
it with reasonable care.

SECTION 11.5 Delegation of Duties of each Administrative Agent and the
Collateral Agent. The Collateral Agent and each Administrative Agent may execute
any of its duties through agents or attorneys in fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. Neither the
Collateral Agent nor any Administrative Agent shall be responsible to any
Purchaser, any Purchaser Agent or any other Person for the negligence or
misconduct of any agents or attorneys in fact selected by it with reasonable
care.

SECTION 11.6 Successor Administrative Agent and Collateral Agent. (a) An
Administrative Agent may, upon at least thirty (30) days’ notice to the Servicer
(on the Sellers’ behalf), the other Administrative Agent and each Purchaser
Agent, resign as an Administrative Agent. Such resignation shall not become
effective until a successor agent (which may be the other Administrative Agent)
(i) is appointed by the Required Purchasers and so long as no Event of
Termination, Collection Control Event or Non-Reinvestment Event has occurred and
is continuing, by the Servicer (on the Sellers’ behalf) (such consent not to be
unreasonably withheld, conditioned or delayed), and (ii) has accepted such
appointment. Upon such acceptance of its appointment as an Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall succeed to and become vested with all the rights and duties of such
retiring Administrative Agent, and such retiring Administrative Agent shall be
discharged from its duties and obligations under the Transaction Documents.

 

78



--------------------------------------------------------------------------------

(b) The Collateral Agent may, upon at least thirty (30) days’ notice to the
Servicer (on the Sellers’ behalf), the Administrative Agents and each Purchaser
Agent, resign as Collateral Agent. Such resignation shall not become effective
until a successor Collateral Agent (which shall be an Administrative Agent prior
to the occurrence of an Event of Termination) (i) is appointed by the Required
Purchasers and so long as no Event of Termination, Collection Control Event or
Non-Reinvestment Event has occurred and is continuing, by the Servicer (on the
Sellers’ behalf) (such consent not to be unreasonably withheld, conditioned or
delayed), and (ii) has accepted such appointment. Upon such acceptance of its
appointment as the Collateral Agent hereunder by a successor Collateral Agent,
such successor Collateral Agent shall succeed to and become vested with all the
rights and duties of such retiring Collateral Agent, and such retiring
Collateral Agent shall be discharged from its duties and obligations under the
Transaction Documents.

SECTION 11.7 Indemnification. Each Committed Purchaser shall indemnify and hold
harmless the Collateral Agent and each Administrative Agent and their respective
officers, directors, employees, representatives and agents (to the extent not
reimbursed by the Sellers or the Servicer and without limiting the obligation of
the Sellers or the Servicer to do so), ratably in accordance with its aggregate
Pool Commitments from and against any and all liabilities, obligations, losses,
damages, penalties, judgments, settlements, costs, expenses and disbursements of
any kind whatsoever (including in connection with any investigative or
threatened proceeding, whether or not such Person is designated a party thereto)
that may at any time be imposed on, incurred by or asserted against the
Collateral Agent or any such Administrative Agent for such Person as a result
of, or related to, any of the transactions contemplated by the Transaction
Documents or the execution, delivery or performance of the Transaction Documents
or any other document furnished in connection therewith (but excluding any such
liabilities, obligations, losses, damages, penalties, judgments, settlements,
costs, expenses or disbursements to the extent resulting solely from the gross
negligence or willful misconduct of such Person as finally determined by a court
of competent jurisdiction).

SECTION 11.8 Reliance, etc. Without limiting the generality of Section 11.1, the
Collateral Agent, each Administrative Agent and each Purchaser Agent: (a) may
consult with legal counsel, independent certified public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (b) makes no warranty or representation to any Purchaser
or any other holder of any interest in Pool Receivables and shall not be
responsible to any Purchaser or any such other holder for any statements,
warranties or representations made by other Persons in or in connection with any
Transaction Document; (c) shall not have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
any Transaction Document on the part of the Sellers or to inspect the property
(including the books and records) of the Sellers; (d) shall not be responsible
to any Purchaser or any other holder of any interest in Pool Receivables for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of any Transaction Document; and (e) shall incur no liability under or in
respect of this Agreement or any other Transaction Document by acting upon any
notice (including notice by telephone), consent, certificate or other instrument
or writing (which may be by facsimile or telex) believed by it to be genuine and
signed or sent by the proper party or parties.

 

79



--------------------------------------------------------------------------------

SECTION 11.9 Purchasers and Affiliates. Each of the Purchasers, the Purchaser
Agents, the Collateral Agent, the Administrative Agents and any of their
respective Affiliates may generally engage in any kind of business with any
Seller, any Originator, the Servicer, Sprint Corporation or any Obligor, any of
their respective Affiliates and any Person who may do business with or own
securities of any Seller, any Originator, the Servicer, Sprint Corporation or
any Obligor or any of their respective Affiliates. Notwithstanding anything to
the contrary herein or in any other Transaction Document, the failure of the
representation and warranty set forth in Section 6.1(u) with respect to the
business and financial affairs of the Purchasers to be true or correct shall not
(x) constitute a default, Event of Termination or Unmatured Event of Termination
or (y) require the Sellers or Servicer to indemnify or otherwise reimburse any
Affected Party for any losses related thereto.

SECTION 11.10 Sharing of Recoveries. Each Purchaser agrees that if it receives
any recovery, through set-off, judicial action or otherwise, on any amount
payable or recoverable hereunder in a greater proportion than should have been
received hereunder or otherwise inconsistent with the provisions hereof, then
the recipient of such recovery shall purchase for cash an interest in amounts
owing to the other Purchasers (as return of Investment or otherwise), without
representation or warranty except for the representation and warranty that such
interest is being sold by each such other Purchaser free and clear of any Lien
created or granted by such other Purchaser, in the amount necessary to create
proportional participation by the Purchaser in such recovery. If all or any
portion of such amount is thereafter recovered from the recipient, such purchase
shall be rescinded and the purchase price restored to the extent of such
recovery, but without interest.

SECTION 11.11 Non-Reliance. Each Purchaser expressly acknowledges that none of
the Collateral Agent, the Administrative Agents, the Purchaser Agents nor any of
their respective officers, directors, members, partners, certificateholders,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by the Collateral Agent, any Administrative
Agent, or any Purchaser Agent hereafter taken, including any review of the
affairs of any Seller, the Servicer or any Originator, shall be deemed to
constitute any representation or warranty by the Collateral Agent, any
Administrative Agent or any Purchaser Agent. Each Purchaser represents and
warrants to the Collateral Agent, each Administrative Agent and each Purchaser
Agent that, independently and without reliance upon the Collateral Agent, any
Administrative Agent, any Purchaser Agent or any other Purchaser and based on
such documents and information as it has deemed appropriate, it has made and
will continue to make its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Sellers, the Servicer, the Originators, and the
Receivables and its own decision to enter into this Agreement and to take, or
omit, action under any Transaction Document. Without limiting the foregoing, the
Purchasers and the Purchasers Agents acknowledge and agree that (i) the
Administrative Agents have made certain of their own analytics, credit
evaluations, models and/or projections regarding the performance and expected
performance of the Receivables Pools available to certain Purchasers and/or
Purchaser Agents, (ii) such information was made available to it solely as an
accommodation by the applicable Administrative Agent and that such party has
made its own independent credit analysis and investigation regarding the
performance and expected performance of the applicable Receivable Pool, and
(iii) no Administrative Agent shall have any responsibility or liability for the
accuracy or completeness of any such information. Except for

 

80



--------------------------------------------------------------------------------

items specifically required to be delivered hereunder, neither the Collateral
Agent nor any Administrative Agent shall have any duty or responsibility to
provide any Purchaser Agent or Purchaser with any information concerning the
Sellers, the Servicer or the Originators or any of their Affiliates that comes
into its possession or any of its officers, directors, members, partners,
certificateholders, employees, agents, attorneys-in-fact or Affiliates.

ARTICLE XII

INDEMNIFICATION

SECTION 12.1 Indemnities by the Sellers.

(a) General Indemnity. Without limiting any other rights which any such Person
may have hereunder or under applicable Law, the Sellers agree to indemnify and
hold harmless the Collateral Agent, each Administrative Agent, each Purchaser,
each Purchaser Agent and each other Affected Party and each of their respective
Affiliates, and all members, managers, directors, shareholders, officers,
employees and attorneys or agents of any of the foregoing (each an “Indemnified
Party”), forthwith on demand, from and against any and all damages, losses,
claims, liabilities and related costs and expenses, including reasonable and
documented attorneys’ fees and disbursements but excluding Taxes
(indemnification for which shall be governed by Section 3.3(e)) (all of the
foregoing being collectively referred to as “Indemnified Amounts”) awarded
against or incurred by any of them arising out of, relating to or in connection
with the Transaction Documents, any of the transactions contemplated thereby, or
the ownership, maintenance or funding, directly or indirectly, of any Asset
Portfolio (or any part thereof) or otherwise arising out of or relating to or
resulting from the actions or inactions of any Seller, Servicer, Sprint
Spectrum, any Originator or Sprint Corporation, provided, however,
notwithstanding anything to the contrary in this Article XII, excluding
Indemnified Amounts solely to the extent (x) resulting from the gross negligence
or willful misconduct on the part of such Indemnified Party as determined by a
final non-appealable judgment by a court of competent jurisdiction or
(y) resulting from a claim brought by any Seller against an Indemnified Party
for breach of such Indemnified Party’s obligations under any Transaction
Document as determined by a final non-appealable judgment by a court of
competent jurisdiction. Without limiting the foregoing, the Sellers shall
indemnify, subject to the express limitations set forth in this Section 12.1,
and hold harmless each Indemnified Party for any and all Indemnified Amounts
arising out of, relating to or resulting from:

(i) the transfer by any Seller of any interest in any Pool Receivable other than
the transfer of any Pool Receivable and Related Assets to the Collateral Agent
on behalf of the Purchasers pursuant to this Agreement, the transfer by any
Originator to any Seller pursuant to the Sale Agreement and the grant of a
security interest to the Collateral Agent pursuant to this Agreement and to any
Seller pursuant to the Sale Agreement;

(ii) any representation or warranty made by any Seller under or in connection
with any Transaction Document, any Information Package or any

 

81



--------------------------------------------------------------------------------

other information or report delivered by or on behalf of any Seller pursuant
hereto, which shall have been untrue, false or incorrect when made or deemed
made;

(iii) the failure of any Seller to comply with the terms of any Transaction
Document or any applicable Law (including with respect to any Pool Receivable or
Related Assets), or the nonconformity of any Pool Receivable or Related Assets
with any such Law;

(iv) the lack of an enforceable ownership interest, or a first priority
perfected security interest, in the Pool Receivables (and all Related Assets) in
respect of any Receivable Pool against all Persons (including any bankruptcy
trustee or similar Person);

(v) the failure to file, or any delay in filing of, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or under any other applicable Laws with respect to any Pool
Receivable whether at the time of any Purchase or Reinvestment or at any time
thereafter;

(vi) any suit or claim related to the Pool Receivables or any Transaction
Document (including any products liability or environmental liability claim
arising out of or in connection with merchandise or services that are the
subject of any Pool Receivable);

(vii) failure by any Seller to comply with the “bulk sales” or analogous Laws of
any jurisdiction;

(viii) any loss arising, directly or indirectly, as a result of the imposition
of sales or similar transfer type taxes or the failure by any Seller to timely
collect and remit to the appropriate authority any such taxes;

(ix) any commingling of any Collections by any Seller, any Originator, Sprint
Corporation or the Servicer relating to the Pool Receivables with any of their
funds or the funds of any other Person;

(x) the failure or delay to provide any Obligor with an invoice or other
evidence of indebtedness; or

(xi) any inability of any Originator or any Seller to assign any Receivable or
Related Asset as contemplated under the Transaction Documents; or the violation
or breach by any Seller of any confidentiality provision, or of any similar
covenant of non-disclosure, with respect to any Contract, or any other
Indemnified Amount with respect to or resulting from any such violation or
breach.

(b) Contribution. If for any reason the indemnification provided above in this
Section 12.1 is unavailable to an Indemnified Party or is insufficient to hold
an

 

82



--------------------------------------------------------------------------------

Indemnified Party harmless, then Sellers shall contribute to the amount paid or
payable by such Indemnified Party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect not only the relative
benefits received by such Indemnified Party on the one hand and Sellers on the
other hand but also the relative fault of such Indemnified Party as well as any
other relevant equitable considerations.

SECTION 12.2 Indemnity by the Servicer. Without limiting any other rights which
any such Person may have hereunder or under applicable Law, the Servicer agrees
to indemnify and hold harmless each Indemnified Party from any and all
Indemnified Amounts incurred by any of them and arising out of, relating to or
resulting from: (i) any breach by it (in any capacity) of any of its obligations
or duties under this Agreement or any other Transaction Document; (ii) the
untruth or inaccuracy of any representation or warranty made by it (in any
capacity) hereunder or under any other Transaction Document; (iii) the failure
of any information contained in an Information Package to be true and correct,
or the failure of any other information provided to any such Indemnified Party
by, or on behalf of, the Servicer (in any capacity) to be true and correct;
(iv) any negligence or willful misconduct on its (in any capacity) part arising
out of, relating to, in connection with, or affecting any transaction
contemplated by the Transaction Documents, any Pool Receivable or any Related
Asset; (v) the failure by the Servicer (in any capacity) to comply with any
applicable Law, rule or regulation with respect to any Pool Receivable or the
related Contract or its servicing thereof; or (vi) any commingling of any funds
by it (in any capacity) relating to any Asset Portfolio with any of its funds or
the funds of any other Person; provided, however, notwithstanding anything to
the contrary in this Article XII, excluding Indemnified Amounts solely to the
extent (x) resulting from the gross negligence or willful misconduct on the part
of such Indemnified Party as determined by a final non-appealable judgment by a
court of competent jurisdiction, (y) resulting from a claim brought by Servicer
against an Indemnified Party for breach of such Indemnified Party’s obligations
under any Transaction Document as determined by a final non-appealable judgment
by a court of competent jurisdiction or (z) they constitute recourse with
respect to a Pool Receivable and the Related Assets by reason of bankruptcy or
insolvency, or the financial or credit condition or financial default, of the
related Obligor.

ARTICLE XIII

MISCELLANEOUS

SECTION 13.1 Amendments, Etc. No amendment, modification or waiver of any
provision of this Agreement or consent to any departure by any Seller or the
Servicer therefrom shall in any event be effective unless the same shall be in
writing and signed by the Sellers, the Servicer, the Collateral Agent, the
Administrative Agent and the Required Purchasers, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
modification shall (i) decrease the outstanding amount of, or extend the
repayment of or any scheduled payment date for the payment of, any Yield in
respect of the Purchasers’ Pool Investment in respect of any Receivable Pool or
any fees owed to any Purchaser, the Collateral Agent, any Purchaser Agent or any
Administrative Agent without the prior written consent of such Person;
(ii) forgive or waive or otherwise excuse any repayment of the Purchasers’ Pool
Investment in respect of any Receivable Pool without the prior written consent
of each Purchaser

 

83



--------------------------------------------------------------------------------

and the related Purchaser Agent affected thereby; (iii) increase the Pool
Commitment in respect of any Receivable Pool of any Purchaser without its prior
written consent; (iv) amend or modify the ratable share of any Committed
Purchaser’s Pool Commitment in respect of any Receivable Pool or its percentage
of the Purchasers’ Pool Commitment relating to any Receivable Pool without such
Committed Purchaser’s prior written consent; (v) amend or modify the provisions
of this Section 13.1, or the definition of “Delinquent Receivable”, “Defaulted
Receivable”, “Eligible Receivable”, “Event of Termination”, “Specified Unmatured
Event”, “Unmatured Event of Termination”, “Collection Control Event”,
“Non-Reinvestment Event”, “Required Purchasers”, “Net Portfolio Balance”,
“Purchase Termination Date” (other than pursuant to an extension thereof in
accordance with Section 3.5), “Required Reserves” or “Yield Period” (or any of
the definitions used in any such preceding definition in a manner that would
circumvent the intention of the restrictions set forth in this Section 13.1), in
each case, without the prior written consent of each affected Purchaser and
Purchaser Agent or (vi) release all or any material part of any Asset Portfolio
from the security interest granted by any Seller to the Collateral Agent
hereunder without the prior written consent of each Purchaser and Purchaser
Agent; provided, further, that the consent of Sprint Spectrum shall not be
required for the effectiveness of any amendment which modifies on a prospective
basis, the representations, warranties, covenants or responsibilities of the
Servicer at any time when the Servicer is not an Affiliate of Sprint
Corporation; provided, further, that no waiver of a Non-Reinvestment Event
pursuant to Section 4.5(e) or Section 4.5(f) of this Agreement shall be
effective unless the ISC Advance Rate Matrix shall have been amended taking into
account the performance of the ISC Receivable Pool as of such date.
Notwithstanding anything in any Transaction Document to the contrary, none of
Sellers or Servicer shall (and shall not permit Sprint Corporation to) amend,
waive or otherwise modify any other Transaction Document, or consent to any such
amendment or modification, without the prior written consent of the Collateral
Agent, each Administrative Agent and the Required Purchasers.

SECTION 13.2 Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile and email communication) and shall be personally delivered or sent by
express mail or nationally recognized overnight courier or by certified mail,
first class postage prepaid, or by facsimile or email, to the intended party at
the address, facsimile number or email address of such party set forth in
Schedule 13.2 or at such other address, facsimile number or email address as
shall be designated by such party in a written notice to the other parties
hereto. All such notices and communications shall be effective, (a) if
personally delivered or sent by express mail or courier or if sent by certified
mail, when received, and (b) if transmitted by facsimile or email, when receipt
is confirmed by telephonic or electronic means.

SECTION 13.3 Successors and Assigns; Participations; Assignments.

(a) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Except as otherwise provided herein, the Sellers and the Servicer may not assign
or transfer any of their rights or delegate any of their duties hereunder or
under any Transaction Document without the prior consent of the Collateral
Agent, each Administrative Agent and each Purchaser Agent.

 

84



--------------------------------------------------------------------------------

(b) Participations. Any Purchaser may sell to one or more Persons (each a
“Participant”) participating interests in the interests of such Purchaser
hereunder; provided, however, that no Purchaser shall grant any participation
under which the Participant shall have rights to approve any amendment to or
waiver of this Agreement or any other Transaction Document. Such Purchaser shall
remain solely responsible for performing its obligations hereunder, and each
Seller, the Servicer, the Collateral Agent, each Purchaser Agent and each
Administrative Agent shall continue to deal solely and directly with such
Purchaser in connection with such Purchaser’s rights and obligations hereunder.
Each Participant shall be subject to the requirements under Section 3.3(e)(v) as
if such Participant were a Purchaser, it being understood that the documentation
required under such section shall be delivered to the participating Purchaser. A
Purchaser shall not agree with a Participant to restrict such Purchaser’s right
to agree to any amendment hereto, except amendments that require the consent of
all Purchasers or all Purchaser Agents. Each Purchaser that sells a
participation shall, acting solely for this purpose as an agent of the Sellers,
maintain a register on which it enters the name and address of each Participant
and the Purchases (and Yield, fees, and other similar amounts under this
Agreement) of each Participant’s interest in the interests of such Purchaser
under the Transaction Documents (the “Participant Register”); provided that no
Purchaser shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Pool Receivables or
Related Assets or other obligations under any Transaction Document) to any
Person except to the extent that such disclosure is necessary to establish that
such interest or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Purchaser shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, neither
the Collateral Agent nor any Administrative Agent (in its capacity as an
Administrative Agent) shall have any responsibility for maintaining a
Participant Register.

(c) Assignment by Conduit Purchasers. This Agreement and each Conduit
Purchaser’s rights and obligations under this Agreement (including its interest
in the Asset Portfolio) or any other Transaction Document shall be freely
assignable in whole or in part by such Conduit Purchaser and its successors and
permitted assigns to any Eligible Assignee without the consent of the Servicer
(on the Sellers’ behalf) or any Seller except to the extent such consent may be
required solely in accordance with clause (iv) of the definition of Eligible
Assignee. Each assignor of all or a portion of its interest in the Asset
Portfolios shall notify the Collateral Agent, the Administrative Agents, the
related Purchaser Agent and the Servicer (on the Sellers’ behalf) of any such
assignment. Each assignor of all or a portion of its interest in the Asset
Portfolios may, in connection with such assignment and subject to Section 13.8,
disclose to the assignee any information relating to the Asset Portfolios,
furnished to such assignor by or on behalf of the Sellers, the Servicer, the
Collateral Agent or the Administrative Agents. Notwithstanding anything to the
contrary set forth in this Agreement, any assignment by a Conduit Purchaser of
its rights and obligations under this Agreement (including its interest in each
of the Asset Portfolios) shall be made on a pro rata basis with respect to its
interest in

 

85



--------------------------------------------------------------------------------

each Receivable Pool. Furthermore, notwithstanding anything to the contrary set
forth herein (other than Section 13.3(f)), each Conduit Purchaser may at any
time pledge, grant a security interest in or otherwise transfer all or any
portion of its interest in the Asset Portfolios or under this Agreement to a
Collateral Trustee, in each case without notice to or the consent of the Sellers
or the Servicer, but such pledge grant or transfer shall not relieve any Person
from its obligations hereunder.

(d) Assignment by Committed Purchasers. (i) Each Committed Purchaser may freely
assign to any Eligible Assignee without the consent of Seller except as required
pursuant to clause (iv) of the definition of Eligible Assignee all or a portion
of its rights and obligations under this Agreement or in any other Transaction
Document (including all or a portion of its Commitment and its interest in each
of the Asset Portfolios) in each case, with prior written consent (such consent
not to be unreasonably withheld) of the Collateral Agent, each Administrative
Agent, the related Purchaser Agent and prior written notice to Seller; provided,
however that the parties to each such assignment shall execute and deliver to
the Collateral Agent, the Administrative Agents and to Seller, for its recording
in the Register, a duly executed and enforceable joinder to this Agreement
(“Joinder”). Notwithstanding anything to the contrary set forth in this
Agreement, any assignment by a Committed Purchaser of its rights and obligations
under this Agreement (including its Commitment and its interest in each of the
Asset Portfolios) shall be made on a pro rata basis with respect to its interest
in each Receivable Pool.

(ii) From and after the effective date specified in such Joinder, (x) the
assignee thereunder shall be a party to this Agreement and, to the extent that
rights and obligations under this Agreement have been assigned to it pursuant to
such Joinder, have the rights and obligations of a Committed Purchaser
thereunder and (y) the assigning Committed Purchaser shall, to the extent that
rights and obligations have been assigned by it pursuant to such Joinder,
relinquish such rights and be released from such obligations under this
Agreement. In addition, any Committed Purchaser may assign all or any portion of
its rights (including its interest in each of the Asset Portfolios) under this
Agreement to any Federal Reserve Bank without notice to or consent of Seller,
the Servicer, any other Committed Purchaser, Conduit Purchaser, the Collateral
Agent or the Administrative Agents.

(e) Register.

(i) Each Administrative Agent (on behalf of the Sellers) shall in respect of its
related Receivable Pool maintain a register for the recordation of the names and
addresses of the Purchasers, and the Purchases (and Yield, fees and other
similar amounts under this Agreement) pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Sellers, the Administrative Agents, the Collateral Agent
and the Purchasers shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Purchaser solely for U.S. federal
income Tax purposes. The Register shall be available for inspection by any
Seller and any Purchaser, at any reasonable time and from time to time upon
reasonable prior notice.

 

86



--------------------------------------------------------------------------------

(ii) Each Administrative Agent shall also maintain in the Register each
assignee’s interest or obligations under the Transaction Documents with respect
to each assignment pursuant to Section 13.3(c) or 13.3(d) and shall record such
assignment upon notice from the applicable Purchaser. The entries in the
Register shall be conclusive absent manifest error.

(f) Status of Receivables. Notwithstanding the foregoing, unless disposed of or
assigned by the Servicer or the Collateral Agent in accordance with the terms of
this Agreement (including pursuant to Section 9.2), each Purchaser’s interest in
an Asset Portfolio shall remain subject to the provisions of this Agreement,
including the provisions relating to the re-conveyance of Receivables to the
Sellers or the Servicer, notwithstanding any sale or assignment of such interest
by such Purchaser.

(g) Status of Conduit Purchasers. So long as any Conduit Purchaser holds any
Investment, such Conduit Purchaser shall be a multi-seller asset-backed
commercial paper conduit.

SECTION 13.4 No Waiver; Remedies; Set-Off. No failure on the part of the
Collateral Agent, any Administrative Agent, any Liquidity Provider, any
Enhancement Provider, any Affected Party, any Purchaser, any Purchaser Agent or
any Indemnified Party to exercise, and no delay in exercising, any right, power
or remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or remedy hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
The rights and remedies herein provided are cumulative and not exclusive of any
rights or remedies provided by Law. Any waiver of this Agreement shall be
effective only in the specific instance and for the specific purpose for which
given. Without limiting the foregoing, each Purchaser, each Purchaser Agent, the
SCC Administrative Agent, Mizuho, the Collateral Agent, the ISC Administrative
Agent, each Enhancement Provider, each Liquidity Provider, each Affected Party,
and any of their Affiliates (each a “Set-off Party”) are each hereby authorized
at any time during the continuance of an Event of Termination, Collection
Control Event or Non-Reinvestment Event (in addition to any other rights it may
have) to setoff, appropriate and apply (without presentment, demand, protest or
other notice which are hereby expressly waived) any deposits and any other
indebtedness held or owing by such Set-off Party (including by any branches or
agencies of such Set-off Party) to, or for the account of, the Sellers against
amounts owing by the Sellers hereunder (even if contingent or unmatured). For
the avoidance of doubt, the applicable Set-off Party shall not set off against
any deposits of the Servicer with respect to any obligations of the Sellers.

SECTION 13.5 Binding Effect; Survival.

(a) This Agreement shall be binding upon and inure to the benefit of the
Sellers, Sprint Spectrum, the Collateral Agent, each Administrative Agent, each
Purchaser, and the provisions of Section 4.2 and Article XII shall inure to the
benefit of the Affected Parties and Indemnified Parties, respectively, and their
respective successors and assigns.

 

87



--------------------------------------------------------------------------------

(b) Each Liquidity Provider, each Enhancement Provider and each other Affected
Party are express third party beneficiaries hereof. Subject to clause (i) of
Section B of Appendix A hereto, this Agreement shall not confer any rights or
remedies upon any other Person, other than the third party beneficiaries
specified in this Section 13.5(b).

(c) This Agreement shall create and constitute the continuing obligations of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until the Final Payout Date. The rights and remedies with respect to any
breach of any representation and warranty made by the Sellers pursuant to
Article VI and the indemnification and payment provisions of Article XII and
Sections 1.2(e), 1.5, 3.2, 3.3, 4.1, 4.2, 4.3, 11.7, 13.4, 13.5, 13.6, 13.7,
13.8, 13.11, 13.12, 13.13 and 13.14 shall be continuing and shall survive any
termination of this Agreement.

SECTION 13.6 Costs and Expenses. The Sellers shall pay on demand all reasonable
and documented out-of-pocket costs and expenses incurred by or on behalf of the
Collateral Agent, each Administrative Agent, each Purchaser and each Purchaser
Agent in connection with:

(a) the negotiation, preparation, execution and delivery of this Agreement and
the other Transaction Documents and any amendment of or consent or waiver under
any of the Transaction Documents (whether or not consummated), or the
enforcement of, or any actual or reasonably claimed breach of, this Agreement or
any of the other Transaction Documents, including reasonable and documented
accountants’, auditors’, consultants’ and attorneys’ fees and expenses to any of
such Persons and the fees and charges of any nationally recognized statistical
rating agency or any independent accountants, auditors, consultants or other
agents incurred in connection with any of the foregoing or in advising such
Persons as to their respective rights and remedies under any of the Transaction
Documents in connection with any of the foregoing; and

(b) subject only to the limitations in Sections 7.1(c) and 7.4(c), the
administration (including periodic auditing as provided for herein) of this
Agreement and the other Transaction Documents and the transactions contemplated
thereby, including all reasonable and documented expenses and accountants’,
consultants’ and attorneys’ fees incurred in connection with the administration
and maintenance of this Agreement and the other Transaction Documents and the
transactions contemplated thereby;

provided, however, that so long as no Unmatured Event of Termination, Event of
Termination, Collection Control Event or Non-Reinvestment Event has occurred and
remains continuing, the Sellers’ obligation under this Section 13.6 to pay the
reasonable and documented attorneys’ fees and expenses incurred by the
Collateral Agent and each Administrative Agent, the Purchasers and the Purchaser
Agents shall be limited to paying the reasonable and documented fees and
expenses of three (two if the Collateral Agent is also an Administrative Agent)
law firms, each one selected by the Collateral Agent and each Administrative
Agent in its sole discretion; provided, further, however, that, for the
avoidance of doubt, such limitation shall not apply to any reasonable and
documented attorneys’ fees and expenses incurred by the Collateral Agent and
each Administrative

 

88



--------------------------------------------------------------------------------

Agent, any Purchaser or any Purchaser Agent during the continuance of an
Unmatured Event of Termination, Event of Termination, Collection Control Event
or Non-Reinvestment Event even if such event subsequently ceases to be
continuing.

SECTION 13.7 No Proceedings.

(a) Each Seller, the Servicer, the Collateral Agent, each Administrative Agent,
each Purchaser and each Purchaser Agent, each hereby agrees that it will not
institute against any Conduit Purchaser, or join any other Person in instituting
against any Conduit Purchaser, any proceeding of the type referred to in the
definition of Event of Bankruptcy from the Closing Date until one year plus one
day following the last day on which all Commercial Paper Notes and other
publicly or privately placed indebtedness of such Conduit Purchaser shall have
been indefeasibly paid in full. The foregoing shall not limit any such Person’s
right to file any claim in or otherwise take any action with respect to any
insolvency proceeding that was instituted by any Person other than such parties.

(b) The Servicer, the Collateral Agent, each Administrative Agent, each
Purchaser and each Purchaser Agent, each hereby agrees that it will not
institute against any Seller, or join any other Person in instituting against
any Seller, any proceeding of the type referred to in the definition of Event of
Bankruptcy; provided, however, that the Collateral Agent or any Administrative
Agent, with the prior consent of the Required Purchasers, may, or shall at the
direction of the Required Purchasers institute or join any other Person in
instituting any such proceeding against any Seller. The foregoing shall not
limit any such Person’s right to file any claim in or otherwise take any action
with respect to any insolvency proceeding that was instituted by any Person
other than such parties.

SECTION 13.8 Confidentiality.

(a) Each party hereto acknowledges that the Collateral Agent, each
Administrative Agent, each Purchaser and each Purchaser Agent regards the terms
of the transactions contemplated by this Agreement to be proprietary and
confidential, and each such party severally agrees that:

(i) it will not disclose without the prior consent of the Collateral Agent, each
Administrative Agent (other than to its Collateral Trustee (if any) and its and
its Affiliates’ directors, officers, employees and agents, accountants,
auditors, counsel or other advisors (collectively, “representatives”) of such
party, each of whom shall be informed by such party of the confidential nature
of the Program Information (as defined below) and of the terms of this
Section 13.8), (1) any information regarding the pricing terms in, or copies of,
this Agreement, any other Transaction Document (other than any Lock-Box
Agreement) or any transaction contemplated hereby or thereby, (2) any
information regarding the organization, business or operations of any Purchaser
generally or the services performed by the Collateral Agent or any
Administrative Agent for any Purchaser, or (3) any information which is
furnished by the Collateral Agent or an

 

89



--------------------------------------------------------------------------------

Administrative Agent to such party and is designated by the Collateral Agent or
such Administrative Agent to such party in writing as confidential (the
information referred to in clauses (1), (2) and (3) is collectively referred to
as the “Program Information”); provided that such party may disclose any such
Program Information: (A) to any other party to this Agreement (and any
representatives so long as they are informed that such information is
confidential and agree to keep such information confidential) for the purposes
contemplated hereby, (B) to the extent requested by any regulatory authority or
by applicable Laws, (C) as may be required by any Governmental Authority having
jurisdiction over such party, (x) in order to comply with any Law applicable to
such party or (y) subject to subsection (c), in the event such party is legally
compelled (by interrogatories, requests for information or copies, subpoena,
civil investigative demand or similar process) to disclose any such Program
Information, (D) to any permitted assignee of such party’s rights and
obligations hereunder to the extent they agree to be bound by this Section 13.8,
(E) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder or (F) to any nationally recognized statistical rating organization as
contemplated by Section 17g-5 of the 1934 Act or in connection with obtaining or
monitoring a rating on any Commercial Paper Notes;

(ii) it, and any Person to which it discloses such information, will use the
Program Information solely for the purposes of evaluating, administering,
performing and enforcing the transactions contemplated by this Agreement and
making any necessary business judgments with respect thereto; and

(iii) it, and any Person to which it discloses such information, will, upon
written demand from the Collateral Agent or an Administrative Agent, return (and
cause each of its representatives to return) to the Collateral Agent or such
Administrative Agent or destroy, all documents or other written material
received from the Collateral Agent or such Administrative Agent, as the case may
be, pursuant to clauses (2) or (3) of subsection (i) above and all copies
thereof made by such party which contain all Program Information; provided
however that it may retain one copy of such document or material and any Program
Information incorporated into any of its credit review documentation, or as it
otherwise deem necessary in order to comply with ordinary and customary
retention requirements of financial institutions, sound banking practices and
audit and examination requirements or as otherwise may be required by applicable
Law. Any Person required to maintain the confidentiality of any information as
provided in this Section 13.8(a) shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such information as such Person would accord to
its own confidential information.

(b) Availability of Confidential Information. This Section 13.8 shall be
inoperative as to such portions of the Program Information which are or become
generally available to the public or such party on a nonconfidential basis from
a source

 

90



--------------------------------------------------------------------------------

other than the Collateral Agent or an Administrative Agent or were known to such
party on a nonconfidential basis prior to its disclosure by the Collateral Agent
or such an Administrative Agent.

(c) Legal Compulsion to Disclose. In the event that any party or anyone to whom
such party or its representatives transmits the Program Information is requested
or becomes legally compelled (by interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process) to disclose
any of the Program Information, to the extent permitted by applicable Law and if
practical to do so under the circumstances, such party shall provide the
Collateral Agent, each Administrative Agent, each Purchaser Agent and Sprint
Spectrum with prompt written notice so that the Collateral Agent or an
Administrative Agent may at the expense of Sprint Spectrum seek a protective
order or other appropriate remedy and/or if it so chooses, agree that such party
may disclose such Program Information pursuant to such request or legal
compulsion. In the event that such protective order or other remedy is not
obtained, or the Collateral Agent and the Administrative Agents waive compliance
with the provisions of this Section 13.8(c), such party will furnish only that
portion of the Program Information which (in such party’s good faith judgment)
is legally required to be furnished and will exercise commercially reasonable
efforts to obtain reliable assurance that confidential treatment will be
accorded the Program Information.

(d) Disclosure of Tax Treatment and Structure. Notwithstanding anything herein
to the contrary, each party (and each employee, representative or other agent of
each party) hereto may disclose to any and all Persons, without limitation of
any kind, any information with respect to the United States federal income “tax
treatment” and “tax structure” (in each case, within the meaning of U.S.
Treasury Regulation Section 1.6011-4) of the transactions contemplated hereby
and all materials of any kind (including opinions or other Tax analyses) that
are provided to such parties (or their representatives) relating to such tax
treatment and tax structure; provided, that with respect to any document or
similar item that in either case contains information concerning the tax
treatment or tax structure of the transaction as well as other information, this
sentence shall only apply to such portions of the document or similar item that
relate to the United States federal income tax treatment or tax structure of the
transactions contemplated hereby.

(e) Confidentiality of the Collateral Agent, the Administrative Agents and
Purchasers. The Collateral Agent, each Administrative Agent, each Purchaser,
each Purchaser Agent, each Affected Party and their successors and assigns
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its Collateral Trustee (if any)
and its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and be instructed and agree or be otherwise bound to
keep such Information confidential), (ii) to the extent requested by any
regulatory authority or by applicable Laws, (iii) to the extent required by any
subpoena or similar legal process, provided, however, to the extent permitted by
applicable Law and if practical to do so under the circumstances, that the
Person relying on this clause (iii) shall

 

91



--------------------------------------------------------------------------------

provide the Servicer (on the Sellers’ behalf) with prompt notice of any such
required disclosure so that the Sellers may seek a protective order or other
appropriate remedy, and in the event that such protective order or other remedy
is not obtained, such Person will furnish only that portion of the Information
which is legally required, (iv) to any other Affected Party, (v) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (vi) subject
to an agreement containing provisions substantially the same as those of this
Section 13.8, (vii) to any prospective participant or assignee provided such
person agrees to be bound by this Section 13.8(e), (viii) with the consent of
the Sellers, (ix) to the extent such Information (1) becomes publicly available
other than as a result of a breach of this Section 13.8 or any agreement
contemplated by this Section 13.8 or (2) becomes available to such Person on a
nonconfidential basis from a source other than the Servicer or its Subsidiaries
(and not in breach of this Section 13.8 or any agreement contemplated by this
Section 13.8) or (x) to any nationally recognized statistical rating
organization as contemplated by Section 17g-5 of the 1934 Act or in connection
with obtaining or monitoring a rating on any Commercial Paper Notes. For the
purposes of this Section, “Information” means all information received from
Servicer or any Affiliate relating to Servicer or any Affiliate or their
business, other than any such information that is available to such Person on a
nonconfidential basis prior to disclosure by Servicer or any Affiliate. Any
Person required to maintain the confidentiality of Information as provided in
this Section 13.8 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Notwithstanding the foregoing, to the extent
Information contains Subscriber Confidential Information, any request for
Subscriber Confidential Information shall be subject to disclosure restrictions
and security requirements as reasonably agreed by Servicer and the Collateral
Agent, each Administrative Agent, each Purchaser and each Purchaser Agent, as
applicable, and as required by applicable Laws and government arrangements.

SECTION 13.9 Captions and Cross References. The various captions (including the
table of contents) in this Agreement are provided solely for convenience of
reference and shall not affect the meaning or interpretation of any provision of
this Agreement. Unless otherwise indicated, references in this Agreement to any
Section, Appendix, Schedule or Exhibit are to such Section of or Appendix,
Schedule or Exhibit to this Agreement, as the case may be, and references in any
Section, subsection, or clause to any subsection, clause or subclause are to
such subsection, clause or subclause of such Section, subsection or clause.

SECTION 13.10 Integration. This Agreement, together with the other Transaction
Documents, contains a final and complete integration of all prior expressions by
the parties hereto with respect to the subject matter hereof and shall
constitute the entire understanding among the parties hereto with respect to the
subject matter hereof, superseding all prior oral or written understandings.

SECTION 13.11 Governing Law. THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK

 

92



--------------------------------------------------------------------------------

(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS
THEREOF, EXCEPT TO THE EXTENT THAT THE PERFECTION, THE EFFECT OF PERFECTION OR
PRIORITY OF THE INTERESTS OF THE COLLATERAL AGENT, ANY ADMINISTRATIVE AGENT OR
ANY PURCHASER IN THE POOL RECEIVABLES OR RELATED ASSETS IS GOVERNED BY THE LAWS
OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK).

SECTION 13.12 Waiver of Jury Trial. EACH PARTY HERETO HEREBY EXPRESSLY WAIVES
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS UNDER THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR UNDER ANY
AMENDMENT, INSTRUMENT OR DOCUMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY BANKING OR OTHER
RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT A JURY.

SECTION 13.13 Consent to Jurisdiction; Waiver of Immunities. EACH PARTY HERETO
HEREBY ACKNOWLEDGES AND AGREES THAT:

(a) IT IRREVOCABLY (i) SUBMITS TO THE JURISDICTION, FIRST, OF ANY UNITED STATES
FEDERAL COURT, AND SECOND, IF FEDERAL JURISDICTION IS NOT AVAILABLE, OF ANY NEW
YORK STATE COURT, IN EITHER CASE SITTING IN NEW YORK CITY, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OTHER
TRANSACTION DOCUMENT, (ii) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED ONLY IN SUCH NEW YORK STATE OR FEDERAL
COURT AND NOT IN ANY OTHER COURT, AND (iii) WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING.

(b) TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM THE
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION, EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN CONNECTION WITH
THIS AGREEMENT.

SECTION 13.14 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.

 

93



--------------------------------------------------------------------------------

SECTION 13.15 Pledge to a Federal Reserve Bank. Notwithstanding anything to the
contrary set forth herein (including in Section 13.3), (i) each Committed
Purchaser or any assignee or participant thereof or (ii) in the event that any
Conduit Purchaser assigns any of its interest in, to and under the Asset
Portfolios to any Liquidity Provider or Enhancement Provider, any such Person,
may at any time pledge, grant a security interest in or otherwise transfer all
or any portion of its interest in the Asset Portfolios or under this Agreement
to secure the obligations of such Person to a Federal Reserve Bank or otherwise
to any other federal Governmental Authority or special purpose entity formed or
sponsored by any such federal Governmental Authority, in each case without
notice to or the consent of the Sellers or the Servicer, but such pledge, grant
or transfer shall not relieve any Person from its obligations hereunder

SECTION 13.16 Severability. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 13.17 No Party Deemed Drafter. Sprint Spectrum, Servicer, each Seller,
the Collateral Agent , each Purchaser and each Administrative Agent agree that
no party hereto shall be deemed to be the drafter of this Agreement.

SECTION 13.18 Excluded Originator. The Servicer may designate any Originator as
an “Excluded Originator” following any Unmatured Event of Termination or Event
of Termination, but not later than the third Business Day following any Event of
Termination, that has occurred and results solely from an event or circumstance
affecting such Originator by written notice to the Collateral Agent and each
Administrative Agent, specifying the effective date of such designation (the
“Exclusion Effective Date” for such Excluded Originator) if all of the following
conditions are then satisfied:

(a) such Unmatured Event of Termination or Event of Termination, as the case may
be, would not have occurred if such Originator had not been a party to the Sale
Agreement as an Originator thereunder at the time it occurred;

(b) no other Unmatured Event of Termination, Event of Termination, Collection
Control Event or Non-Reinvestment Event has occurred and is continuing or would
occur as a result of such designation;

(c) (i) the Servicer shall have prepared and forwarded to the Collateral Agent,
each Administrative Agent a pro forma Information Package for the immediately
preceding Reporting Date, which pro forma Information Package shall be prepared
excluding the Receivables relating to such Originator from the Pool Receivables
and the Net Portfolio Balance relating to each Receivable Pool for all purposes,
and (ii) such pro forma Information Package does not report any Unmatured Event
of Termination, Event of Termination, Collection Control Event or
Non-Reinvestment Event on a pro forma basis (giving effect to any reduction of
the Purchaser Group Investments to occur concurrently with such designation);

 

94



--------------------------------------------------------------------------------

(d) the aggregate Unpaid Balances of Receivables originated by such Originator
reflected in the most recently delivered Information Package, (i) when added to
the aggregate Unpaid Balances of Receivables that were excluded from the Net
Portfolio Balance in respect of both Receivable Pools by the designation of any
other Excluded Originators pursuant to this Section 13 during the 12 most
recently completed calendar months (measured at the time of their respective
Exclusion Effective Dates ), is less than 1.00% of the average monthly aggregate
Unpaid Balances of the Pool Receivables in respect of both Receivable Pools
during the 12 most recently completed calendar months, and (ii) when added to
the aggregate Unpaid Balances of Receivables that were excluded from the Net
Portfolio Balance of both Receivable Pools by the designation of any other
Excluded Originators pursuant to this Section 13.18 at any time (measured at the
time of their respective Exclusion Effective Dates), is less than 3.00% of the
average monthly aggregate Unpaid Balance of all Receivables during the 12 most
recently completed calendar months; and

(e) on its Exclusion Effective Date, (x) such Excluded Originator ceases to hold
any membership or other equity interest in any Seller and no Change of Control
would result therefrom (provided, that any such change in ownership in a Seller
shall not be deemed to be a Change of Control if one or more Originators own
100% of the Voting Securities of such Seller immediately following the Exclusion
Effective Date), (y) any debts or amounts owing by the Sellers to such Excluded
Originator under the Sale Agreement and otherwise have been paid in full and
(z) such Excluded Originator has ceased to be a party to the Sale Agreement in
accordance with the terms thereof.

Any pro forma Information Package provided pursuant to this Section 13.18 shall
be subject to the representations, warranties and indemnifications contained in
herein and the other Transaction Documents on the same basis as any other
Information Package. The representations, covenants and provisions of this
Agreement applicable to an Originator shall no longer be applicable to an
Excluded Originator after the Exclusion Effective Date for such Excluded
Originator. The parties hereto shall work together in good faith to effectuate
any actions as may be appropriate in connection with the designation of an
Originator as an Excluded Originator. For the avoidance of doubt, any Pool
Receivables originated by an Excluded Originator prior to its related Exclusion
Effective Date shall continue to constitute Pool Receivables for all purposes
after such Exclusion Effective Date.

SECTION 13.19 Restatement; No Novation. (a) Effective as of the Restatement
Effective Date, the Original RPA is amended and restated as set forth in this
Agreement. It is the intent of the parties hereto that this Agreement (i) shall
re-evidence the Obligations under the Original RPA, (ii) is entered into in
substitution for, and not in payment of, the Obligations under the Original RPA,
and (iii) is in no way intended to constitute a novation of any of the
Obligations which was evidenced by the Original RPA or any of the other
Transaction Document (as defined in the Original RPA).

(b) As of the Restatement Effective Date, the portion of each Pool Receivable
(as defined in the Original RPA) and Related Assets (as defined in the Original
RPA) purchased by the SCC Administrative Agent on behalf of the Purchasers on or
prior to the Restatement

 

95



--------------------------------------------------------------------------------

Effective Date shall for all purposes of this Agreement be deemed to have been
sold by the applicable Sellers to the Collateral Agent on behalf of the
Purchasers in accordance with this Agreement.

SECTION 13.20 Sprint Financing. The Collateral Agent, each Administrative Agent,
each Purchaser Agent and each Purchaser agree that if requested by the Servicer,
they will negotiate in good faith to effect such amendments to this Agreement
and the other Transaction Documents and to enter into such other agreements and
documents as shall be necessary for Sprint Corporation or a Sprint Subsidiary to
effect an additional Sprint Financing, including without limitation, any lease
or inventory securitization, financing or factoring transaction; provided, that
nothing in this Section 13.20 shall obligate any party to this Agreement to
agree to any amendment or to enter into any agreement or document.

[SIGNATURE PAGES FOLLOW]

 

96



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

SPRINT SPECTRUM L.P., individually and as the Servicer By:

/s/ Joseph J. Euteneuer

Name: Joseph J. Euteneuer Title: Treasurer

 

97



--------------------------------------------------------------------------------

SFE 1, LLC SFE 2, LLC SFE 3, LLC SFE 4, LLC SFE 5, LLC SFE 6, LLC SFE 7, LLC SFE
8, LLC SFE 9, LLC SFE 10, LLC SFE 11, LLC SFE 12, LLC SFE 13, LLC SFE 14, LLC
SFE 15, LLC, each as a Seller By:

/s/ Joseph J. Euteneuer

Name: Joseph J. Euteneuer Title: Treasurer

 

98



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as the SCC
Administrative Agent By:

/s/ Van Dusenbury

Name: Van Dusenbury Title: Managing Director

MIZUHO BANK, LTD.

as the ISC Administrative Agent

By:

/s/ Bertram H. Tang

Name: Bertram H. Tang Title: Authorized Signatory

MIZUHO BANK, LTD.

as Collateral Agent

By:

/s/ Bertram H. Tang

Name: Bertram H. Tang Title: Authorized Signatory

 

99



--------------------------------------------------------------------------------

VICTORY RECEIVABLES CORPORATION, as a Conduit Purchaser By:

/s/ David V. DeAngelis

Name: David V. DeAngelis Title: Vice President

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

as a Purchaser Agent for the Victory Purchaser Group

By:

/s/ Van Dusenbury

Name: Van Dusenbury Title: Managing Director

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., CHICAGO BRANCH,

as a Committed Purchaser for the Victory Purchaser Group

By:

/s/ Hirokazu Maruta

Name: Hirokazu Maruta Title: Head of ACB (Midwest) & GM

 

100



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Purchaser Agent for Mizuho Bank, Ltd., as Committed
Purchaser By:

/s/ Bertram H. Tang

Name: Bertram H. Tang Title: Authorized Signatory

MIZUHO BANK, LTD.,

as a Committed Purchaser

By:

/s/ Bertram H. Tang

Name: Bertram H. Tang Title: Authorized Signatory

 

101



--------------------------------------------------------------------------------

MANHATTAN ASSET FUNDING COMPANY LLC, as a Conduit Purchaser By: MAF Receivables
Corp., Its Member By:

/s/ Irina Khaimova

Name: Irina Khaimova Title: Vice President

SMBC NIKKO SECURITIES AMERICA, INC.,

as a Purchaser Agent for the Manhattan Purchaser Group

By:

/s/ Naoya Miyagaki

Name: Naoya Miyagaki Title: President

SUMITOMO MITSUI BANKING CORPORATION,

as a Committed Purchaser for the Manhattan Purchaser Group

By:

/s/ Kosuke Uchida

Name: Kosuke Uchida Title: Executive Director

 

102



--------------------------------------------------------------------------------

LIBERTY STREET FUNDING LLC, as a Conduit Purchaser By:

/s/ Jill A. Russo

Name: Jill A. Russo Title: Vice President THE BANK OF NOVA SCOTIA, as a
Purchaser Agent for the Liberty Street Purchaser Group By:

/s/ Paula J. Czach

Name: Paula J. Czach Title: Managing Director THE BANK OF NOVA SCOTIA, as a
Committed Purchaser for the Liberty Street Purchaser Group By:

/s/ Paula J. Czach

Name: Paula J. Czach Title: Managing Director

 

103



--------------------------------------------------------------------------------

ATLANTIC ASSET SECURITIZATION LLC,

as a Conduit Purchaser

By: Crédit Agricole Corporate and Investment Bank, as attorney-in-fact By:

/s/ Sam Pilcer

Name: Sam Pilcer Title: Managing Director By:

/s/ Kostantina Kourmpetis

Name: Kostantina Kourmpetis Title: Managing Director CRÉDIT AGRICOLE CORPORATE
AND INVESTMENT BANK, as a Purchaser Agent for the Atlantic Asset Purchaser Group
By:

/s/ Sam Pilcer

Name: Sam Pilcer Title: Managing Director By:

/s/ Kostantina Kourmpetis

Name: Kostantina Kourmpetis Title: Managing Director CRÉDIT AGRICOLE CORPORATE
AND INVESTMENT BANK, as a Committed Purchaser for the Atlantic Asset Purchaser
Group By:

/s/ Sam Pilcer

Name: Sam Pilcer Title: Managing Director By:

/s/ Kostantina Kourmpetis

Name: Kostantina Kourmpetis Title: Managing Director

 

104



--------------------------------------------------------------------------------

SUMITOMO MITSUI TRUST BANK, LIMITED as a Purchaser Agent for Sumitomo Mitsui
Trust Bank, Limited, as Committed Purchaser By:

/s/ Katsumi Kaneko

Name: Katsumi Kaneko Title: Vice President

SUMITOMO MITSUI TRUST BANK, LIMITED,

as a Committed Purchaser

By:

/s/ Katsumi Kaneko

Name: Katsumi Kaneko Title: Vice President

 

105